MORTGAGE AND SECURITY AGREEMENT UNITED STATES OF AMERICA       STATE OF
LOUISIANA       COUNTY/PARISH OF ST. CHARLES

 
 

BY: LVP GULF COAST INDUSTRIAL PORTFOLIO LLC    
IN FAVOR OF:
WACHOVIA BANK, NATIONAL ASSOCIATION

 
BE IT KNOWN, that on the 31st day of January, 2007, to be effective on February
1, 2007, before me, the undersigned Notary Public, duly commissioned and
qualified in and for the State Parish aforesaid, of LVP Gulf Coast Industrial
Portfolio LLC, and in the presence of the undersigned competent witnesses,
personally came and appeared:


LVP GULF COAST INDUSTRIAL PORTFOLIO LLC, a Delaware limited liability company,
having a mailing address c/o The Lightstone Group, 326 Third Street, Lakewood,
New Jersey 08701, last four digits of taxpayer identification numbers of 5292,
appearing herein through Michael Schurer, its Vice President and duly authorized
representative pursuant to a resolution of its members and managers, a certified
copy of which is attached hereto (the “Mortgagor”).


WHO AFTER BEING DULY SWORN DECLARED AS FOLLOWS:
 
 
Sealy Fixed Portfolio C
Loan No. 50-2859389



--------------------------------------------------------------------------------


 
W I T N E S S E T H:
 
WHEREAS, Lender has authorized a loan (hereinafter referred to as the “Loan”) to
the Delaware limited liability companies listed on Schedule 1 annexed hereto
(hereinafter collectively, "Borrower") in the maximum principal sum of FIFTY
THREE MILLION TWENTY FIVE THOUSAND AND NO/100 DOLLARS (53,025,000.00)
(hereinafter referred to as the “Loan Amount”), which Loan is evidenced by that
certain promissory note, dated the date hereof (together with any supplements,
amendments, modifications or extensions thereof, hereinafter referred to as the
“Note”) given by Borrower, as maker, to Lender, as payee;
 
WHEREAS, in consideration of the Loan, Mortgagor has agreed to make payments in
amounts sufficient to pay and redeem, and provide for the payment and redemption
of the principal of, premium, if any, and interest on the Note when due;
 
WHEREAS, Mortgagor desires by this Mortgage and Security Agreement (this
"Security Instrument") to provide for, among other things, the issuance of the
Note and for the mortgage by Mortgagor with, and the creation of a security
interest in favor of, Lender, as security for Mortgagor’s obligations to Lender
from time to time pursuant to the Note and the other Loan Documents, but
specifically excluding the Indemnity and Guaranty (as hereinafter defined); and
 
WHEREAS, Mortgagor and Lender intend these recitals to be a material part of
this Security Instrument.
 
WHEREAS, all things necessary to make this Security Instrument the valid and
legally binding obligation of Mortgagor in accordance with its terms, for the
uses and purposes herein set forth, have been done and performed.
 
NOW THEREFORE, to secure the payment of the principal of, prepayment premium (if
any) and interest on the Note and all other obligations, liabilities or sums due
or to become due under, or advanced in accordance herewith to protect the
security of, this Security Instrument, the Note or any other Loan Document,
including, without limitation, interest on said obligations, liabilities or sums
(said principal, premium, interest and other sums being hereinafter referred to
as the “Debt”), and the performance of all other covenants, obligations and
liabilities of Borrower pursuant to the Loan Documents but specifically
excluding the Indemnity and Guaranty, and any and all other indebtedness now
owing or which may hereafter be owing by Borrower to Lender, now existing or
hereafter coming into existence, however and whenever incurred or evidenced,
whether express or implied, direct or indirect, absolute or contingent, or due
or to become due, and all renewals, modifications, consolidations, replacements
and extensions thereof (together with the Debt, collectively, the “Secured
Indebtedness” or “secured indebtedness”) FOR THE PURPOSE OF SECURING THE SECURED
INDEBTEDNESS OUTSANDING AT ANY TIME AND FROM TIME TO TIME UP TO THE MAXIMUM
AMOUNT OF FIFTY THREE MILLION TWNETY FIVE THOUSAND AND NO/100 ($53,025,000.00)
(THE “MAXIMUM AMOUNT”), Mortgagor has executed and delivered this Security
Instrument; and Mortgagor hereby irrevocably mortgages, affects and
hypothecates, pledges, collaterally assigns and grants a continuing security
interest upon, unto and in favor of Lender and its successors and assigns all
right, title and interest of Mortgagor in and to all of the following property,
rights, interests and estates, whether now owned or hereafter acquired, together
with the rights, privileges and appurtenances thereto belonging, to the full
extent that such property is susceptible of mortgage under the Louisiana Civil
Code, Louisiana Revised Statutes, and other provisions of Louisiana law, grants
a continuing security interest in favor of Lender and its successors and
assigns, as secured party, in all property and rights described below as part of
the Property (as defined below), whether now owned or hereafter acquired, that
are susceptible of a security interest under Chapter 9 of the Louisiana
Commercial Laws, La. R.S. § 10:9-101 et seq. or any other provision of Louisiana
law, and does further affect, hypothecate, collaterally assign, and pledge unto
and in favor of Lender and its successors and assigns, as collateral assignee,
all the present and future rents, as well as all other property and rights
described below as part of the Property (as defined below), whether now owned or
hereafter acquired, that are susceptible of collateral assignment under La. R.S.
§ 9:4401, § 9:5386, or any other provision of Louisiana law (collectively, the
“Property”):
 
-1-

--------------------------------------------------------------------------------


 
(a) the plot(s), piece(s) or parcel(s) of real property described in Exhibits A
-1 through Exhibit A-10 attached hereto and made a part hereof (individually and
collectively, hereinafter referred to as the “Premises”);
 
(b) (i) all buildings, component parts, foundations, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements of every kind or nature now or hereafter located on the Premises
(hereinafter collectively referred to as the “Improvements”); and (ii) to the
extent permitted by law, the name or names, if any, as may now or hereafter be
used for each Improvement, and the goodwill associated therewith;
 
(c) all easements, servitudes, rights-of-way, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, ditches, ditch rights, reservoirs and reservoir rights, air rights and
development rights, lateral support, drainage, gas, oil and mineral rights,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
belonging, relating or pertaining to the Premises or the Improvements and the
reversion and reversions, remainder and remainders, whether existing or
hereafter acquired, and all land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining the Premises to the center line
thereof and any and all sidewalks, drives, curbs, passageways, streets, spaces
and alleys adjacent to or used in connection with the Premises and/or
Improvements and all the estates, rights, titles, interests, property,
possession, claim and demand whatsoever, both in law and in equity, of Mortgagor
of, in and to the Premises and Improvements and every part and parcel thereof,
with the appurtenances thereto;
 
(d) all machinery, equipment, fittings, apparatus, appliances, furniture,
furnishings, tools, fixtures (including, but not limited to, all heating, air
conditioning, ventilating, waste disposal, sprinkler and fire and theft
protection equipment, plumbing, lighting, communications and elevator fixtures)
and other property of every kind and nature whatsoever owned by Mortgagor, or in
which Mortgagor has or shall have an interest, now or hereafter located upon, or
in, and located on the Premises or the Improvements, or appurtenant thereto, and
all building equipment, materials and supplies of any nature whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon, or in the Premises or the Improvements or appurtenant thereto
(hereinafter, all of the foregoing items described in this paragraph (d), along
with all replacement and additional items installed as contemplated in Section
8.01(e), are collectively called the “Equipment”), all of which, and any
replacements, modifications, alterations and additions thereto, to the extent
permitted by applicable law, shall be deemed to constitute fixtures (herein,
collectively, the “Fixtures”), and are part of the real estate and security for
the payment of the Debt and the performance of Mortgagor’s obligations. To the
extent any portion of the Equipment is not real property or Fixtures under
applicable law, it shall be deemed to be personal property, and this Security
Instrument shall constitute a security agreement creating a security interest
therein in favor of Lender under the UCC;
 
-2-

--------------------------------------------------------------------------------


 
(e) all awards or payments, including interest thereon, which may hereafter be
made with respect to the Premises, the Improvements, the Fixtures, or the
Equipment, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of said right), or for a change of grade, or for any other injury to or
decrease in the value of the Premises, the Improvements or the Equipment or
refunds with respect to the payment of property taxes and assessments, and all
other proceeds of the conversion, voluntary or involuntary, of the Premises,
Improvements, Equipment, Fixtures or any other Property or part thereof into
cash or liquidated claims;
 
(f) all leases, tenancies, licenses and other agreements affecting the use,
enjoyment or occupancy of the Premises, the Improvements, the Fixtures, or the
Equipment or any portion thereof now or hereafter entered into, whether before
or after the filing by or against Mortgagor of any petition for relief under the
Bankruptcy Code and all reciprocal easement agreements and license agreements
(hereinafter collectively referred to as the “Leases”), together with all cash
or security deposits, lease termination payments, advance rentals and payments
of similar nature and guarantees or other security held by, or issued in favor
of, Mortgagor in connection therewith to the extent of Mortgagor’s right or
interest therein and all remainders, reversions and other rights and estates
appurtenant thereto, and all base, fixed, percentage or additional rents, and
other rents, oil and gas or other mineral royalties, and bonuses, issues,
profits and rebates and refunds or other payments made by any Governmental
Authority from or relating to the Premises, the Improvements, the Fixtures or
the Equipment plus all rents, common area charges and other payments now
existing or hereafter arising, whether paid or accruing before or after the
filing by or against Mortgagor of any petition for relief under the Bankruptcy
Code (herein, collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;
 
(g) all proceeds of and any unearned premiums on any insurance policies covering
the Premises, the Improvements, the Fixtures, the Rents or the Equipment,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Premises, the Improvements, the Fixtures or the Equipment and all refunds or
rebates of Impositions, and interest paid or payable with respect thereto;
 
-3-

--------------------------------------------------------------------------------


 
(h) all deposit accounts, securities accounts, funds or other accounts
maintained or deposited with Lender, or its assigns, in connection herewith,
including, without limitation, the Security Deposit Account (to the extent
permitted by law), the Engineering Escrow Account, the Central Account, the
Basic Carrying Costs Sub-Account, the Basic Carrying Costs Escrow Account, the
Debt Service Payment Sub-Account, the Recurring Replacement Reserve Sub-Account,
the Recurring Replacement Reserve Escrow Account, the Reletting Reserve
Sub-Account, the Reletting Reserve Escrow Account, the Operation and Maintenance
Expense Sub-Account, the Operation and Maintenance Expense Escrow Account, the
Curtailment Reserve Escrow Account, the Curtailment Reserve Sub-Account, and all
monies and investments deposited or to be deposited in such accounts;
 
(i) all accounts receivable, contract rights, franchises, interests, estate or
other claims, both at law and in equity, now existing or hereafter arising, and
relating to the Premises, the Improvements, the Fixtures or the Equipment, not
included in Rents;
 
(j) all now existing or hereafter arising claims against any Person with respect
to any damage to the Premises, the Improvements, the Fixtures or the Equipment,
including, without limitation, damage arising from any defect in or with respect
to the design or construction of the Improvements, the Fixtures or the Equipment
and any damage resulting therefrom;
 
(k) all deposits or other security or advance payments, including rental
payments now or hereafter made by or on behalf of Mortgagor to others, with
respect to (i) insurance policies, (ii) utility services, (iii) cleaning,
maintenance, repair or similar services, (iv) refuse removal or sewer service,
(v) parking or similar services or rights and (vi) rental of Equipment, if any,
relating to or otherwise used in the operation of the Premises, the
Improvements, the Fixtures or the Equipment;
 
(l) all intangible property now or hereafter relating to the Premises, the
Improvements, the Fixtures or the Equipment or its operation, including, without
limitation, software, letter of credit rights, trade names, trademarks
(including, without limitation, any licenses of or agreements to license trade
names or trademarks now or hereafter entered into by Mortgagor), logos, building
names and goodwill;
 
(m) all now existing or hereafter arising advertising material, guaranties,
warranties, building permits, other permits, licenses, plans and specifications,
shop and working drawings, soil tests, appraisals and other documents, materials
and/or personal property of any kind now or hereafter existing in or relating to
the Premises, the Improvements, the Fixtures, and the Equipment;
 
(n) all now existing or hereafter arising drawings, designs, plans and
specifications prepared by architects, engineers, interior designers, landscape
designers and any other consultants or professionals for the design,
development, construction, repair and/or improvement of the Property, as amended
from time to time;
 
-4-

--------------------------------------------------------------------------------


 
(o) the right, in the name of and on behalf of Mortgagor, to appear in and
defend any now existing or hereafter arising action or proceeding brought with
respect to the Premises, the Improvements, the Fixtures or the Equipment as set
forth herein and to commence any action or proceeding to protect the interest of
Lender in the Premises, the Improvements, the Fixtures or the Equipment as set
forth herein;
 
(p) all agreements, grants of easements and/or rights-of-way, reciprocal
easement agreements, permits, declarations of covenants, conditions and
restrictions, disposition and development agreements, planned unit development
agreements, management or parking agreements, party wall agreements or other
instruments affecting the Property and all proceeds or income received with
respect thereto; and
 
(q) all proceeds, products, substitutions and accessions (including claims and
demands therefor) of each of the foregoing.
 
(r) all unearned premiums under insurance policies now or subsequently obtained
by Mortgagor relating to the Premises or Improvements and Mortgagor’s interest
in and to all such insurance policies and all proceeds of any such insurance
policies (including title insurance policies) including the right to collect and
receive such proceeds, subject to the provisions relating to insurance generally
set forth below; and all awards and other compensation, including the interest
payable thereon and the right to collect and receive the same, made to the
present or any subsequent owner of the Premises or Improvements for the taking
by eminent domain, condemnation or otherwise, of all or any part of the Premises
or any servitude, easement or other right therein; and with respect to the
proceeds referred to above, this Security Instrument is a collateral assignment
thereof pursuant to Louisiana Revised Statutes 9:5386, et seq., whether such
proceeds or any of them now exist or arise in the future, and the Mortgagor does
hereby irrevocably make, constitute and appoint the Lender and the agents of the
Lender as the true and lawful mandataries and attorneys-in-fact of Mortgagor to
carry out and enforce all of the Mortgagor's right, title and interest in and to
any or all of the proceeds hereby collaterally assigned. The collateral
assignment herein made of the proceeds shall not be construed as imposing upon
the Lender any obligations with respect thereto unless and until the Lender
shall become the absolute owner thereof and the Mortgagor shall have been wholly
dispossessed thereof.
 
 
All of the foregoing items (a) through (q), together with all of the right,
title and interest of Mortgagor therein, are collectively referred to as the
“Property”.
 
AND Mortgagor covenants with and warrants to Lender that:
 
ARTICLE I:   DEFINITIONS
 
Section 1.01.   Certain Definitions. 
 
For all purposes of this Security Instrument, except as otherwise expressly
provided or unless the context clearly indicates a contrary intent:
 
-5-

--------------------------------------------------------------------------------


 
(i) the capitalized terms defined in this Section have the meanings assigned to
them in this Section, and include the plural as well as the singular;
 
(ii) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP; and
 
(iii) the words “herein”, “hereof”, and “hereunder” and other words of similar
import refer to this Security Instrument as a whole and not to any particular
Section or other subdivision.
 
“Adjusted Net Cash Flow” shall mean on any determination date, the Pro-Forma Net
Operating Income less (a) the Recurring Replacement Monthly Installment for all
of the Cross-collateralized Properties multiplied by twelve (12), (b) the
Reletting Reserve Monthly Installment for all of the Cross-collateralized
Properties multiplied by twelve (12), and (c) Net Capital Expenditures for all
of the Cross-collateralized Properties to be incurred (as estimated by Lender,
in its reasonable discretion) for the subsequent twelve (12) month period. The
Adjusted Net Cash Flow shall be calculated by Lender in accordance with the
terms of this Security Instrument.
 
“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
 
“Allocated Loan Amount” shall mean the portion of the Loan Amount allocated to
each Individual Property as set forth on Exhibit F annexed hereto and made a
part hereof.
 
“Annual Budget” shall mean an annual budget submitted by Mortgagor to Lender in
accordance with the terms of Section 2.09 hereof.
 
“Appraisal” shall mean the appraisal of the Property and all supplemental
reports or updates thereto previously delivered to Lender in connection with the
Loan.
 
“Appraiser” shall mean the Person who prepared the Appraisal.
 
“Approved Annual Budget” shall mean each Annual Budget approved by Lender in
accordance with terms hereof.
 
“Approved Manager Standard” shall mean the standard of business operations,
practices and procedures customarily employed by entities which possess the
Minimum Manager Credentials.
 
“Architect” shall have the meaning set forth in Section 3.04(b)(i) hereof.
 
“Assignment” shall mean the Assignment of Leases and Rents and Security Deposits
of even date herewith relating to the Property given by Mortgagor to Lender.
 
-6-

--------------------------------------------------------------------------------


 
“Bank” shall mean the bank, trust company, savings and loan association or
savings bank designated by Lender, in its sole and absolute discretion, in which
the Central Account shall be located.
 
“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.
 
“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property: (a) Real Estate Taxes and (b) insurance premiums.
 
“Basic Carrying Costs Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.06 hereof.
 
“Basic Carrying Costs Monthly Installment” shall mean Lender’s reasonable
estimate of one-twelfth (1/12th) of the annual amount for Basic Carrying Costs.
“Basic Carrying Costs Monthly Installment” shall also include, if required by
Lender, a sum of money which, together with such monthly installments, will be
sufficient to make the payment of each such Basic Carrying Cost at least thirty
(30) days prior to the date initially due. Should such Basic Carrying Costs not
be ascertainable at the time any monthly deposit is required to be made, the
Basic Carrying Costs Monthly Installment shall be determined by Lender in its
reasonable discretion on the basis of the aggregate Basic Carrying Costs for the
prior Fiscal Year or month or the prior payment period for such cost. As soon as
the Basic Carrying Costs are fixed for the then current Fiscal Year, month or
period, the next ensuing Basic Carrying Costs Monthly Installment shall be
adjusted to reflect any deficiency or surplus in prior monthly payments. If at
any time during the term of the Loan Lender determines that there will be
insufficient funds in the Basic Carrying Costs Escrow Account to make payments
when they become due and payable, Lender shall have the right to adjust the
Basic Carrying Costs Monthly Installment such that there will be sufficient
funds to make such payments.
 
“Basic Carrying Costs Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 into which the Basic Carrying Costs
Monthly Installments shall be deposited.
 
“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.
 
“Capital Expenditures” shall mean for any period, the amount expended for items
capitalized under GAAP including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements.
 
“Cash Expenses” shall mean for any period, the operating expenses for the
Property as set forth in an Approved Annual Budget to the extent that such
expenses are actually incurred by Mortgagor minus payments into the Basic
Carrying Costs Sub-Account, the Debt Service Payment Sub-Account, the Reletting
Reserve Sub-Account and the Recurring Replacement Reserve Sub-Account.
 
-7-

--------------------------------------------------------------------------------


 
“Central Account” shall mean an Eligible Account, maintained at the Bank, in the
name of Lender or its successors or assigns (as secured party) as may be
designated by Lender.
 
“Closing Date” shall mean the date of the Note.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.
 
“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.
 
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.
 
“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise. The definition is to
be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”
 
“CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers)” issued by the Bureau of Labor
Statistics of the United States Department of Labor (the “Bureau”). If the CPI
ceases to use the 1982-84 average equaling 100 as the basis of calculation, or
if a change is made in the term, components or number of items contained in said
index, or if the index is altered, modified, converted or revised in any other
way, then the index shall be adjusted to the figure that would have been arrived
at had the change in the manner of computing the index in effect at the date of
this Security Instrument not been altered. If at any time during the term of
this Security Instrument the CPI shall no longer be published by the Bureau,
then any comparable index issued by the Bureau or similar agency of the United
States issuing similar indices shall be used in lieu of the CPI.
 
“Cross-collateralized Mortgage” shall mean that certain mortgage, security
agreement, assignment of rents and fixture filing as originally executed or as
same may hereafter from time to time be supplemented, amended, modified,
extended granted by the Texas Borrowers to Lender as security for the Note.
 
“Cross-collateralized Property” shall mean each parcel or parcels of real
property as identified on Exhibit G-1 to G-14 attached hereto and made a part
hereof encumbered by this Mortgage and the Cross-collateralized Mortgage;
provided, however, at such time, if any, that a Cross-collateralized Property is
released by Lender, the property which was encumbered by either this Security
Instrument or the Cross-collateralized Mortgage shall no longer constitute a
Cross-collateralized Property.
 
“Current Month” shall mean the period from the eleventh (11th) day of each month
through and including the tenth (10th) day of the following month.
 
-8-

--------------------------------------------------------------------------------


 
"Curtailment Reserve Escrow Account" shall mean the Escrow Account maintained
pursuant to Section 5.11 hereof into which sums shall be deposited during an O&M
Operative Period.
 
"Curtailment Reserve Sub-Account" shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof.
 
“Debt” shall mean the principal of, prepayment premium (if any) and interest on
the Note and all other obligations, liabilities or sums due or to become due
under, or advanced in accordance herewith to protect the security of, the
Security Instrument, the Note or any other Loan Document, including, without
limitation, interest on said obligations, liabilities or sums.
 
“Debt Service Coverage” shall mean the quotient obtained by dividing Adjusted
Net Cash Flow for all of the Cross-collateralized Properties for the specified
period by the sum of the aggregate payments of interest and principal due for
such specified period under the Note (determined as of the date the calculation
of Debt Service Coverage is required or requested hereunder) based upon an
assumed Debt Service due and payable on the Loan as calculated on a 7.1% debt
service constant.
 
“Debt Service Payment Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Required Debt
Service Payment shall be deposited.
 
“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.
 
“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) four percent (4%) above the interest rate set forth in the Note.
 
“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on (a)
the Principal Amount and (b) any accrued but unpaid interest, if the Default
Rate was not applicable.
 
“Development Laws” shall mean all applicable subdivision, zoning, environmental
protection, wetlands protection, or land use laws or ordinances, and any and all
applicable rules and regulations of any Governmental Authority promulgated
thereunder or related thereto.
 
“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its second highest rating category at all
times (or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its second highest
rating category at all times or (b) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution is subject to regulations substantially similar to 12
C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal and
state authority, or otherwise acceptable (as evidenced by a written confirmation
from each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. Eligible
Accounts may bear interest. The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.
 
-9-

--------------------------------------------------------------------------------


 
“Engineer” shall have the meaning set forth in Section 3.04(b)(i) hereof.
 
“Engineering Escrow Account” shall mean an Escrow Account established and
maintained pursuant to Section 5.12 hereof relating to payments for any Required
Engineering Work.
 
“Engineering Report” shall mean the engineering report for the Property and any
supplements or updates thereto, previously delivered to Lender in connection
with the Loan.
 
“Environmental Problem” shall mean any of the following:
 
(a) the presence of any Hazardous Material on, in, under, or above all or any
portion of the Property;
 
(b) the release or threatened release of any Hazardous Material from or onto the
Property;
 
(c) the violation or threatened violation of any Environmental Statute with
respect to the Property; or
 
(d) the failure to obtain or to abide by the terms or conditions of any permit
or approval required under any Environmental Statute with respect to the
Property.
 
A condition described above shall be an Environmental Problem regardless of
whether or not any Governmental Authority has taken any action in connection
with the condition and regardless of whether that condition was in existence on
or before the date hereof.
 
“Environmental Report” shall mean the environmental audit report for the
Property and any supplements or updates thereto, previously delivered to Lender
in connection with the Loan.
 
-10-

--------------------------------------------------------------------------------


 
“Environmental Statute” shall mean any federal, state or local statute,
ordinance, rule or regulation, any judicial or administrative order (whether or
not on consent) or judgment applicable to Mortgagor or the Property including,
without limitation, any judgment or settlement based on common law theories, and
any provisions or condition of any permit, license or other authorization
binding on Mortgagor relating to (a) the protection of the environment or the
health of persons (including employees) from actual or potential exposure (or
effects of exposure) to any actual or potential release, discharge, disposal or
emission (whether past or present) of any Hazardous Materials or (b) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §9601 et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, as amended by the Solid and
Hazardous Waste Amendments of 1984, 42 U.S.C. §6901 et seq., the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C.
§1251 et seq., the Toxic Substances Control Act of 1976, 15 U.S.C. §2601
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §1101 et seq., the Clean Air Act of 1966, as amended, 42 U.S.C. §7401
et seq., the National Environmental Policy Act of 1975, 42 U.S.C. §4321, the
Rivers and Harbors Act of 1899, 33 U.S.C. §401 et seq., the Endangered Species
Act of 1973, as amended, 16 U.S.C. §1531 et seq., the Occupational Safety and
Health Act of 1970, as amended, 29 U.S.C. §651 et seq., and the Safe Drinking
Water Act of 1974, as amended, 42 U.S.C. §300(f) et seq., and all rules,
regulations and guidance documents promulgated or published thereunder.
 
“Equipment” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Security
Instrument and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Mortgagor or Guarantor is a member and (b) solely for purposes
of potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11)
of the Code and the lien created under Section 302(f) of ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code of which
Mortgagor or Guarantor is a member.
 
“Escrow Account” shall mean each of the Engineering Escrow Account, the Basic
Carrying Costs Escrow Account, the Recurring Replacement Reserve Escrow Account,
the Reletting Reserve Escrow Account, the Operation, Maintenance Expense Escrow
Account and the Curtailment Reserve Escrow Account, each of which shall be an
Eligible Account or book entry sub-account of an Eligible Account.
 
“Event of Default” shall have the meaning set forth in Section 13.01 hereof.
 
-11-

--------------------------------------------------------------------------------


 
“Extraordinary Expense” shall mean an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget or allotted for in the
Recurring Replacement Reserve Sub-Account or the Reletting Reserve Sub-Account.
 
“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Security
Instrument, or such other fiscal year of Mortgagor as Mortgagor may select from
time to time with the prior written consent of Lender.
 
“Fixtures” shall have the meaning set forth in granting clause (d) of this
Security Instrument.
 
“Force Majeure” shall mean strikes, lockouts, labor disputes, acts of God,
governmental restrictions, regulations or controls, enemy or hostile
governmental actions, terrorist acts, civil commotion, insurrection, revolution,
sabotage or fire or other casualty or other events beyond the reasonable control
of Mortgagor and/or its Affiliates, but Mortgagor’s and/or its Affiliates’ lack
of funds in and of itself shall not be deemed a cause beyond the control of
Mortgagor and/or its Affiliates.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as of the date of the applicable financial report, consistently
applied.
 
“General Partner” shall mean, if Mortgagor is a partnership, each general
partner of Mortgagor and, if Mortgagor is a limited liability company, each
managing member of Mortgagor and in each case, if applicable, each general
partner or member of such general partner or managing member.
 
“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
 
“Guarantor” shall mean any Person guaranteeing, in whole or in part, the
obligations of Mortgagor under the Loan Documents.
 
“Hazardous Material” shall mean any flammable, explosive or radioactive
materials, hazardous materials or wastes, hazardous or toxic substances,
pollutants, asbestos or any material containing asbestos, molds, spores and
fungus which may pose a risk to human health or the environment or any other
substance or material as defined in or regulated by any Environmental Statutes.
 
“Impositions” shall mean all taxes (including, without limitation, all real
estate, ad valorem, sales (including those imposed on lease rentals), use,
single business, gross receipts, value added, intangible, transaction, privilege
or license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Security Instrument), ground rents, water, sewer or
other rents and charges, excises, levies, fees (including, without limitation,
license, permit, inspection, authorization and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Property and/or any Rent (including all interest and penalties thereon), which
at any time prior to, during or in respect of the term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Mortgagor (including, without
limitation, all franchise, single business or other taxes imposed on Mortgagor
for the privilege of doing business in the jurisdiction in which the Property or
any other collateral delivered or pledged to Lender in connection with the Loan
is located) or Lender, (b) the Property or any part thereof or any Rents
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Property, or any part thereof, or the leasing or use of the
Property, or any part thereof, or the acquisition or financing of the
acquisition of the Property, or any part thereof, by Mortgagor.
 
-12-

--------------------------------------------------------------------------------


 
“Improvements” shall have the meaning set forth in granting clause (b) of this
Security Instrument.
 
“Indemnified Parties” shall have the meaning set forth in Section 12.01 hereof.
 
“Indemnity and Guaranty” shall mean that certain Indemnity and Guaranty executed
and delivered by Lightstone Value Plus Real Estate Investment Trust, Inc., dated
as of the date hereof.
 
“Independent” shall mean, when used with respect to any Person, a Person who (a)
is in fact independent, (b) does not have any direct financial interest or any
material indirect financial interest in Mortgagor, or in any Affiliate of
Mortgagor or any constituent partner, shareholder, member or beneficiary of
Mortgagor, (c) is not connected with Mortgagor or any Affiliate of Mortgagor or
any constituent partner, shareholder, member or beneficiary of Mortgagor as an
officer, employee, promoter, underwriter, trustee, partner, director or person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above.
 
“Individual Property” shall mean each parcel or parcels of real property
encumbered by this Security Instrument as identified on Exhibit F attached
hereto and made a part hereof.
 
“Initial Engineering Deposit” shall equal the amount set forth on Exhibit B
attached hereto and made a part hereof.
 
“Initial Reletting Reserve Deposit” shall equal the amount set forth on Exhibit
B attached hereto and made a part hereof.
 
“Initial Recurring Reserve Deposit” shall equal the amount required to be
deposited by Mortgagor into the Recurring Replacement Reserve Escrow Account on
the Closing Date as set forth on Exhibit B.
 
“Insolvency Opinion” shall have the meaning set forth in Section 2.02(g)(xix)
hereof.
 
-13-

--------------------------------------------------------------------------------


 
“Institutional Lender” shall mean any of the following Persons: (a) any bank,
savings and loan association, savings institution, trust company or national
banking association, acting for its own account or in a fiduciary capacity,
(b) any charitable foundation, (c) any insurance company or pension and/or
annuity company, (d) any fraternal benefit society, (e) any pension, retirement
or profit sharing trust or fund within the meaning of Title I of ERISA or for
which any bank, trust company, national banking association or investment
adviser registered under the Investment Advisers Act of 1940, as amended, is
acting as trustee or agent, (f) any investment company or business development
company, as defined in the Investment Company Act of 1940, as amended, (g) any
small business investment company licensed under the Small Business Investment
Act of 1958, as amended, (h) any broker or dealer registered under the
Securities Exchange Act of 1934, as amended, or any investment adviser
registered under the Investment Adviser Act of 1940, as amended, (i) any
government, any public employees’ pension or retirement system, or any other
government agency supervising the investment of public funds, or (j) any other
entity all of the equity owners of which are Institutional Lenders; provided
that each of said Persons shall have net assets in excess of $1,000,000,000 and
a net worth in excess of $500,000,000, be in the business of making commercial
mortgage loans, secured by properties of like type, size and value as the
Property and have a long term credit rating which is not less than “BBB-” (or
its equivalent) from the Rating Agency.
 
“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Mortgagor pursuant to Article III hereof.
 
“Insurance Requirements” shall mean all terms of any insurance policy required
by this Security Instrument, all requirements of the issuer of any such policy,
and all regulations and then current standards applicable to or affecting the
Property or any use or condition thereof, which may, at any time, be recommended
by the Board of Fire Underwriters, if any, having jurisdiction over the
Property, or such other Person exercising similar functions.
 
“Interest Rate” shall have the meaning set forth in the Note.
 
“Late Charge” shall have the meaning set forth in Section 13.09 hereof.
 
“Leases” shall have the meaning set forth in granting clause (f) of this
Security Instrument.
 
“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, articles of
organization, agreement of limited partnership or other organization or
governing documents of such Person, and any law, statute, order, code,
ordinance, judgment, decree, injunction, treaty, rule or regulation (including,
without limitation, Environmental Statutes, Development Laws and Use
Requirements) or determination of an arbitrator or a court or other Governmental
Authority and all covenants, agreements, restrictions and encumbrances contained
in any instruments, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
 
“Lender” shall mean the Lender named herein and its successors or assigns.
 
“Loan” shall have the meaning set forth in the Recitals hereto.
 
-14-

--------------------------------------------------------------------------------


 
“Loan Amount” shall have the meaning set forth in the Recitals hereto.
 
“Loan Documents” shall mean this Security Instrument, the Note, the Assignment,
and any and all other agreements, instruments, certificates or documents
executed and delivered by Mortgagor, Borrower or any Affiliate of Mortgagor in
connection with the Loan.
 
“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).
 
“Loss Proceeds” shall mean, collectively, all Insurance Proceeds and all
Condemnation Proceeds.
 
"Louisiana Borrowers" shall mean the Delaware limited liability companies listed
on Schedule 1 annexed hereto.
 
“Major Space Lease” shall mean any Space Lease of a tenant or Affiliate of such
tenant where such tenant or such Affiliate leases, in the aggregate, in excess
of ten (10%) percent of rentable square feet of space at the Property.
 
“Management Agreement” shall have the meaning set forth in Section 7.02 hereof.
 
“Manager” shall mean Mortgagor and any other Person, other than Mortgagor, which
manages the Property on behalf of Mortgagor.
 
“Manager Certification” shall have the meaning set forth in Section 2.09 hereof.
 
“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Property, (b) the business, profits, management,
operations or condition (financial or otherwise) of Mortgagor, (c) the
enforceability, validity, perfection or priority of the lien or security
interest of any Loan Document or (d) the ability of Mortgagor to perform any
material obligations under any Loan Document.
 
“Maturity”, when used with respect to the Note, shall mean the Maturity Date set
forth in the Note, as same may be extended in accordance with the Note, or such
other date pursuant to the Note on which the final payment of principal, and
premium, if any, on the Note becomes due and payable as therein or herein
provided, whether at Stated Maturity or by declaration of acceleration, or
otherwise.
 
“Maturity Date” shall mean the Maturity Date set forth in the Note.
 
“Minimum Manager Credentials” shall mean (i) the employment of a senior
executive who has the responsibility for oversight of the Property and has at
least five (5) years’ experience in the management of industrial centers and
(ii) the management of not less than five (5) industrial center properties
(excluding the Cross-collateralized Properties) having an aggregate leasable
square footage of not less than the lesser of (a) one million leasable square
feet and (b) five (5) times the leasable square feet of the Property.
 
-15-

--------------------------------------------------------------------------------


 
“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Mortgagor, Guarantor or any ERISA Affiliate and which is covered by
Title IV of ERISA.
 
“Net Capital Expenditures” shall mean for any period the amount by which Capital
Expenditures during such period exceeds reimbursements for such items during
such period from any fund established pursuant to the Loan Documents.
 
“Net Operating Income” shall mean in each Fiscal Year or portion thereof during
the term hereof, Operating Income less Operating Expenses.
 
“Net Proceeds” shall mean the excess of (a)(i) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Property as a result of the exercise by Lender of its rights, powers, privileges
and other remedies after the occurrence of an Event of Default, or (ii) in the
event that Lender (or Lender’s nominee) is the purchaser at foreclosure by
credit bid, then the amount of such credit bid, in either case, over (b) all
costs and expenses, including, without limitation, all attorneys’ fees and
disbursements and any brokerage fees, if applicable, incurred by Lender in
connection with the exercise of such remedies, including the sale of such
Property after a foreclosure against the Property.
 
“Note” shall have the meaning set forth in the Recitals hereto.
 
"O&M Operative Period" shall mean the period of time commencing upon the
determination by Lender that the Debt Service Coverage (tested quarterly except
during the continuance of an O&M Operative Period, in which event Debt Service
Coverage shall be tested monthly and shall be calculated based upon information
contained in the reports furnished to Lender pursuant to Section 2.09 hereof) is
less than 1.10:1.0 for the preceding fiscal quarter and terminating, in each
case, on the Payment Date next succeeding the date upon which Lender has
determined that the Debt Service Coverage has been 1.10:1 or greater for the
immediately preceding two fiscal quarters.
 
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.
 
“Officer’s Certificate” shall mean a certificate delivered to Lender by
Mortgagor which is signed on behalf of Mortgagor by an authorized representative
of Mortgagor which states that the items set forth in such certificate are true,
accurate and complete in all respects.
 
“Operating Expenses” shall mean, in each Fiscal Year or portion thereof during
the term hereof, all expenses directly attributable to the operation, repair
and/or maintenance of the Property including, without limitation, (a)
Impositions, (b) insurance premiums, (c) management fees, whether or not
actually paid, equal to the greater of the actual management fees or expenses
and four percent (4%) of annual “base” or “fixed” Rent due under the Leases and
(d) costs attributable to the operation, repair and maintenance of the systems
for heating, ventilating and air conditioning the Improvements and actually paid
for by Mortgagor. Operating Expenses shall not include interest, principal and
premium, if any, due under the Note or otherwise in connection with the Debt,
income taxes, Capital Expenditures, any non-cash charge or expense such as
depreciation, amortization or any item of expense otherwise includable in
Operating Expenses which is paid directly by any tenant except real estate taxes
paid directly to any taxing authority by any tenant or contributions by
Mortgagor to any reserve funds required under the Loan Documents.
 
-16-

--------------------------------------------------------------------------------


 
“Operating Income” shall mean, in each Fiscal Year or portion thereof during the
term hereof, all revenue derived by Mortgagor arising from the Property
including, without limitation, rental revenues (whether denominated as basic
rent, additional rent, escalation payments, electrical payments or otherwise)
and other fees and charges payable pursuant to Leases or otherwise in connection
with the Property, and the proceeds of business interruption, rent or other
similar insurance. Operating Income shall not include (a) Insurance Proceeds
(other than proceeds of rent, business interruption or other similar insurance
allocable to the applicable period) and Condemnation Proceeds (other than
Condemnation Proceeds arising from a temporary taking or the use and occupancy
of all or part of the applicable Property allocable to the applicable period),
or interest accrued on such Condemnation Proceeds, (b) proceeds of any
financing, (c) proceeds of any sale, exchange or transfer of the Property or any
part thereof or interest therein, (d) capital contributions or loans to
Mortgagor or an Affiliate of Mortgagor, (e) any item of income otherwise
includable in Operating Income but paid directly by any tenant to a Person other
than Mortgagor except for real estate taxes paid directly to any taxing
authority by any tenant, (f) any other extraordinary, non-recurring revenues,
(g) Rent paid by or on behalf of any lessee under a Space Lease which is the
subject of any proceeding or action relating to its bankruptcy, reorganization
or other arrangement pursuant to the Bankruptcy Code or any similar federal or
state law or which has been adjudicated a bankrupt or insolvent unless such
Space Lease has been affirmed by the trustee in such proceeding or action, (h)
Rent paid by or on behalf of any lessee under a Space Lease the demised premises
of which are not occupied either by such lessee or by a sublessee thereof unless
the lessee thereunder has a long-term unsecured debt rating of not less than
“BBB+” (or its equivalent) from the Rating Agency, (i) Rent paid by or on behalf
of any lessee under a Space Lease in whole or partial consideration for the
termination of any Space Lease, (j) rent paid by or on behalf of lessees under
month-to-month Space Leases for lessees which have been in occupancy for less
than six (6) months, (k) rent paid by or on behalf of any lessee under a Space
Lease that is more than thirty (30) days in arrears in its obligations under
such Space Lease, (l) Rents paid by or on behalf of lessees who have given
notice that they will be vacating the premises demised under their respective
Space Leases more than thirty (30) days prior to the stated expiration date set
forth in such Space Leases, or (m) sales tax rebates from any Governmental
Authority.
 
“Operation and Maintenance Expense Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.09 hereof relating to the payment of Operating
Expenses (exclusive of Basic Carrying Costs).
 
“Operation and Maintenance Expense Sub-Account” shall mean the Sub-Account of
the Central Account established pursuant to Section 5.02 hereof into which sums
allocated for the payment of Cash Expenses, Net Capital Expenditures and
approved Extraordinary Expenses shall be deposited.
 
“Payment Date” shall have the meaning set forth in the Note.
 
-17-

--------------------------------------------------------------------------------


 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.
 
“Permitted Encumbrances” shall have the meaning set forth in Section 2.05(a)
hereof.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Plan” shall mean an employee benefit or other plan established or maintained by
Mortgagor, Guarantor or any ERISA Affiliate during the five-year period ended
prior to the date of this Security Instrument or to which Mortgagor, Guarantor
or any ERISA Affiliate makes, is obligated to make or has, within the five year
period ended prior to the date of this Security Instrument, been required to
make contributions (whether or not covered by Title IV of ERISA or Section 302
of ERISA or Section 401(a) or 412 of the Code), other than a Multiemployer Plan.
 
“Premises” shall have the meaning set forth in granting clause (a) of this
Security Instrument.
 
“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Security Instrument, the Note or the
other Loan Documents.
 
“Pro-Forma Net Operating Income” shall mean Pro-Forma Operating Income less
Pro-Forma Operating Expenses.
 
“Pro-Forma Operating Expenses” shall mean projected aggregate annualized
Operating Expenses for all of the Cross-collateralized Properties based on a
trailing twelve (12)-month period as reasonably adjusted by Lender to take into
account, among other things, anticipated increases or decreases in Operating
Expenses.
 
“Pro-Forma Operating Income” shall mean the lesser of (i) projected aggregate
Operating Income for the Cross-collateralized Properties for the immediately
subsequent 12-month period and (ii) actual aggregate Operating Income for the
Cross-collateralized Properties for the immediately preceding 12-month period,
as increased by scheduled rent increases set forth in the Space Leases and rent
anticipated from tenants under Space Leases relating to any portion of the
Premises which was previously not occupied provided such tenants are then in
occupancy pursuant to Space Leases entered into in accordance with the terms of
this Security Instrument and have paid all rents due under the Space Lease
without abatement, suspension, deferment, diminution, reduction or other
allowances for at least one full calendar month, in each case as determined by
Lender based on the most recent rent roll and such other information as is
required to be delivered by Mortgagor pursuant to Section 2.09 hereof and as
reasonably adjusted by Lender to take into account, among other things, a
vacancy factor equal to the greater of (x) anticipated vacancies for the
succeeding 12-month period and (b) actual vacancies during the immediately
preceding 12-month period.
 
-18-

--------------------------------------------------------------------------------


 
“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.
 
“Property” shall have the meaning set forth in the granting clauses of this
Security Instrument.
 
“Property Agreements” shall mean all agreements, grants of easements and/or
rights-of-way, reciprocal easement agreements, permits, declarations of
covenants, conditions and restrictions, disposition and development agreements,
planned unit development agreements, management or parking agreements, party
wall agreements or other instruments affecting the Property, but not including
any brokerage agreements, management agreements, service contracts, Space Leases
or the Loan Documents.
 
“Rating Agency” shall mean Standard & Poor’s Ratings Services, Inc., a division
of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc., and Moody’s
Investors Service, Inc. (“Moody’s”), collectively, and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.
 
“Real Estate Taxes” shall mean all real estate taxes, assessments (including,
without limitation, all assessments for public improvements or benefits, whether
or not commenced or completed prior to the date hereof and whether or not
commenced or completed within the term of this Security Instrument), water,
sewer or other rents and charges, and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Property (including all
interest and penalties thereon), which at any time prior to, during or in
respect of the term hereof may be assessed or imposed on or in respect of or be
a lien upon the Property or any part thereof or any estate, right, title or
interest therein.
 
“Realty” shall have the meaning set forth in Section 2.05(b) hereof.
 
“Recurring Replacement Expenditures” shall mean expenditures related to capital
repairs, replacements and improvements performed at the Property from time to
time.
 
“Recurring Replacement Monthly Installment” shall mean the amount per month as
set forth on Exhibit B attached hereto and made a part hereof.
 
“Recurring Replacement Reserve Escrow Account” shall mean the Escrow Account
maintained pursuant to Section 5.08 hereof relating to the payment of Recurring
Replacement Expenditures.
 
“Recurring Replacement Reserve Sub-Account” shall mean the Sub-Account of the
Central Account established pursuant to Section 5.02 hereof into which the
Recurring Replacement Monthly Installment shall be deposited.
 
“Reletting Expenditures” shall mean reasonable and actual out-of-pocket
expenditures payable to bona-fide third parties incurred by Mortgagor relating
to reletting of space at the Property and in connection with any brokerage
commissions due and payable, or any improvements and replacements required to be
made by Mortgagor (or reasonable and actual out-of-pocket expenditures paid to
tenants in connection with any improvements and replacements made by tenants at
the Property) under the terms of any Lease to prepare the relevant space for
occupancy by the tenant thereunder.
 
-19-

--------------------------------------------------------------------------------


 
“Reletting Reserve Escrow Account” shall mean the Escrow Account maintained
pursuant to Section 5.07 hereof relating to the payment of Reletting
Expenditures.
 
“Reletting Reserve Monthly Installment” shall mean (a) the amount set forth on
Exhibit B attached hereto and made a part hereof plus (b) all sums received by
Mortgagor in connection with any cancellation, termination or surrender of any
Lease, including, without limitation, any surrender or cancellation fees,
buy-out fees, or reimbursements for tenant improvements and leasing commissions.
 
“Reletting Reserve Sub-Account” shall mean the Sub-Account of the Central
Account established pursuant to Section 5.02 hereof into which the Reletting
Reserve Monthly Installment shall be deposited.
 
“Rents” shall have the meaning set forth in granting clause (f) of this Security
Instrument.
 
“Rent Account” shall mean an Eligible Account, maintained at the Bank, in the
joint names of Mortgagor and Lender or its successors or assigns (as secured
party) as may be designated by Lender.
 
“Rent Roll” shall have the meaning set forth in Section 2.05 (o) hereof.
 
“Required Debt Service Coverage” shall mean a Debt Service Coverage of not less
than –1.20:1.0.
 
“Required Debt Service Payment” shall mean, as of any Payment Date, the amount
of interest and principal then due and payable pursuant to the Note, together
with any other sums due thereunder, including, without limitation, any
prepayments required to be made or for which notice has been given under this
Security Instrument, Default Rate Interest and premium, if any, paid in
accordance therewith.
 
“Required Engineering Work” shall mean the immediate engineering and/or
environmental remediation work set forth on Exhibit D attached hereto and made a
part hereof.
 
“Retention Amount” shall have the meaning set forth in Section 3.04(b)(vii)
hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.
 
“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Security Instrument.
 
-20-

--------------------------------------------------------------------------------


 
“Security Deposit Account” shall have the meaning set forth in Section 5.01
hereof.
 
“Security Instrument” shall mean this Security Instrument as originally executed
or as it may hereafter from time to time be supplemented, amended, modified or
extended by one or more indentures supplemental hereto.
 
“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Property or a general partner interest in a Person, does not engage in
any business unrelated to the Property, does not have any assets other than
those related to its interest in the Property or a general partner interest in
such Person, or any indebtedness, other than as permitted by this Security
Instrument or the other Loan Documents, has its own separate books and records
and has its own accounts, in each case which are separate and apart from the
books and records and accounts of any other Person, holds itself out as being a
Person separate and apart from any other Person and which otherwise satisfies
the criteria of the Rating Agency, as in effect on the Closing Date, for a
special-purpose bankruptcy-remote entity.
 
“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and circumstances existing
at the time, represents the amount which can reasonably be expected to become an
actual or matured liability.
 
“Space Leases” shall mean any Lease or sublease thereunder (including, without
limitation, any Major Space Lease) or any other agreement providing for the use
and occupancy of a portion of the Property as the same may be amended, renewed
or supplemented.
 
“State” shall mean any of the states which are members of the United States of
America.
 
“Stated Maturity”, when used with respect to the Note or any installment of
interest and/or principal payment thereunder, shall mean the date specified in
the Note as the fixed date on which a payment of principal and/or interest is
due and payable.
 
“Sub-Accounts” shall have the meaning set forth in Section 5.02 hereof.
 
“Substantial Casualty” shall have the meaning set forth in Section 3.04(a)(iv)
hereof.
 
-21-

--------------------------------------------------------------------------------


 
“Taking” shall mean a condemnation or taking pursuant to the lawful exercise of
the power of eminent domain.
 
“Transfer” shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Property; (b) if Mortgagor or, if
Mortgagor is a partnership, any General Partner, is a corporation, in the stock
of Mortgagor or any General Partner; (c) if Mortgagor is a limited or general
partnership, joint venture, limited liability company, trust, nominee trust,
tenancy in common or other unincorporated form of business association or form
of ownership interest, in any Person having a legal or beneficial ownership in
Mortgagor, excluding any legal or beneficial interest in any constituent limited
partner, if Mortgagor is a limited partnership, or in any non-managing member,
if Mortgagor is a limited liability company, unless such interest would, or
together with all other direct or indirect interests in Mortgagor which were
previously transferred, aggregate 49% or more of the partnership or membership,
as applicable, interests in Mortgagor or would result in any Person who, as of
the Closing Date, did not own, directly or indirectly, 49% or more of the
partnership or membership, as applicable, interests in Mortgagor, owning,
directly or indirectly, 49% or more of the partnership or membership, as
applicable, interests in Mortgagor and excluding any legal or beneficial
interest in any General Partner unless such interest would, or together with all
other direct or indirect interest in the General Partner which were previously
transferred, aggregate 49% or more of the partnership or membership, as
applicable, interests in the General Partner (or result in a change in control
of the management of the General Partner from the individuals exercising such
control immediately prior to the conveyance or other disposition of such legal
or beneficial interest) and shall also include, without limitation to the
foregoing, the following: an installment sales agreement wherein Mortgagor
agrees to sell the Property or any part thereof or any interest therein for a
price to be paid in installments; an agreement by Mortgagor leasing all or
substantially all of the Property to one or more Persons pursuant to a single or
related transactions, or a sale, assignment or other transfer of, or the grant
of a security interest in, Mortgagor’s right, title and interest in and to any
Leases or any Rent; any instrument subjecting the Property to a condominium
regime or transferring ownership to a cooperative corporation; and the
dissolution or termination of Mortgagor or the merger or consolidation of
Mortgagor with any other Person. Notwithstanding the foregoing, “Transfer” shall
not include the following transfer which would otherwise be a Transfer pursuant
to clause (c) above with respect to Mortgagor: the acquisition, issuance or
transfer (whether in one transaction or in a series of transactions) of
securities in Lightstone Value Plus Real Estate Investment Trust, Inc., a
Maryland corporation (hereinafter, "REIT") or the sale of REIT shares pursuant
to its prospectus dated May 22, 2005, as supplemented, if the shares of REIT are
listed on a national securities exchange and such transfer is in the ordinary
course of trading of REIT's shares on a national securities exchange and so long
as the securities of REIT are publicly traded except that (x) REIT shall not
merge or consolidate into another entity (i.e., where REIT is not the surviving
entity) (a “Merger”), and any transfer of interests or series of transfers in
interests in REIT shall not result in more than 49% of REIT being owned by any
single person or entity (or related group of people or entities) (a “Majority
Transfer”) if provided all of the following conditions are satisfied if
(i) written notice of any transfer pursuant to this proviso is given to Lender
together with such documents relating to the transfer as Lender may reasonably
require, (ii) there is a change in Control of Mortgagor, (iii) in the event that
any Person (a “Principal Transferee”) who does not, as of the Closing Date, own
or Control, directly or indirectly, 49% or more of the partnership or
membership, as applicable, interests in Mortgagor acquires, directly or
indirectly, 49% or more of the partnership or membership, as applicable,
interests in Mortgagor, Lender is furnished an opinion, in form and substance
and from counsel reasonably satisfactory to Lender, substantially similar to the
Insolvency Opinion which discusses the substantive non-consolidation of
Mortgagor with the Principal Transferee, (iv) no such transfer has any adverse
effect either on the Single Purpose Entity status of Mortgagor under the
requirements of any Rating Agency or on the status of Mortgagor as a continuing
legal entity liable for the payment of the Debt and the performance of all other
obligations secured hereby, (v) Mortgagor has delivered a letter from each
Rating Agency confirming that any rating issued by the Rating Agency in
connection with a Securitization will not, as a result of the transfer, be
downgraded from the then current ratings thereof, qualified or withdrawn, (vi)
in the event that any Person (together with its Affiliates) acquires a twenty
percent (20%) or greater interest, directly or indirectly, in Mortgagor or there
is a change in Control of Mortgagor, as a result of such transfer, Lender shall
have consented to such transfer in its sole and absolute discretion.
 
-22-

--------------------------------------------------------------------------------


 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State in which the Property is located.
 
“Unscheduled Payments” shall mean (a) all Loss Proceeds that Mortgagor has
elected or is required to apply to the repayment of the Debt pursuant to this
Security Instrument, the Note or any other Loan Documents, (b) any funds
representing a voluntary or involuntary principal prepayment and (c) any Net
Proceeds.
 
“Use Requirements” shall mean any and all building codes, permits, certificates
of occupancy or compliance, laws, regulations, or ordinances (including, without
limitation, health, pollution, fire protection, medical and day-care facilities,
waste product and sewage disposal regulations), restrictions of record,
easements, reciprocal easements, declarations or other agreements affecting the
use of the Property or any part thereof.
 
“Welfare Plan” shall mean an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by Mortgagor, Guarantor or any ERISA
Affiliate or that covers any current or former employee of Mortgagor, Guarantor
or any ERISA Affiliate.
 
“Work” shall have the meaning set forth in Section 3.04(a)(i) hereof.
 
ARTICLE II: REPRESENTATIONS, WARRANTIES
AND COVENANTS OF MORTGAGOR
 
Section 2.01. Payment of Debt. Mortgagor will pay the Debt at the time and in
the manner provided in the Note and the other Loan Documents, all in lawful
money of the United States of America in immediately available funds.
 
Section 2.02. Representations, Warranties and Covenants of Mortgagor. Mortgagor
represents, warrants and covenants to Lender:
 
-23-

--------------------------------------------------------------------------------


 
(a) Organization and Authority. Each entity comprising Mortgagor (i) is a
limited liability company, general partnership, limited partnership or
corporation, as the case may be, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (ii) has all
requisite power and authority and all necessary licenses and permits to own and
operate the Property and to carry on its business as now conducted and as
presently proposed to be conducted and (iii) is duly qualified, authorized to do
business and in good standing in the jurisdiction where the Property is located
and in each other jurisdiction where the conduct of its business or the nature
of its activities makes such qualification necessary. If Mortgagor is a limited
liability company, limited partnership or general partnership, each general
partner or managing member, as applicable, of Mortgagor which is a corporation
is duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.
 
(b) Power. Mortgagor and, if applicable, each General Partner has full power and
authority to execute, deliver and perform, as applicable, the Loan Documents to
which it is a party, to make the borrowings thereunder, to execute and deliver
the Note and to grant to Lender a first lien on and security interest in the
Property, subject only to the Permitted Encumbrances.
 
(c) Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents to which Mortgagor is a party, the making of the borrowings
thereunder, the execution and delivery of the Note, the grant of the liens on
the Property pursuant to the Loan Documents to which Mortgagor is a party and
the consummation of the Loan are within the powers of Mortgagor and have been
duly authorized by Mortgagor and, if applicable, the General Partners, by all
requisite action (and Mortgagor hereby represents that no approval or action of
any member, limited partner or shareholder, as applicable, of Mortgagor is
required to authorize any of the Loan Documents to which Mortgagor is a party
other than such approval or action that has already been granted or taken) and
will constitute the legal, valid and binding obligation of Mortgagor,
enforceable against Mortgagor in accordance with their terms, except as
enforcement may be stayed or limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether considered in proceedings at law or in equity) and
will not (i) violate any provision of its partnership agreement or partnership
certificate or certificate of incorporation or by-laws, or operating agreement,
or articles of organization, as applicable, or, to its knowledge, any law,
judgment, order, rule or regulation of any court, arbitration panel or other
Governmental Authority, domestic or foreign, or other Person affecting or
binding upon Mortgagor or the Property, or (ii) violate any provision of any
indenture, agreement, mortgage, deed of trust, contract or other instrument to
which Mortgagor or, if applicable, any General Partner is a party or by which
any of their respective property, assets or revenues are bound, or be in
conflict with, result in an acceleration of any obligation or a breach of or
constitute (with notice or lapse of time or both) a default or require any
payment or prepayment under, any such indenture, agreement, mortgage, deed of
trust, contract or other instrument, or (iii) result in the creation or
imposition of any lien, except those in favor of Lender as provided in the Loan
Documents to which it is a party. The loan evidenced by the Note is being made
for business or investment purposes.
 
(d) Consent. Neither Mortgagor nor, if applicable, any General Partner, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Security Instrument, the Note or the other Loan Documents which has not
been so obtained or filed.
 
-24-

--------------------------------------------------------------------------------


 
(e) Intentionally Deleted.
 
(f) Other Agreements. Mortgagor is not a party to nor is otherwise bound by any
agreements or instruments which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect. Neither Mortgagor nor, if
applicable, any General Partner, is in violation of its organizational documents
or other restriction or any agreement or instrument by which it is bound, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority, or any Legal Requirement, in each case, applicable to
Mortgagor or the Property, except for such violations that would not,
individually or in the aggregate, have a Material Adverse Effect.
 
(g) Maintenance of Existence. Mortgagor and, if applicable, General Partner at
all times since their formation have been duly formed and existing and shall
preserve and keep in full force and effect their existence as a Single Purpose
Entity.
 
(ii) Mortgagor and, if applicable, General Partner, at all times since their
organization have complied, and will continue to comply, with the provisions of
its certificate and agreement of partnership or certificate of incorporation and
by-laws or articles of organization and operating agreement, as applicable, and
the laws of its jurisdiction of organization relating to partnerships,
corporations or limited liability companies, as applicable.
 
(iii) Mortgagor and, if applicable, General Partner have done or caused to be
done and will do all things necessary to observe organizational formalities and
preserve their existence and each Mortgagor and, if applicable, General Partner
will not amend, modify or otherwise change the certificate and agreement of
partnership or certificate of incorporation and by-laws or articles of
organization and operating agreement, as applicable, or other organizational
documents of Mortgagor and, if applicable, General Partner without the prior
written consent of Lender.
 
(iv) Mortgagor and, if applicable, General Partner, have at all times accurately
maintained, and will continue to accurately maintain, their respective financial
statements, accounting records and other partnership, company or corporate
documents separate from those of any other Person, and Mortgagor will file its
own tax returns or, if Mortgagor and/or, if applicable, General Partner is part
of a consolidated group for purposes of filing tax returns, Mortgagor and
General Partner, as applicable will be shown as separate members of such group.
Mortgagor and, if applicable, General Partner have not at any time since their
formation commingled, and will not commingle, their respective assets with those
of any other Person and will maintain their assets in such a manner such that it
will not be costly or difficult to segregate, ascertain or identify their
individual assets from those of any other Person. Mortgagor and, if applicable,
General Partner will not permit any Affiliate independent access to their bank
accounts. Mortgagor and, if applicable, General Partner have at all times since
their formation accurately maintained and utilized, and will continue to
accurately maintain and utilize, their own separate bank accounts, payroll and
separate books of account, stationery, invoices and checks.
 
-25-

--------------------------------------------------------------------------------


 
(v) Mortgagor and, if applicable, General Partner, have at all times paid, and
will continue to pay, their own liabilities from their own separate assets and
shall each allocate and charge fairly and reasonably any overhead which
Mortgagor and, if applicable, General Partner, shares with any other Person,
including, without limitation, for office space and services performed by any
employee of another Person.
 
(vi) Mortgagor and, if applicable, General Partner, have at all times identified
themselves, and will continue to identify themselves, in all dealings with the
public, under their own names and as separate and distinct entities and shall
correct any known misunderstanding regarding their status as separate and
distinct entities. Mortgagor and, if applicable, General Partner, have not at
any time identified themselves, and will not identify themselves, as being a
division of any other Person.
 
(vii) Mortgagor and, if applicable, General Partner, have been at all times, and
will continue to use commercially reasonable efforts to be, adequately
capitalized in light of the nature of their respective businesses; provided,
however, in no event shall any direct or indirect member, partner or principal
of Mortgagor be required to make additional capital contributions to any
Mortgagor.
 
(viii) Mortgagor and, if applicable, General Partner, (A) have not owned, do not
own and will not own any assets or property other than the Property and any
incidental personal property necessary for the ownership, management or
operation of the Property, (B) have not engaged and will not engage in any
business other than the ownership, management and operation of the Property, (C)
have not incurred and will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (X) the Loan, and
(Y) unsecured trade and operational debt which (1) is not evidenced by a note,
(2) is incurred in the ordinary course of the operation of the Property, (3)
does not exceed in the aggregate two percent (2%) of the Allocated Loan Amount
for the Property and (4) which is, unless being contested in accordance with the
terms of this Security Instrument, paid prior to the earlier to occur of the
forty-fifth (45th) day after the date incurred and the date when due, (D) have
not and will not pledge their assets for the benefit of any other Person, and
(E) have not made and will not make any loans or advances to any Person
(including any Affiliate).
 
(ix) Neither Mortgagor nor, if applicable, any General Partner will change its
name or principal place of business without giving Lender at least thirty (30)
days prior written notice thereof.
 
(x) Neither Mortgagor nor, if applicable, any General Partner have, and neither
of such Persons will have, any subsidiaries.
 
(xi) Mortgagor will preserve and maintain its existence as a general
partnership, limited partnership or limited liability company, as applicable as
of the Closing Date, which is organized and existing under the laws of the State
in which it is organized as of the Closing Date and all material rights,
privileges, tradenames and franchises.
 
-26-

--------------------------------------------------------------------------------


 
(xii) Neither Mortgagor, nor, if applicable, any General Partner, will merge or
consolidate with, or sell all or substantially all of its respective assets to
any Person, or liquidate, wind up or dissolve itself (or suffer any liquidation,
winding up or dissolution). Neither any Mortgagor, nor, if applicable, any
General Partner will acquire any business or assets from, or capital stock or
other ownership interest of, or be a party to any acquisition of, any Person.
 
(xiii) Mortgagor and, if applicable, General Partner, have not at any time since
their formation assumed, guaranteed or held themselves out to be responsible
for, and will not assume, guarantee or hold themselves out to be responsible for
the liabilities or the decisions or actions respecting the daily business
affairs of their partners, shareholders or members or any predecessor company,
corporation or partnership, each as applicable, any Affiliates, or any other
Persons. Mortgagor has not at any time since its formation acquired, and will
not acquire, obligations or securities of its partners or shareholders, members
or any predecessor company, corporation or partnership, each as applicable, or
any Affiliates. Mortgagor and, if applicable, General Partner, have not at any
time since their formation made, and will not make, loans to its partners,
members or shareholders or any predecessor company, corporation or partnership,
each as applicable, or any Affiliates of any of such Persons. Mortgagor and, if
applicable, General Partner, have no known contingent liabilities nor do they
have any material financial liabilities under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which such Person is a
party or by which it is otherwise bound other than under the Loan Documents.
 
(xiv) Mortgagor has not at any time since its formation entered into and was not
a party to, and, will not enter into or be a party to, any transaction with its
Affiliates, members, partners or shareholders, as applicable, or any Affiliates
thereof except in the ordinary course of business of Mortgagor on terms which
are no less favorable to Mortgagor than would be obtained in a comparable arm’s
length transaction with an unrelated third party.
 
(xv) If Mortgagor is a limited partnership or a limited liability company, the
General Partner shall be a corporation or limited liability company whose sole
asset is its interest in Mortgagor and the General Partner will at all times
comply, and will cause Mortgagor to comply, with each of the representations,
warranties, and covenants contained in this Section 2.02(g) as if such
representation, warranty or covenant was made directly by such General Partner.
 
(xvi) Mortgagor shall at all times cause there to be at least two (2) duly
appointed members of the board of directors or board of managers or other
governing board or body, as applicable (an “Independent Director”), of, if
Mortgagor is a corporation or single member limited liability company formed in
the State of Delaware, Mortgagor, and, if Mortgagor is a limited partnership or
multi-member limited liability company, of the General Partner, reasonably
satisfactory to Lender who shall not have been at the time of such individual’s
appointment, and may not be or have been at any time (A) a shareholder, officer,
director, attorney, counsel, partner, member or employee of Mortgagor or any of
the foregoing Persons or Affiliates thereof, (B) a customer or creditor of, or
supplier or service provider to, Mortgagor or any of its shareholders, partners,
members or their Affiliates, (C) a member of the immediate family of any Person
referred to in (A) or (B) above, D) a Person Controlling, Controlled by or under
common Control with any Person referred to in (A) through (C) above. A natural
person who otherwise satisfies the foregoing definition except for being the
Independent Director of a Single Purpose Entity Affiliated with Mortgagor or
General Partner shall not be disqualified from serving as an Independent
Director if such individual is at the time of initial appointment, or at any
time while serving as the Independent Director, an Independent Director of a
Single Purpose Entity Affiliated with Mortgagor or General Partner if such
individual is an independent director provided by a nationally-recognized
company that provides professional independent directors.
 
-27-

--------------------------------------------------------------------------------


 
(xvii)  Mortgagor and, if applicable, General Partner, shall not cause or permit
the board of directors or board of managers or other governing board or body, as
applicable, of each Mortgagor or, if applicable, General Partner, to take any
action which, under the terms of any certificate of incorporation, by-laws or
articles of organization with respect to any common stock, requires a unanimous
vote of the board of directors of Mortgagor, or, if applicable, the General
Partner, unless at the time of such action there shall be at least two members
who are Independent Directors.
 
(xviii) Mortgagor and, if applicable, General Partner shall pay the salaries of
their own employees and maintain a sufficient number of employees in light of
their contemplated business operations.
 
(xix) Mortgagor shall, and shall cause its Affiliates to, conduct its business
so that the assumptions made with respect to Mortgagor in that certain opinion
letter relating to substantive non-consolidation dated the date hereof (the
“Insolvency Opinion”) delivered in connection with the Loan shall be true and
correct in all respects.
 
(h) No Defaults. No Default or Event of Default has occurred and is continuing
or would occur as a result of the consummation of the transactions contemplated
by the Loan Documents. To the best of Mortgagor’s knowledge, Mortgagor is not in
default beyond any applicable notice and/or grace periods in the payment or
performance of any of its Contractual Obligations in any respect.
 
(i) Consents and Approvals. Mortgagor and, if applicable, each General Partner,
have obtained or made all necessary (i) consents, approvals and authorizations,
and registrations and filings of or with all Governmental Authorities and
(ii) consents, approvals, waivers and notifications of partners, stockholders,
creditors, lessors and other nongovernmental Persons, in each case, which are
required to be obtained or made by Mortgagor or, if applicable, the General
Partner, in connection with the execution and delivery of, and the performance
by Mortgagor of its obligations under, the Loan Documents.
 
-28-

--------------------------------------------------------------------------------


 
(j) Investment Company Act Status, etc. Mortgagor is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, or (ii) subject
to any other federal or state law or regulation which purports to restrict or
regulate its ability to borrow money.
 
(k) Compliance with Law. (i) Except as previously disclosed to Lender in
writing, Mortgagor has received no notice of violation of any Legal Requirements
and (ii) except for such violations which would not, individually or in the
aggregate, have a Material Adverse Effect, Mortgagor is in compliance in all
material respects with all Legal Requirements to which it or the Property is
subject, including, without limitation, all Environmental Statutes, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
and ERISA. No portion of the Property has been or will be purchased, improved,
fixtured, equipped or furnished with proceeds of any illegal activity and to the
best of Mortgagor’s knowledge, no illegal activities are being conducted at or
from the Property.
 
(l) Financial Information. To the best of Mortgagor’s knowledge, all financial
data that has been delivered by Mortgagor to Lender (i) is true, complete and
correct in all material respects, (ii) accurately represents the financial
condition and results of operations of the Persons covered thereby as of the
date on which the same shall have been furnished in all material respects, and
(iii) to the extent prepared by an independent certified public accounting firm,
has been prepared in accordance with GAAP (or such other accounting basis as is
reasonably acceptable to Lender) throughout the periods covered thereby except
as disclosed therein. As of the date hereof, neither Mortgagor nor, if
applicable, any General Partner, has any contingent liability, liability for
taxes or other unusual or forward commitment not reflected in such financial
statements delivered to Lender. Since the date of the last financial statements
delivered by Mortgagor to Lender except as otherwise disclosed in such financial
statements or notes thereto, there has been no change in the assets, liabilities
or financial position of Mortgagor nor, if applicable, any General Partner, or
in the results of operations of Mortgagor which would have a Material Adverse
Effect. Neither Mortgagor nor, if applicable, any General Partner, has incurred
any obligation or liability, contingent or otherwise not reflected in such
financial statements which would have a Material Adverse Effect.
 
(m) Transaction Brokerage Fees. Neither Mortgagor nor Lender have dealt with any
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Security Instrument.
MORTGAGOR HEREBY AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS FOR, FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND IN ANY
WAY RELATING TO OR ARISING FROM (I) A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED
ON BEHALF OF MORTGAGOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN
OR (II) ANY BREACH OF THE FOREGOING REPRESENTATION. THE PROVISIONS OF THIS
SUBSECTION (M) SHALL SURVIVE THE REPAYMENT OF THE DEBT.
 
(n) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
 
-29-

--------------------------------------------------------------------------------


 
(o) Pending Litigation. Except as previously disclosed in writing to Lender,
there are no actions, suits or proceedings pending or, to the knowledge of
Mortgagor, threatened against or affecting Mortgagor or the Property in any
court or before any Governmental Authority which if adversely determined either
individually or collectively has or is reasonably likely to have a Material
Adverse Effect.
 
(p) Solvency; No Bankruptcy. Mortgagor and, if applicable, the General Partner,
(i) is and has at all times been Solvent and will remain Solvent immediately
upon the consummation of the transactions contemplated by the Loan Documents and
(ii) is free from bankruptcy, reorganization or arrangement proceedings or a
general assignment for the benefit of creditors and is not contemplating the
filing of a petition under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of such Person’s assets or property
and Mortgagor has no knowledge of any Person contemplating the filing of any
such petition against it or, if applicable, the General Partner. None of the
transactions contemplated hereby will be or have been made with an intent to
hinder, delay or defraud any present or future creditors of Mortgagor and
Mortgagor has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Mortgagor’s assets do not, and immediately
upon consummation of the transaction contemplated in the Loan Documents will
not, constitute unreasonably small capital to carry out its business as
presently conducted or as proposed to be conducted. Mortgagor does not intend
to, nor believe that it will, incur debts and liabilities beyond its ability to
pay such debts as they may mature.
 
(q) Use of Proceeds. The proceeds of the Loan shall be applied by Mortgagor to,
inter alia, (i) satisfy certain secured loans presently encumbering all or a
part of the Property and (ii) pay certain transaction costs incurred by
Mortgagor in connection with the Loan. No portion of the proceeds of the Loan
will be used by Mortgagor for family, personal, agricultural or household use.
 
(r) Tax Filings. Mortgagor and, if applicable, each General Partner, have filed
all federal, state and local tax returns required to be filed and have paid or
made adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Mortgagor and, if applicable, each General
Partner. Mortgagor and, if applicable, each General Partner, believe that their
respective tax returns properly reflect the income and taxes of Mortgagor and
said General Partner, if any, for the periods covered thereby, subject only to
reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.
 
(s) Not Foreign Person. Mortgagor is not a “foreign person” within the meaning
of §1445(f)(3) of the Code.
 
(t) ERISA. (i) The assets of Mortgagor and Guarantor are not and will not become
treated as “plan assets”, whether by operation of law or under regulations
promulgated under ERISA. Each Plan and Welfare Plan, and, to the knowledge of
Mortgagor, each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, its
terms and the applicable provisions of ERISA, the Code and any other applicable
Legal Requirement, and no event or condition has occurred and is continuing as
to which Mortgagor would be under an obligation to furnish a report to Lender
under clause (ii)(A) of this Section. Other than an application for a favorable
determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare Plan
under which Mortgagor, Guarantor or any ERISA Affiliate, directly or indirectly
(through an indemnification agreement or otherwise), could be subject to any
material risk of liability under Section 409 or 502(i) of ERISA or Section 4975
of the Code. No Welfare Plan provides or will provide benefits, including,
without limitation, death or medical benefits (whether or not insured) with
respect to any current or former employee of Mortgagor, Guarantor or any ERISA
Affiliate beyond his or her retirement or other termination of service other
than (A) coverage mandated by applicable law, (B) death or disability benefits
that have been fully provided for by fully paid up insurance or (C) severance
benefits.
 
-30-

--------------------------------------------------------------------------------


 
(ii) Mortgagor will furnish to Lender as soon as possible, and in any event
within ten (10) days after Mortgagor knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan, Welfare Plan
or Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Mortgagor or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC (or any
other relevant Governmental Authority)) by Mortgagor or an ERISA Affiliate with
respect to such event or condition, if such report or notice is required to be
filed with the PBGC or any other relevant Governmental Authority:
 
(A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;
 
(B) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Mortgagor or an ERISA Affiliate to
terminate any Plan;
 
(C) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Mortgagor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;
 
-31-

--------------------------------------------------------------------------------


 
(D) the complete or partial withdrawal from a Multiemployer Plan by Mortgagor or
any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by Mortgagor or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
 
(E) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Mortgagor or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within thirty (30) days;
 
(F) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Mortgagor or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections; or
 
(G) the imposition of a lien or a security interest in connection with a Plan.
 
(iii) Mortgagor shall not knowingly engage in or permit any transaction in
connection with which Mortgagor, Guarantor or any ERISA Affiliate could be
subject to either a civil penalty or tax assessed pursuant to Section 502(i) or
502(l) of ERISA or Section 4975 of the Code, permit any Welfare Plan to provide
benefits, including without limitation, medical benefits (whether or not
insured), with respect to any current or former employee of Mortgagor, Guarantor
or any ERISA Affiliate beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by paid up insurance or
otherwise or (C) severance benefits, permit the assets of Mortgagor or Guarantor
to become “plan assets”, whether by operation of law or under regulations
promulgated under ERISA or adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, or permit
any ERISA Affiliate to adopt, amend (except as may be required by applicable
law) or increase the amount of any benefit or amount payable under, any employee
benefit plan (including, without limitation, any employee welfare benefit plan)
or other plan, policy or arrangement, except for normal increases in the
ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to
Mortgagor, Guarantor or any ERISA Affiliate.
 
(u) Labor Matters. No organized work stoppage or labor strike is pending or, to
Mortgagor’s best knowledge, threatened by employees or other laborers at the
Property and neither Mortgagor nor Manager (i) is involved in or, to the best of
their knowledge, threatened with any labor dispute, grievance or litigation
relating to labor matters involving any employees and other laborers at the
Property, including, without limitation, violation of any federal, state or
local labor, safety or employment laws (domestic or foreign) and/or charges of
unfair labor practices or discrimination complaints; (ii) has engaged in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act; or (iii) is a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property and no such agreement or contract is currently being
negotiated by Mortgagor, Manager or any of their Affiliates.
 
-32-

--------------------------------------------------------------------------------


 
(v) Mortgagor’s Legal Status. Mortgagor’s exact legal name that is indicated on
the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as
Mortgagor’s mailing address, if different, which were identified by Mortgagor to
Lender and contained in this Security Instrument, are true, accurate and
complete. Mortgagor (i) will not change its name, its place of business or, if
more than one place of business, its chief executive office, or its mailing
address or organizational identification number if it has one without giving
Lender at least thirty (30) days prior written notice of such change, (ii) if
Mortgagor does not have an organizational identification number and later
obtains one, Mortgagor shall promptly notify Lender of such organizational
identification number and (iii) Mortgagor will not change its type of
organization, jurisdiction of organization or other legal structure.
 
(w) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws. (i)
None of Mortgagor, General Partner, any Guarantor, or any Person who owns any
equity interest in or Controls Mortgagor, General Partner or any Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Mortgagor has implemented procedures, approved by General Partner,
to ensure that no Person who now or hereafter owns an equity interest in
Mortgagor or General Partner is a Prohibited Person or Controlled by a
Prohibited Person, and (ii) none of Mortgagor, General Partner, or any Guarantor
are in violation of any Legal Requirements relating to anti-money laundering or
anti-terrorism, including, without limitation, Legal Requirements related to
transacting business with Prohibited Persons or the requirements of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time. To the best of Mortgagor’s knowledge, no tenant at the
Property currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and, to the best of Mortgagor’s knowledge, no tenant at the
Property is owned or Controlled by a Prohibited Person. Mortgagor has
implemented procedures to ensure that no tenant at the Property is a Prohibited
Person or owned or Controlled by a Prohibited Person.
 
Section 2.03. Further Acts, etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, deeds of trust or deeds to
secure debt, as applicable, assignments, notices of assignments, transfers and
assurances as Lender shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring, and confirming unto Lender the
property and rights hereby mortgaged, given, granted, bargained, sold,
alienated, enfeoffed, conveyed, confirmed, pledged, assigned and hypothecated,
or which Mortgagor may be or may hereafter become bound to convey or assign to
Lender, or for carrying out or facilitating the performance of the terms of this
Security Instrument or for filing, registering or recording this Security
Instrument and, on demand, will execute and deliver and hereby authorizes Lender
to execute in the name of Mortgagor or without the signature of Mortgagor to the
extent Lender may lawfully do so, one or more financing statements, chattel
mortgages or comparable security instruments to evidence more effectively the
lien hereof upon the Property. Mortgagor grants to Lender an irrevocable power
of attorney coupled with an interest for the purpose of protecting, perfecting,
preserving and realizing upon the interests granted pursuant to this Security
Instrument and to effect the intent hereof, all as fully and effectually as
Mortgagor might or could do; and Mortgagor hereby ratifies all that Lender shall
lawfully do or cause to be done by virtue hereof; provided that Lender shall not
exercise such power of attorney unless and until Mortgagor fails to take the
required action within five (5) Business Days of demand unless the failure to so
exercise it could, in Lender’s reasonable judgment, result in a Material Adverse
Effect. Upon receipt of an affidavit of an officer of Lender as to the loss,
theft, destruction or mutilation of the Note or any other Loan Document which is
not of public record, and, in the case of any such mutilation, upon surrender
and cancellation of such Note or other applicable Loan Document, Mortgagor will
issue, in lieu thereof, a replacement Note or other applicable Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.
 
-33-

--------------------------------------------------------------------------------


 
Section 2.04. Recording of Security Instrument, etc. Mortgagor forthwith upon
the execution and delivery of this Security Instrument and thereafter, at the
request of Lender, from time to time, will cause this Security Instrument, and
any security instrument creating a lien or security interest or evidencing the
lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully
perfect and protect the lien or security interest hereof upon, and the interest
of Lender in, the Property. Mortgagor will pay all filing, registration or
recording fees, and all expenses incident to the preparation, execution and
acknowledgment of this Security Instrument, any mortgage, deed of trust or deed
to secure debt, as applicable, supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and all
federal, state, county and municipal taxes, duties, imposts, assessments and
charges imposed on, or arising out of or in connection with the execution,
delivery and recording of this Security Instrument, any mortgage, deed of trust
or deed to secure debt, as applicable, supplemental hereto, any security
instrument with respect to the Property or any instrument of further assurance,
except where prohibited by law to do so, in which event Lender may declare the
Debt to be immediately due and payable. Mortgagor shall hold harmless and
indemnify Lender, and its successors and assigns, against any liability incurred
as a result of the imposition of any tax on the making and recording of this
Security Instrument.
 
Section 2.05. Representations and Warranties as to the Property. Mortgagor
represents and warrants with respect to the Property as follows:
 
(a) Lien Priority and Perfection. This Security Instrument is a valid and
enforceable (and, upon recordation in the Official Records, will be a perfected)
first lien on the Property, free and clear of all encumbrances, security
interests, and liens having priority over the lien and security interest of this
Security Instrument, except for the items set forth as exceptions to or
subordinate matters in the title insurance policy insuring the lien of this
Security Instrument, none of which, individually or in the aggregate, materially
interfere with the benefits of the security intended to be provided by this
Security Instrument, materially affect the value or insurability of the
Property, impair the use or operation of the Property for the use currently
being made thereof or impair Mortgagor’s ability to pay its obligations in a
timely manner (such items being the “Permitted Encumbrances”).
 
-34-

--------------------------------------------------------------------------------


 
(b) Title. Mortgagor has, subject only to the Permitted Encumbrances, good,
insurable and marketable fee simple title to the Premises, Improvements and
Fixtures (collectively, the “Realty”) and to all easements and rights benefiting
the Realty and has the right, power and authority to mortgage, encumber, give,
grant, bargain, sell, alien, enfeoff, convey, confirm, pledge, assign, and
hypothecate the Property. Subject to Permitted Encumbrances, Mortgagor will
preserve its interest in and title to the Property and will forever warrant and
defend the same to Lender against any and all claims made by, through or under
Mortgagor and will forever warrant and defend the validity and priority of the
lien and security interest created herein against the claims of all Persons
whomsoever claiming by, through or under Mortgagor. The foregoing warranty of
title shall survive the foreclosure of this Security Instrument and shall inure
to the benefit of and be enforceable by Lender in the event Lender acquires
title to the Property pursuant to any foreclosure. In addition, there are no
outstanding options or rights of first refusal to purchase the Property or
Mortgagor’s ownership thereof.
 
(c) Taxes and Impositions. Other than those being contested in accordance
herewith, all taxes and other Impositions and governmental assessments due and
owing and not delinquent in respect of, and affecting, the Property have been
paid. Other than those being contested in accordance herewith, Mortgagor has
paid all Impositions which constitute special governmental assessments in full,
except for those assessments which are permitted by applicable Legal
Requirements to be paid in installments, in which case all installments which
are due and payable have been paid in full. There are no pending, or to
Mortgagor’s best knowledge, proposed special or other assessments for public
improvements or otherwise affecting the Property, nor are there any contemplated
improvements to the Property that may result in such special or other
assessments.
 
(d) Casualty; Flood Zone. Except as set forth in the Engineering Report and
Environmental Report, the Realty is in good repair and free and clear of any
damage, destruction or casualty (whether or not covered by insurance) that would
materially affect the value of the Realty or the use for which the Realty was
intended, there exists no structural or other material defects or damages in or
to the Property and Mortgagor has not received any written notice from any
insurance company or bonding company of any material defect or inadequacies in
the Property, or any part thereof, which would materially and adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond. No portion of the Premises is located in an “area of
special flood hazard,” as that term is defined in the regulations of the Federal
Insurance Administration, Department of Housing and Urban Development, under the
National Flood Insurance Act of 1968, as amended (24 CFR § 1909.1) or Mortgagor
has obtained the flood insurance required by Section 3.01(a)(vi) hereof. The
Premises either does not lie in a 100 year flood plain that has been identified
by the Secretary of Housing and Urban Development or any other Governmental
Authority or, if it does, Mortgagor has obtained the flood insurance required by
Section 3.01(a)(vi) hereof.
 
-35-

--------------------------------------------------------------------------------


 
(e) Completion; Encroachment. All Improvements necessary for the efficient use
and operation of the Premises, including, without limitation, all Improvements
which were included for purposes of determining the appraised value of the
Property in the Appraisal, have been completed and none of said Improvements lie
outside the boundaries and building restriction lines of the Premises. Except as
set forth in the title insurance policy insuring the lien of this Security
Instrument, no improvements on adjoining properties encroach upon the Premises.
 
(f) Separate Lot. The Premises are taxed separately without regard to any other
real estate and constitute a legally subdivided lot under all applicable Legal
Requirements (or, if not subdivided, no subdivision or platting of the Premises
is required under applicable Legal Requirements), and for all purposes may be
mortgaged, encumbered, conveyed or otherwise dealt with as an independent
parcel. Except as previously disclosed in writing to Lender, the Property does
not benefit from any tax abatement or exemption.
 
(g) Use. To the best of Mortgagor’s knowledge, the existence of all
Improvements, the present use and operation thereof and the access of the
Premises and the Improvements to all of the utilities and other items referred
to in paragraph (k) below are in compliance in all material respects with all
Leases affecting the Property and all applicable Legal Requirements, including,
without limitation, Environmental Statutes, Development Laws and Use
Requirements. Mortgagor has not received any notice from any Governmental
Authority alleging any uncured violation relating to the Property of any
applicable Legal Requirements. There will be no residential use of the Property.
 
(h) Licenses and Permits. Mortgagor currently holds and will continue to hold
all certificates of occupancy, licenses, registrations, permits, consents,
franchises and approvals of any Governmental Authority or any other Person which
are material for the lawful occupancy and operation of the Realty or which are
material to the ownership or operation of the Property or the conduct of
Mortgagor’s business. All such certificates of occupancy, licenses,
registrations, permits, consents, franchises and approvals are current and in
full force and effect.
 
(i) Environmental Matters. Mortgagor has received and reviewed the Environmental
Report and has no reason to believe that the Environmental Report contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein or herein, in light of the
circumstances under which such statements were made, not misleading.
 
(j) Property Proceedings. Other than as previously disclosed in writing by
Mortgagor to Lender, there are no actions, suits or proceedings pending or, to
Mortgagor’s knowledge, threatened in any court or before any Governmental
Authority or arbitration board or tribunal (i) relating to (A) the zoning of the
Premises or any part thereof, (B) any certificates of occupancy, licenses,
registrations, permits, consents or approvals issued with respect to the
Property or any part thereof, (C) the condemnation of the Property or any part
thereof, or (D) the condemnation or relocation of any roadways abutting the
Premises required for access or the denial or limitation of access to the
Premises or any part thereof from any point of access to the Premises,
(ii) asserting that (A) any such zoning, certificates of occupancy, licenses,
registrations, permits, consents and/or approvals do not permit the operation of
any material portion of the Realty as presently being conducted, (B) any
material improvements located on the Property or any part thereof cannot be
located thereon or operated with their intended use or (C) the operation of the
Property or any part thereof is in violation in any material respect of any
Environmental Statutes, Development Laws or other Legal Requirements or Space
Leases or Property Agreements or (iii) which might (A) affect the validity or
priority of any Loan Document or (B) have a Material Adverse Effect.
 
-36-

--------------------------------------------------------------------------------


 
(k) Utilities. The Premises has rights of access to water, gas and/or electrical
supply, storm and sanitary sewerage facilities, other required public utilities
(with respect to each of the aforementioned items, by means of either a direct
connection to the source of such utilities or through connections available on
publicly dedicated roadways directly abutting the Premises or through permanent
insurable easements benefiting the Premises), fire and police protection,
parking, and means of direct access between the Premises and public highways
over recognized curb cuts (or such access to public highways is through private
roadways which may be used for ingress and egress pursuant to permanent
insurable easements).
 
(l) Mechanics’ Liens. The Property is free and clear of any mechanics’ liens or
liens in the nature thereof, and no rights are outstanding that under law could
give rise to any such liens, any of which liens are or may be prior to, or equal
with, the lien of this Security Instrument, except those which are insured
against by the title insurance policy insuring the lien of this Security
Instrument. No stop notices have been served with respect to any work, labor or
materials furnished to or for the benefit of the Property or any portion
thereof, and no disputes currently exist with respect to any of such matters.
 
(m) Title Insurance. Lender has received a lenders’ commitment to issue a title
insurance policy insuring this Security Instrument as a first lien on the Realty
subject only to Permitted Encumbrances.
 
(n) Insurance. The Property is insured in accordance with the requirements set
forth in Article III hereof.
 
(o) Space Leases.
 
(i) Mortgagor has delivered a true, correct and complete schedule of all Space
Leases as of the date hereof, which accurately and completely sets forth in all
material respects, for each such Space Lease, the following (collectively, the
“Rent Roll”): the name and address of the tenant with the lease expiration date,
extension and renewal options; the base rent and percentage rent payable; all
additional rent and pass through obligations; and the security deposit held
thereunder and the location of such deposit.
 
(ii) Each Space Lease constitutes the legal, valid and binding obligation of
Mortgagor and, to the knowledge of Mortgagor, is enforceable against the tenant
thereof. Except as set forth on the Rent Roll or in any estoppel certificate
delivered to Lender, no default exists, or with the passing of time or the
giving of notice would exist by Mortgagor or, to the best of Mortgagor’s
knowledge, by any tenant at the Property, (A) under any Major Space Lease or (B)
under any other Space Leases which would, in the aggregate, have a Material
Adverse Effect.
 
-37-

--------------------------------------------------------------------------------


 
(iii) Except as disclosed to Lender and to the best of Mortgagor’s knowledge, no
tenant under any Space Lease has, as of the date hereof, paid Rent more than
thirty (30) days in advance, and the Rents under such Space Leases have not been
waived, released, or otherwise discharged or compromised.
 
(iv) Except as set forth on the Rent Roll or previously disclosed in writing to
Lender, all material work to be performed by Mortgagor under the Space Leases
has been substantially performed, all contributions to be made by Mortgagor to
the tenants thereunder have been made except for any held-back amounts, and all
other conditions precedent to each such tenant’s obligations thereunder have
been satisfied.
 
(v) Except as previously disclosed to Lender in writing or in the Space Leases
provided to Lender, there are no options to terminate any Space Lease.
 
(vi) Except as previously disclosed in writing to Lender, each tenant under a
Major Space Lease has entered into occupancy of the demised premises to the
extent required under the terms of its Major Space Lease, and each such tenant
is open and conducting business with the public in the demised premises. Except
as previously disclosed in writing to Lender, to the best knowledge of
Mortgagor, after due inquiry, each tenant under a Lease other than a Major Space
Lease has entered into occupancy of its demised premises under its Lease to the
extent required under the terms of its Lease and each such tenant is open and
conducting business with the public in the demised premises.
 
(vii) Mortgagor has delivered to Lender true, correct and complete copies of all
Space Leases described in the Rent Roll.
 
(viii) Each Space Lease is in full force and effect and (except as disclosed on
the Rent Roll or in any estoppel certificate delivered to Lender) has not been
assigned, modified, supplemented or amended in any way.
 
(ix) Except as set forth on the Rent Roll, each tenant under each Space Lease is
free from bankruptcy, reorganization or arrangement proceedings or a general
assignment for the benefit of creditors.
 
(x) No Space Lease provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument
or to subject to the Property to any mechanics lien.
 
(p) Property Agreements.
 
(i) Mortgagor has delivered to Lender true, correct and complete copies of all
Property Agreements.
 
(ii) No Property Agreement provides any party with the right to obtain a lien or
encumbrance upon the Property superior to the lien of this Security Instrument.
 
-38-

--------------------------------------------------------------------------------


 
(iii) To the best of Mortgagor’s knowledge, no default exists or with the
passing of time or the giving of notice or both would exist under any Property
Agreement which would, individually or in the aggregate, have a Material Adverse
Effect.
 
(iv) Mortgagor has not received or given any written communication which alleges
that a default exists or, with the giving of notice or the lapse of time, or
both, would exist under the provisions of any Property Agreement.
 
(v) No condition exists whereby Mortgagor or any future owner of the Property
may be required to purchase any other parcel of land which is subject to any
Property Agreement or which gives any Person a right to purchase, or right of
first refusal with respect to, the Property.
 
(vi) To the best knowledge of Mortgagor, no offset or any right of offset exists
respecting continued contributions to be made by any party to any Property
Agreement except as expressly set forth therein. Except as previously disclosed
to Lender in writing, no material exclusions or restrictions on the utilization,
leasing or improvement of the Property (including non-compete agreements) exists
in any Property Agreement.
 
(vii) All “pre-opening” requirements contained in all Property Agreements
(including, but not limited to, all off-site and on-site construction
requirements), if any, have been fulfilled, and, to the best of Mortgagor’s
knowledge, no condition now exists whereby any party to any such Property
Agreement could refuse to honor its obligations thereunder.
 
(viii) Except as previously disclosed in writing to Lender, all work, if any, to
be performed by Mortgagor under each of the Property Agreements has been
substantially performed, all contributions to be made by Mortgagor to any party
to such Property Agreements have been made, and all other material conditions to
such party’s obligations thereunder have been satisfied.
 
(q) Personal Property. Mortgagor has delivered to Lender a true, correct and
complete schedule of all personal property, if any, owned by Mortgagor and
located upon the Realty or used in connection with the use or operation of the
Realty and Mortgagor represents that it has good and marketable title to all
such personal property, free and clear of any liens or security interests,
except for liens and security interests created under the Loan Documents, liens
and security interests otherwise disclosed to Lender in writing and disclosed in
the title insurance policy insuring the lien of this Security Instrument, and
liens and security interests which describe the equipment and other personal
property owned by tenants.
 
(r) Leasing Brokerage and Management Fees. Except as previously disclosed to
Lender in writing, there are no brokerage fees or commissions payable by
Mortgagor with respect to the leasing of space at the Property and there are no
management fees payable by Mortgagor with respect to the management of the
Property.
 
(s) Security Deposits. All security deposits with respect to the Property on the
date hereof have been transferred to the Security Deposit Account on the date
hereof, and Mortgagor is in compliance with all Legal Requirements relating to
such security deposits as to which failure to comply might, individually or in
the aggregate, have a Material Adverse Effect.
 
-39-

--------------------------------------------------------------------------------


 
(t) Appraisal. Mortgagor has no knowledge that any of the facts or assumptions
on which the Appraisal was based are false or incomplete in any material respect
and has no information that would reasonably suggest that the fair market value
determined in the Appraisal does not reflect the actual fair market value of the
Property.
 
(u) Representations Generally. No representation, warranty or statement of fact
made by or on behalf of Mortgagor in this Security Instrument or in any
certificate, document or schedule furnished to Lender pursuant hereto, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained therein or herein not misleading (which
may be to Mortgagor’s best knowledge where so provided herein). There are no
facts presently known to Mortgagor which have not been disclosed to Lender which
would, individually or in the aggregate, have a Material Adverse Effect nor as
far as Mortgagor can foresee might, individually or in the aggregate, have a
Material Adverse Effect.
 
Section 2.06. Removal of Lien. (a) Mortgagor shall, at its expense, maintain
this Security Instrument as a first lien on the Property and shall keep the
Property free and clear of all liens and encumbrances of any kind and nature
other than the Permitted Encumbrances. Mortgagor shall, within thirty (30) days
following receipt of notice of the filing thereof, promptly discharge of record,
by bond or otherwise, any such liens and, promptly upon request by Lender, shall
deliver to Lender evidence reasonably satisfactory to Lender of the discharge
thereof. 
 
(b) Without limitation to the provisions of Section 2.06(a) hereof, Mortgagor
shall (i) pay, from time to time when the same shall become due, all claims and
demands of mechanics, materialmen, laborers, and others which, if unpaid, might
result in, or permit the creation of, a lien on the Property or any part
thereof, (ii) cause to be removed of record (by payment or posting of bond or
settlement or otherwise) any mechanics’, materialmens’, laborers’ or other lien
on the Property, or any part thereof, or on the revenues, rents, issues, income
or profit arising therefrom, and (iii) in general, do or cause to be done,
without expense to Lender, everything reasonably necessary to preserve in full
the lien of this Security Instrument. If Mortgagor fails to comply with the
requirements of this Section 2.06(b), then, upon ten (10) Business Days’ prior
notice to Mortgagor, Lender may, but shall not be obligated to, pay any such
lien, and Mortgagor shall, within ten (10) Business Days after Lender’s demand
therefor, reimburse Lender for all sums so expended, together with interest
thereon at the Default Rate from the date advanced, all of which shall be deemed
part of the Debt. Nothing contained herein shall be deemed a consent or request
of Lender, express or implied, by inference or otherwise, to the performance of
any alteration, repair or other work by any contractor, subcontractor or laborer
or the furnishing of any materials by any materialmen in connection therewith.
 
(c) Notwithstanding the foregoing, Mortgagor may contest any lien (other than a
lien relating to non-payment of Impositions, the contest of which shall be
governed by Section 4.04 hereof) of the type set forth in subparagraph (b)(ii)
of this Section 2.06 provided that, following prior notice to Lender (i)
Mortgagor is contesting the validity of such lien with due diligence and in good
faith and by appropriate proceedings, without cost or expense to Lender or any
of its agents, employees, officers, or directors, (ii) Mortgagor shall preclude
the collection of, or other realization upon, any contested amount from the
Property or any revenues from or interest in the Property, (iii) neither the
Property nor any part thereof nor interest therein, shall be in any danger of
being sold, forfeited or lost by reason of such contest by Mortgagor, (iv) such
contest by Mortgagor shall not affect the ownership, use or occupancy of the
Property, (v) such contest by Mortgagor shall not subject Lender or Mortgagor to
the risk of civil or criminal liability (other than the civil liability of
Mortgagor for the amount of the lien in question), (vi) such lien is subordinate
to the lien of this Security Instrument, (vii) Mortgagor has not consented to
such lien, (viii) Mortgagor has given Lender prompt notice of the filing of such
lien and, upon request by Lender from time to time, notice of the status of such
contest by Mortgagor and/or confirmation of the continuing satisfaction of the
conditions set forth in this Section 2.06(c), (ix) Mortgagor shall promptly pay
the obligation secured by such lien upon a final determination of Mortgagor’s
liability therefor, and (x) Mortgagor shall deliver written notice of its intent
to contest such lien at least thirty (30) days before commencing such contest
and also shall deliver to Lender, if requested by Lender, cash, a bond or other
security acceptable to Lender equal to 125% of the contested amount pursuant to
collateral arrangements reasonably satisfactory to Lender.
 
-40-

--------------------------------------------------------------------------------


 
Section 2.07. Cost of Defending and Upholding this Security Instrument Lien. If
any action or proceeding is commenced to which Lender is made a party relating
to the Loan Documents and/or the Property or Lender’s interest therein or in
which it becomes necessary to defend or uphold the lien of this Security
Instrument or any other Loan Document, Mortgagor shall, on demand, reimburse
Lender for all expenses (including, without limitation, reasonable attorneys’
fees and disbursements) incurred by Lender in connection therewith, and such
sum, together with interest thereon at the Default Rate from and after such
demand until fully paid, shall constitute a part of the Debt.
 
Section 2.08. Use of the Property. Mortgagor will use, or cause to be used, the
Property for such use as is permitted pursuant to applicable Legal Requirements
including, without limitation, under the certificate of occupancy applicable to
the Property, and which is required by the Loan Documents. Mortgagor shall not
suffer or permit the Property or any portion thereof to be used by the public,
any tenant, or any Person not subject to a Lease, in a manner as is reasonably
likely to impair Mortgagor’s title to the Property, or in such manner as may
give rise to a claim or claims of adverse usage or adverse possession by the
public, or of implied dedication of the Property or any part thereof.
 
Section 2.09. Financial Reports. (a) Mortgagor will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with GAAP
(or such other accounting basis reasonably acceptable to Lender) consistently
applied, proper and accurate books, tax returns, records and accounts reflecting
(i) all of the financial affairs of Mortgagor and (ii) all items of income and
expense in connection with the operation of the Property or in connection with
any services, equipment or furnishings provided in connection with the operation
thereof, whether such income or expense may be realized by Mortgagor or by any
other Person whatsoever, excepting lessees unrelated to and unaffiliated with
Mortgagor who have leased from Mortgagor portions of the Premises for the
purpose of occupying the same. Lender shall have the right from time to time at
all times during normal business hours upon reasonable advance notice to examine
such books, tax returns, records and accounts at the office of Mortgagor or
other Person maintaining such books, tax returns, records and accounts and to
make such copies or extracts thereof as Lender shall desire. During the
continuance of an Event of Default, Mortgagor shall pay any costs and expenses
incurred by Lender to examine Mortgagor’s and Guarantor’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.
 
-41-

--------------------------------------------------------------------------------


 
(b) Mortgagor will furnish Lender (i) annually, within one hundred twenty (120)
days following the end of each Fiscal Year of Mortgagor and (ii) on a quarterly
basis, within thirty (30) days following the end of each fiscal quarter of
Mortgagor, with a complete copy of Mortgagor’s financial statement consistently
applied covering (A) all of the financial affairs of Mortgagor and (B) the
operation of the Property for such Fiscal Year or fiscal quarters, as
applicable, and containing a statement of revenues and expenses, a statement of
assets and liabilities and a statement of Mortgagor’s equity. Each annual
financial statement shall be prepared by an Independent certified public
accountant that is reasonably acceptable to Lender in accordance with GAAP (or
such other accounting basis reasonably acceptable to Lender). Upon request made
in connection with a Securitization of the Loan or after the occurrence of an
Event of Default, such annual financial statements shall be audited by an
Independent certified public accountant that is reasonably acceptable to Lender
in accordance with GAAP. Together with the financial statements required to be
furnished pursuant to this Section 2.09(b), Mortgagor shall furnish to Lender
(A) an Officer’s Certificate certifying as of the date thereof (1) that the
financial statements accurately represent the results of operations and
financial condition of Mortgagor and the Property all in accordance with GAAP
(or such other accounting basis reasonably acceptable to Lender) consistently
applied, and (2) whether, to the best of such officer’s knowledge, there exists
a Default under the Note or any other Loan Document executed and delivered by
Mortgagor, and if such event or circumstance exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy such
event or circumstance and (B) together with the financial statements delivered
pursuant to Section 2.09(b)(ii) above, a statement showing (1) Pro-Forma Net
Operating Income at the end of the most recent fiscal quarter (subject to
verification by Lender in its reasonable discretion) and (2) the calculation of
Debt Service Coverage.
 
(c) Mortgagor will furnish Lender monthly, within twenty (20) days following the
end of each month, with (i) a true, complete and correct cash flow statement
with respect to the Property in the form attached hereto as Exhibit C and made a
part hereof, showing (A) all cash receipts of any kind whatsoever and all cash
payments and disbursements, (B) year-to-date summaries of such cash receipts,
payments and disbursements, and (C) during an O&M Operative Period, Pro Forma
Net Operating Income (subject to the verification by Lender) and a calculation
of Debt Service Coverage, (ii) a certification of Manager stating that such cash
flow statement is true, complete and correct and a list of all litigation and
proceedings affecting Mortgagor or the Property in which the amount involved is
$250,000 or more, if not covered by insurance (or $2,500,000 or more whether or
not covered by insurance), (iii) the sales per square foot for each lessee under
the Space Leases to the extent such information is required to be delivered by
such lessees and (iv) an occupancy report for the Property.
 
(d) Mortgagor will furnish Lender monthly, within twenty (20) days following the
end of each month, with a certification of Manager stating that all Operating
Expenses with respect to the Property which had accrued as of the last day of
the month preceding the delivery of the cash flow statement referred to in
clause (c) above have been fully paid or otherwise reserved for by Manager (any
such certification or any certification furnished by a Manager pursuant to
clause (c) above, a “Manager Certification”).
 
-42-

--------------------------------------------------------------------------------


 
(e) Mortgagor will furnish Lender annually, within twenty (20) days following
the end of each year and within twenty (20) days following receipt of such
request therefor, with a true, complete and correct rent roll for the Property,
including a list of which tenants are in default under their respective Leases,
dated as of the date of Lender’s request, identifying each tenant, the monthly
rent and additional rent, if any, payable by such tenant, the expiration date of
such tenant’s Lease, the security deposit, if any, held by Mortgagor under the
Lease, the space covered by the Lease, each tenant that has filed a bankruptcy,
insolvency, or reorganization proceeding since delivery of the last such rent
roll, the sales per square foot of each tenant, to the extent reported by
tenants under the terms of the Leases and the arrearages for such tenant, if
any, and such rent roll shall be accompanied by an Officer’s Certificate, dated
as of the date of the delivery of such rent roll, certifying that such rent roll
is true, correct and complete in all material respects as of its date and a copy
of each Space Lease entered into during the prior month.
 
(f) Mortgagor shall furnish to Lender, within thirty (30) days after Lender’s
request therefor, with such further detailed information with respect to the
operation of the Property and the financial affairs of Mortgagor as may be
reasonably requested by Lender.
 
(g) Mortgagor shall cause Manager to furnish to Lender, within twenty (20) days
following the end of each month, a schedule of tenant security deposits showing
any activity in the Security Deposit Account for such month, together with a
certification of Manager as to the balance in such Security Deposit Account and
that such tenant security deposits are being held in accordance with all Legal
Requirements.
 
(h) Mortgagor will furnish Lender annually, within ninety (90) days after the
end of each Fiscal Year, with a report setting forth (i) the Net Operating
Income for such Fiscal Year, (ii) the average occupancy rate of the Property
during such Fiscal Year, and (iii) the capital repairs, replacements and
improvements performed at the Property during such Fiscal Year and the aggregate
Recurring Replacement Expenditures made in connection therewith.
 
(i) Mortgagor shall furnish to Lender annually, within thirty (30) days of
filing its respective tax return, a copy of such tax return and either a copy of
the tax return of Guarantor within such thirty (30) day period or within ninety
(90) days after the end of each Fiscal Year, a certificate from an Independent
certified public accountant indicating the net worth of the Guarantor.
 
(j) Mortgagor shall submit to Lender for Lender’s written approval an Annual
Budget not later than sixty (60) days prior to the commencement of each Fiscal
Year or, with respect to the Fiscal Year in which the Closing Date occurs,
within sixty (60) days of the Closing Date, in form satisfactory to Lender
setting forth in reasonable detail budgeted monthly operating income and monthly
operating capital and other expenses for the Property. Each Annual Budget shall
contain, among other things, limitations on management fees, third party service
fees, and other expenses as Mortgagor may reasonably determine. Lender shall
have the right to approve such Annual Budget which approval shall not be
unreasonably withheld, and in the event that Lender objects to the proposed
Annual Budget submitted by Mortgagor, Lender shall advise Mortgagor of such
objections within ten (10) Business Days after receipt thereof (and deliver to
Mortgagor a reasonably detailed description of such objections) and Mortgagor
shall, within four (4) Business Days after receipt of notice of any such
objections, revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Mortgagor of any objections to such revised Annual Budget within
seven (7) Business Days after receipt thereof (and deliver to Mortgagor a
reasonably detailed description of such objections) and Mortgagor shall revise
the same in accordance with the process described herein until Lender approves
an Annual Budget, provided, however, that if Lender shall not advise Mortgagor
of its objections to any proposed Annual Budget within the applicable time
period set forth in this Section, then such proposed Annual Budget shall be
deemed approved by Lender. Until such time that Lender approves a proposed
Annual Budget, the most recently Approved Annual Budget shall apply; provided
that, such Approved Annual Budget shall be adjusted to reflect actual increases
in Basic Carrying Costs and utilities expenses. In the event that Mortgagor must
incur an Extraordinary Expense, then Mortgagor shall promptly deliver to Lender
a reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which approval may be granted or denied in Lender’s
reasonable discretion; provided, however, so long as no O&M Operative Period is
then in existence, no approval from Lender shall be required if (i) a single
Extraordinary Expense is equal to or less than five percent (5%) of the amount
set forth in the Approved Annual Budget for expenses related to such
Extraordinary Expense, or (ii) if no sum was budgeted for such expense in the
Approved Annual Budget, the Extraordinary Expense is less than or equal to five
percent (5%) of the Approved Annual Budget, provided that all Extraordinary
Expenses in any Fiscal Year do not exceed five percent (5%) of the Approved
Annual Budget. The Approved Annual Budget shall be prepared for the Property as
well as for all of the Cross-collateralized Properties.
 
-43-

--------------------------------------------------------------------------------


 
(k) In the event that Mortgagor fails to deliver any of the financial
statements, reports or other information required to be delivered to Lender
pursuant to this Section 2.09 on or prior to their due dates, if any such
failure shall continue for fifteen (15) days following notice thereof from
Lender, without waiving any default arising out of such failure, Mortgagor shall
pay to Lender on each Payment Date for each month or portion thereof that any
such financial statement, report or other information remains undelivered, an
administrative fee in the amount of Two Thousand Five Hundred Dollars ($2,500)
and (ii) if Mortgagor has not delivered any such reports within five (5)
Business Days of Lender’s giving an additional notice to Mortgagor requesting
the missing financial statement, report or other information, an O&M Operative
Period shall be deemed to have commenced. Mortgagor agrees that such
administrative fee (i) is a fair and reasonable fee necessary to compensate
Lender for its additional administrative costs and increased costs relating to
Mortgagor’s failure to deliver the aforementioned statements, reports or other
items as and when required hereunder and (ii) is not a penalty.
 
Section 2.10. Litigation. Mortgagor will give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened (in writing)
against Mortgagor which might have a Material Adverse Effect.
 
-44-

--------------------------------------------------------------------------------


 
Section 2.11. Updates of Representations. Mortgagor shall deliver to Lender
within ten (10) Business Days of the request of Lender an Officer’s Certificate
updating all of the representations and warranties contained in this Security
Instrument and the other Loan Documents and certifying that all of the
representations and warranties contained in this Security Instrument and the
other Loan Documents, as updated pursuant to such Officer’s Certificate, are
true, accurate and complete as of the date of such Officer’s Certificate or
shall set forth the exceptions to representations and/or warranties in
reasonable detail, as applicable, and, upon Lender’s request for further
information with respect to such exceptions, shall provide Lender such
additional information as Lender may reasonably request. Notwithstanding the
foregoing, provided that no Event of Default has occurred and is continuing,
Mortgagor shall not be required to deliver the foregoing Officer’s Certificate
more than two (2) times in any Loan Year. 
 
ARTICLE III:   INSURANCE AND CASUALTY RESTORATION
 
Section 3.01. Insurance Coverage. Mortgagor shall, at its expense, maintain the
following insurance coverages with respect to the Property during the term of
this Security Instrument:
 
(a) (i) Insurance against loss or damage by fire, casualty and other hazards
included in an “all-risk” coverage endorsement or its equivalent, with such
endorsements as Lender may from time to time reasonably require and which are
customarily required by Institutional Lenders of similar properties similarly
situated, including, without limitation, if the Property constitutes a legal
non-conforming use, an ordinance of law coverage endorsement which contains
“Demolition Cost”, “Loss Due to Operation of Law” and “Increased Cost of
Construction” coverages, covering the Property in an amount not less than the
greater of (A) 100% of the insurable replacement value of the Property
(exclusive of the Premises and footings and foundations) and (B) such other
amount as is necessary to prevent any reduction in such policy by reason of and
to prevent Mortgagor, Lender or any other insured thereunder from being deemed
to be a co-insurer. Not less frequently than once every three (3) years,
Mortgagor, at its option, shall either (A) have the Appraisal updated or obtain
a new appraisal of the Property, (B) have a valuation of the Property made by or
for its insurance carrier conducted by an appraiser experienced in valuing
properties of similar type to that of the Property which are in the geographical
area in which the Property is located or (C) provide such other evidence as
will, in Lender’s sole judgment, enable Lender to determine whether there shall
have been an increase in the insurable value of the Property and Mortgagor shall
deliver such updated Appraisal, new appraisal, insurance valuation or other
evidence acceptable to Lender, as the case may be, and, if such updated
Appraisal, new appraisal, insurance valuation, or other evidence acceptable to
Lender reflects an increase in the insurable value of the Property, the amount
of insurance required hereunder shall be increased accordingly and Mortgagor
shall deliver evidence satisfactory to Lender that such policy has been so
increased.
 
(ii) Commercial general liability insurance against claims for personal and
bodily injury and/or death to one or more persons or property damage, occurring
on, in or about the Property (including the adjoining streets, sidewalks and
passageways therein) in such amounts as Lender may from time to time reasonably
require (but in no event shall Lender’s requirements be increased more
frequently than once during each twelve (12) month period) and which are
customarily required by Institutional Lenders for similar properties similarly
situated, but not less than $1,000,000 per occurrence and $2,000,000 general
aggregate on a per location basis and, in addition thereto, not less than
$75,000,000 excess and/or umbrella liability insurance shall be maintained for
any and all claims.
 
-45-

--------------------------------------------------------------------------------


 
(iii) Business interruption, rent loss or other similar insurance (A) with loss
payable to Lender, (B) covering all risks required to be covered by the
insurance provided for in Section 3.01(a)(i) hereof and (C) in an amount not
less than 90% of the projected fixed or base rent plus percentage rent for the
succeeding eighteen (18) month period based on an occupancy rate of 100%. Such
insurance coverage shall provide for a six (6) month extended period of
indemnity. The amount of such insurance shall be determined upon the execution
of this Security Instrument, and not more frequently than once each calendar
year thereafter based on Mortgagor’s reasonable estimate of projected fixed or
base rent plus percentage rent, from the Property for the next succeeding
eighteen (18) months. In the event the Property shall be damaged or destroyed,
Mortgagor shall and hereby does assign to Lender all payment of claims under the
policies of such insurance, and all amounts payable thereunder, and all net
amounts, shall be collected by Lender under such policies and shall be applied
in accordance with this Security Instrument; provided, however, that nothing
herein contained shall be deemed to relieve Mortgagor of its obligations to
timely pay all amounts due under the Loan Documents.
 
(iv) Intentionally Deleted.
 
(v) Insurance against loss or damages from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Property, in such amounts as
Lender may from time to time reasonably require and which are then customarily
required by Institutional Lenders of similar properties similarly situated.
 
(vi) Flood insurance in an amount equal to the full insurable value of the
Property or the maximum amount available, whichever is less, if the Improvements
are located in an area designated by the Secretary of Housing and Urban
Development as being “an area of special flood hazard” under the National Flood
Insurance Program (i.e., having a one percent or greater chance of flooding),
and if flood insurance is available under the National Flood Insurance Act.
 
(vii) Worker’s compensation insurance or other similar insurance which may be
required by Governmental Authorities or Legal Requirements.
 
(viii) Intentionally Deleted.
 
(ix) Insurance against damage resulting from acts of terrorism, or an insurance
policy without an exclusion for damages resulting from terrorism, on terms
consistent with the commercial property insurance policy required under
subsections (i), (ii) and (iii) above.
 
-46-

--------------------------------------------------------------------------------


 
(x) Such other insurance as may from time to time be required by Lender and
which is then customarily required by Institutional Lenders for similar
properties similarly situated, against other insurable hazards, including, but
not limited to, malicious mischief, vandalism, mold, spores or fungus, sinkhole
and mine subsidence, acts of terrorism, windstorm and/or earthquake, due regard
to be given to the size and type of the Premises, Improvements, Fixtures and
Equipment and their location, construction and use. Additionally, Mortgagor
shall carry such insurance coverage as Lender may from time to time require if
the failure to carry such insurance may result in a downgrade, qualification or
withdrawal of any class of securities issued in connection with a Securitization
or, if the Loan is not yet part of a Securitization, would result in an increase
in the subordination levels of any class of securities anticipated to be issued
in connection with a proposed Securitization.
 
(b) Mortgagor shall cause any Manager of the Property to maintain fidelity
insurance in an amount equal to $5,000,000 or such lesser amount as Lender shall
approve.
 
Section 3.02. Policy Terms. (a) All insurance required by this Article III shall
be in the form (other than with respect to Sections 3.01(a)(vi) and (vii) above
when insurance in those two sub-sections is placed with a governmental agency or
instrumentality on such agency’s forms) and amount and with deductibles as, from
time to time, shall be reasonably acceptable to Lender, under valid and
enforceable policies issued by financially responsible insurers authorized to do
business in the State where the Property is located, with a general
policyholder’s service rating of not less than A- and a financial rating of not
less than X as rated in the most currently available Best’s Insurance Reports
(or the equivalent, if such rating system shall hereafter be altered or
replaced) and shall have a claims paying ability rating and/or financial
strength rating, as applicable, of not less than “AA” (or its equivalent), or
such lower claims paying ability rating and/or financial strength rating, as
applicable, as Lender shall, in its sole and absolute discretion, consent to,
from a Rating Agency (one of which after a Securitization in which Standard &
Poor’s rates any securities issued in connection with such Securitization, shall
be Standard & Poor’s). Originals or certified copies of all insurance policies
shall be delivered to and held by Lender. All such policies (except policies for
worker’s compensation) shall name Lender, its successors and/or assigns as an
additional named insured, shall provide for loss payable to Lender, its
successors and/or assigns and shall contain (or have attached): (i) standard
“non-contributory mortgagee” endorsement or its equivalent relating, inter alia,
to recovery by Lender notwithstanding the negligent or willful acts or omissions
of Mortgagor; (ii) a waiver of subrogation endorsement as to Lender; (iii) an
endorsement indicating that neither Lender nor Mortgagor shall be or be deemed
to be a co-insurer with respect to any casualty risk insured by such policies
and shall provide for a deductible per loss of an amount not more than the
lesser of (x) that which is customarily maintained by owners of similar
properties similarly situated and (y) five percent (5%) of the Adjusted Net Cash
Flow, and (iv) a provision that such policies shall not be canceled, terminated,
denied renewal or amended, including, without limitation, any amendment reducing
the scope or limits of coverage, without at least thirty (30) days’ prior
written notice to Lender in each instance. Not less than thirty (30) days prior
to the expiration dates of the insurance policies obtained pursuant to this
Security Instrument, originals or certified copies of renewals of such policies
(or certificates evidencing such renewals) bearing notations evidencing the
payment of premiums or accompanied by other reasonable evidence of such payment
(which premiums shall not be paid by Mortgagor through or by any financing
arrangement which would entitle an insurer to terminate a policy) shall be
delivered by Mortgagor to Lender. Mortgagor shall not carry separate insurance,
concurrent in kind or form or contributing in the event of loss, with any
insurance required under this Article III.
 
-47-

--------------------------------------------------------------------------------


 
(b) If Mortgagor fails to maintain and deliver to Lender the original policies
or certificates of insurance required by this Security Instrument, or if there
are insufficient funds in the Basic Carrying Costs Escrow Account to pay the
premiums for same, Lender may, at its option, procure such insurance, and
Mortgagor shall pay, or as the case may be, reimburse Lender for, all premiums
thereon promptly, upon demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment and such sum shall
constitute a part of the Debt.
 
(c) Mortgagor shall notify Lender of the renewal premium of each insurance
policy and Lender shall be entitled to pay such amount on behalf of Mortgagor
from the Basic Carrying Costs Escrow Account. With respect to insurance policies
which require periodic payments (i.e., monthly or quarterly) of premiums, Lender
shall be entitled to pay such amounts fifteen (15) days (or such lesser number
of days as Lender shall determine) prior to the respective due dates of such
installments.
 
(d) The insurance required by this Security Instrument may, at the option of
Mortgagor, be effected by blanket and/or umbrella policies issued to Mortgagor
covering the Property provided that, in each case, the policies otherwise comply
with the provisions of this Security Instrument and allocate to the Property,
from time to time (but in no event less than once a year), the coverage
specified by this Security Instrument, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein. If the insurance required by this Security Instrument shall be
effected by any such blanket or umbrella policies, Mortgagor shall furnish to
Lender (i) original policies or certified copies thereof, or an original
certificate of insurance together with reasonable access to the original of such
policy to review such policy’s coverage of the Property, with schedules attached
thereto showing the amount of the insurance provided under such policies
applicable to the Property and (ii) an Officer’s Certificate setting forth (A)
the number of properties covered by such policy, (B) the location by city (if
available, otherwise, county) and state of the properties, (C) the average
square footage of the properties, (D) a brief description of the typical
construction type included in the blanket policy and (E) such other information
as Lender may reasonably request.
 
Section 3.03. Assignment of Policies. (a) Mortgagor hereby assigns to Lender the
proceeds of all insurance (other than worker’s compensation and liability
insurance) obtained pursuant to this Security Instrument, all of which proceeds
shall be payable to Lender as collateral and further security for the payment of
the Debt and the performance of the Mortgagors’ obligations hereunder and under
the other Loan Documents, and Mortgagor hereby authorizes and directs the issuer
of any such insurance to make payment of such proceeds directly to Lender.
Except as otherwise expressly provided in Section 3.04 or elsewhere in this
Article III, Lender shall have the option, in its discretion, and without regard
to the adequacy of its security, to apply all or any part of the proceeds it may
receive pursuant to this Article in such manner as Lender may elect to any one
or more of the following: (i) the payment of the Debt, whether or not then due,
in any proportion or priority as Lender, in its discretion, may elect, (ii) the
repair or restoration of the Property, (iii) the cure of any Event of Default or
(iv) the reimbursement of the costs and expenses of Lender incurred pursuant to
the terms hereof in connection with the recovery of the Insurance Proceeds.
Nothing herein contained shall be deemed to excuse Mortgagor from repairing or
maintaining the Property as provided in this Security Instrument or restoring
all damage or destruction to the Property, regardless of the sufficiency of the
Insurance Proceeds, and the application or release by Lender of any Insurance
Proceeds shall not cure or waive any Default or notice of Default.
 
-48-

--------------------------------------------------------------------------------


 
(b) In the event of the foreclosure of this Security Instrument or any other
transfer of title or assignment of all or any part of the Property in
extinguishment, in whole or in part, of the Debt, all right, title and interest
of Mortgagor in and to all policies of insurance required by this Security
Instrument shall inure to the benefit of the successor in interest to Mortgagor
or the purchaser of the Property to the extent that such policies are assignable
or transferable. If, prior to the receipt by Lender of any proceeds, the
Property or any portion thereof shall have been sold on foreclosure of this
Security Instrument or by deed in lieu thereof or otherwise, or any claim under
such insurance policy arising during the term of this Security Instrument is not
paid until after the extinguishment of the Debt, and Lender shall not have
received the entire amount of the Debt outstanding at the time of such
extinguishment, whether or not a deficiency judgment on this Security Instrument
shall have been sought or recovered or denied, then, the proceeds of any such
insurance to the extent of the amount of the Debt not so received, shall be paid
to and be the property of Lender, together with interest thereon at the Default
Rate, and the reasonable attorney’s fees, costs and disbursements incurred by
Lender in connection with the collection of the proceeds which shall be paid to
Lender and Mortgagor hereby assigns, transfers and sets over to Lender all of
Mortgagor’s right, title and interest in and to such proceeds. Notwithstanding
any provisions of this Security Instrument to the contrary, Lender shall not be
deemed to be a trustee or other fiduciary with respect to its receipt of any
such proceeds, which may be commingled with any other monies of Lender;
provided, however, that Lender shall use such proceeds for the purposes and in
the manner permitted by this Security Instrument. Any proceeds deposited with
Lender shall be held by Lender in an interest-bearing account, but Lender makes
no representation or warranty as to the rate or amount of interest, if any,
which may accrue on such deposit and shall have no liability in connection
therewith. Interest accrued, if any, on the proceeds shall be deemed to
constitute a part of the proceeds for purposes of this Security Instrument. The
provisions of this Section 3.03(b) shall survive the termination of this
Security Instrument by foreclosure, deed in lieu thereof or otherwise as a
consequence of the exercise of the rights and remedies of Lender hereunder after
a Default.
 
Section 3.04. Casualty Restoration. (a) (i) In the event of any damage to or
destruction of any Individual Property, Mortgagor shall give prompt written
notice to Lender (which notice shall set forth Mortgagor’s good faith estimate
of the cost of repairing or restoring such damage or destruction, or if
Mortgagor cannot reasonably estimate the anticipated cost of restoration,
Mortgagor shall nonetheless give Lender prompt notice of the occurrence of such
damage or destruction, and will diligently proceed to obtain estimates to enable
Mortgagor to quantify the anticipated cost and time required for such
restoration, whereupon Mortgagor shall promptly notify Lender of such good faith
estimate) and, provided that restoration does not violate any Legal
Requirements, Mortgagor shall promptly commence and diligently prosecute to
completion the repair, restoration or rebuilding of such Individual Property so
damaged or destroyed to a condition such that such Individual Property shall be
at least equal in value to that immediately prior to the damage to the extent
practicable, in full compliance with all Legal Requirements and the provisions
of all Leases, and in accordance with Section 3.04(b) below. Such repair,
restoration or rebuilding of the Property are sometimes hereinafter collectively
referred to as the “Work”.
 
-49-

--------------------------------------------------------------------------------


 
(ii) Notwithstanding the foregoing provisions of this Section 3.04, upon the
occurrence of any damage to or destruction of the Individual Property, provided
that such damage or destruction is not a Substantial Casualty, if in Lender’s
reasonable judgment the cost of repair of or restoration to the Individual
Property required as a result of any damage or destruction is less than
$1,000,000 in the aggregate and the Work can be completed in less than one
hundred eighty (180) days (but in no event beyond the date which is six (6)
months prior to the Maturity Date), then Lender, shall permit Mortgagor to apply
for and receive the Insurance Proceeds directly from the insurer (and Lender
shall advise the insurer to pay over such Insurance Proceeds directly to
Mortgagor), to the extent required to pay for any such Work, with any excess
thereof to be retained by Mortgagor.
 
(iii) Subject to Section 3.04(a)(iv), Lender shall apply any Insurance Proceeds
which it may receive towards the Work in accordance with Section 3.04(b) and the
other applicable sections of this Article III.
 
(iv) If (A) an Event of Default shall have occurred and is continuing, (B)
Lender is not reasonably satisfied that the Debt Service Coverage, after
substantial completion of the Work, will be at least equal to the Required Debt
Service Coverage, (C) more than thirty percent (30%) of the reasonably estimated
fair market value of the applicable individual Property is damaged or destroyed,
(D) Lender is not reasonably satisfied that the Work can be completed six (6)
months prior to Maturity or (E) Lender is not reasonably satisfied that Leases
covering at least 75% of the rentable square footage for the applicable
individual Property (immediately prior to such damage or destruction) will not
be terminated due to the casualty during and following the restoration, or (F)
Lender is not reasonably satisfied that the Work can be completed within twelve
(12) months of the damage to or destruction of the applicable individual
Property (each, a “Substantial Casualty”), Lender shall have the option, in its
sole discretion to apply any Insurance Proceeds it may receive pursuant to this
Security Instrument (less any reasonable cost to Lender of recovering and paying
out such proceeds incurred pursuant to the terms hereof and not otherwise
reimbursed to Lender, including, without limitation, reasonable attorneys’ fees
and expenses) to the payment of the Debt, without any prepayment fee or charge
of any kind, or to allow such proceeds to be used for the Work pursuant to the
terms and subject to the conditions of Section 3.04(b) hereof and the other
applicable sections of this Article III.
 
-50-

--------------------------------------------------------------------------------


 
(v) In the event that Lender elects or is obligated hereunder to allow Insurance
Proceeds to be used for the Work, any excess proceeds remaining after completion
of such Work shall be applied to the payment of the Debt without any prepayment
fee or charge of any kind.
 
(b) If any Condemnation Proceeds in accordance with Section 6.01(a), or any
Insurance Proceeds in accordance with Section 3.04(a), are to be applied to the
repair, restoration or rebuilding of the Individual Property, then such proceeds
shall be deposited into a segregated interest-bearing bank account at the Bank,
which shall be an Eligible Account, held by Lender and shall be paid out from
time to time to Mortgagor as the Work progresses (less any reasonable cost to
Lender of recovering and paying out such proceeds, including, without
limitation, reasonable attorneys’ fees and costs allocable to inspecting the
Work and the plans and specifications therefor), subject to Section 5.13 hereof
and to all of the following conditions:
 
(i) An Independent architect or engineer selected by Mortgagor and reasonably
acceptable to Lender (an “Architect” or “Engineer”) or a Person otherwise
reasonably acceptable to Lender, shall have delivered to Lender a certificate
estimating the cost of completing the Work, and, if the amount set forth therein
is more than the sum of the amount of Insurance Proceeds then being held by
Lender in connection with a casualty and amounts agreed to be paid as part of a
final settlement under the insurance policy upon or before completion of the
Work, Mortgagor shall have delivered to Lender (A) cash collateral in an amount
equal to such excess, or (B) an unconditional, irrevocable, clean sight draft
letter of credit, in form, substance and issued by a bank reasonably acceptable
to Lender, in the amount of such excess and draws on such letter of credit shall
be made by Lender to make payments pursuant to this Article III following
exhaustion of the Insurance Proceeds therefor or (C) a completion bond in form,
substance and issued by a surety company reasonably acceptable to Lender.
 
(ii) If the cost of the Work is reasonably estimated by an Architect or Engineer
in a certification reasonably acceptable to Lender to be equal to or exceed five
percent (5%) of the Allocated Loan Amount for the Property, such Work shall be
performed under the supervision of an Architect or Engineer, it being understood
that the plans and specifications with respect thereto shall provide for Work so
that, upon completion thereof, the Property shall be at least equal in
replacement value and general utility to the Individual Property prior to the
damage or destruction.
 
(iii) Each request for payment shall be made on not less than ten (10) days’
prior notice to Lender and shall be accompanied by a certificate of an Architect
or Engineer, or, if the Work is not required to be supervised by an Architect or
Engineer, by an Officer’s Certificate stating (A) that payment is for Work
completed or materials delivered in compliance with the plans and
specifications, if required under clause (ii) above, (B) that the sum requested
is required to reimburse Mortgagor for payments by Mortgagor to date, or is due
to the contractors, subcontractors, materialmen, laborers, engineers, architects
or other Persons rendering services or materials for the Work (giving a brief
description of such services and materials), and that when added to all sums
previously paid out by Lender does not exceed the value of the Work done to the
date of such certificate, (C) if the sum requested is to cover payment relating
to repair and restoration of personal property required or relating to the
applicable Property, that title to the personal property items covered by the
request for payment is vested in Mortgagor (unless Mortgagor is lessee of such
personal property), and (D) that the Insurance Proceeds and other amounts
deposited by Mortgagor held by Lender after such payment is equal to or more
than the estimated remaining cost to complete such Work; provided, however, that
if such certificate is given by an Architect or Engineer, such Architect or
Engineer shall certify as to clause (A) above, and such Officer’s Certificate
shall certify as to the remaining clauses above, and provided, further, that
Lender shall not be obligated to disburse such funds if Lender determines, in
Lender’s reasonable discretion, that Mortgagor shall not be in compliance with
this Section 3.04(b). Additionally, each request for payment shall contain a
statement signed by Mortgagor stating that the requested payment is for Work
satisfactorily done to date or for materials for the Work.
 
-51-

--------------------------------------------------------------------------------


 
(iv) Each request for payment shall be accompanied by waivers of lien, in
customary form and substance, covering that part of the Work for which payment
or reimbursement is being requested and, if required by Lender, a search
prepared by a title company or licensed abstractor, or by other evidence
satisfactory to Lender that there has not been filed with respect to the
applicable Individual Property any mechanic’s or other lien or instrument for
retention of title relating to any part of the Work not discharged of record.
Additionally, as to any personal property covered by the request for payment,
Lender shall be furnished with evidence of having incurred a payment obligation
therefor and such further evidence reasonably satisfactory to assure Lender that
UCC filings therefor provide a valid first lien on the personal property.
 
(v) Lender shall have the right to inspect the Work at all reasonable times upon
reasonable prior notice and may condition any disbursement of Insurance Proceeds
upon satisfactory compliance by Mortgagor with the provisions hereof. Neither
the approval by Lender of any required plans and specifications for the Work nor
the inspection by Lender of the Work shall make Lender responsible for the
preparation of such plans and specifications, or the compliance of such plans
and specifications of the Work, with any applicable law, regulation, ordinance,
covenant or agreement.
 
(vi) Insurance Proceeds shall not be disbursed more frequently than once every
thirty (30) days.
 
(vii) Until such time as the Work has been substantially completed, Lender shall
not be obligated to disburse up to ten percent (10%) of the cost of the Work
(the “Retention Amount”) to Mortgagor. Upon substantial completion of the Work,
Mortgagor shall send notice thereof to Lender and, subject to the conditions of
Section 3.04(b)(i)-(iv), Lender shall disburse one-half of the Retention Amount
to Mortgagor; provided, however, that the remaining one-half of the Retention
Amount shall be disbursed to Mortgagor when Lender shall have received copies of
any and all final certificates of occupancy or other certificates, licenses and
permits required for the ownership, occupancy and operation of the Property in
accordance with all Legal Requirements. Mortgagor hereby covenants to diligently
seek to obtain any such certificates, licenses and permits. Notwithstanding the
foregoing, Lender will release the portion of the Retention Amount being held
with respect to any contractor, subcontractor or materialman engaged in the Work
as of the date upon which the Architect or Engineer certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, provided, (A) the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Lender’s title policy and (B) if required by Lender, the release of
any such portion of the Retention Amount shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
 
-52-

--------------------------------------------------------------------------------


 
(viii) Upon failure on the part of Mortgagor promptly to commence the Work as
provided for herein or to proceed diligently and continuously to completion of
the Work, subject to Force Majeure, not to exceed sixty (60) days, which failure
shall continue after notice for thirty (30) days, Lender may apply any Insurance
Proceeds or Condemnation Proceeds it then or thereafter holds to the payment of
the Debt in accordance with the provisions of the Note; provided, however, that
Lender shall be entitled to apply at any time all or any portion of the
Insurance Proceeds or Condemnation Proceeds it then holds to the extent
necessary to cure any Event of Default.
 
(c) If Mortgagor (i) within ninety (90) days after the occurrence of any damage
to the applicable Individual Property or any portion thereof (or such shorter
period as may be required under any Major Space Lease) shall fail to submit to
Lender for approval plans and specifications for the Work (approved by the
Architect and by all Governmental Authorities whose approval is required), (ii)
after any such plans and specifications are approved by all Governmental
Authorities, the Architect and Lender, shall fail to promptly commence such Work
as provided for herein or (iii) shall fail to diligently prosecute such Work to
completion, then, in addition to all other rights available hereunder, at law or
in equity, Lender, or any receiver of the Property or any portion thereof, upon
five (5) days’ prior notice to Mortgagor (except in the event of emergency in
which case no notice shall be required), may (but shall have no obligation to)
perform or cause to be performed such Work, and may take such other steps as it
reasonably deems advisable. Mortgagor hereby waives, for Mortgagor, any claim,
other than for gross negligence or willful misconduct, against Lender and any
receiver arising out of any act or omission of Lender or such receiver pursuant
hereto, and Lender may apply all or any portion of the Insurance Proceeds
(without the need to fulfill any other requirements of this Section 3.04) to
reimburse Lender and such receiver, for all reasonable costs not reimbursed to
Lender or such receiver upon demand together with interest thereon at the
Default Rate from the date such amounts are advanced until the same are paid to
Lender or the receiver.
 
(d) Subject to Section 3.04(a)(ii) above, Mortgagor hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to collect and receive
any Insurance Proceeds paid with respect to any portion of the Property or the
insurance policies required to be maintained hereunder, and to endorse any
checks, drafts or other instruments representing any Insurance Proceeds whether
payable by reason of loss thereunder or otherwise.
 
-53-

--------------------------------------------------------------------------------


 
Section 3.05. Compliance with Insurance Requirements. Mortgagor promptly shall
comply with, and shall cause the Property to comply with, all Insurance
Requirements, even if such compliance requires structural changes or
improvements or would result in interference with the use or enjoyment of the
Property or any portion thereof provided Mortgagor shall have a right to contest
in good faith and with diligence such Insurance Requirements provided (a) no
Event of Default shall be continuing during such contest and such contest shall
not subject the Property or any portion thereof to any lien or affect the
priority of the lien of this Security Instrument, (b) failure to comply with
such Insurance Requirements will not subject Lender or any of its agents,
employees, officers or directors to any civil or criminal liability, (c) such
contest will not cause any reduction in insurance coverage, (d) such contest
shall not affect the ownership, use or occupancy of the Property, (e) the
Property or any part thereof or any interest therein shall not be in any danger
of being sold, forfeited or lost by reason of such contest by Mortgagor, (f)
Mortgagor has given Lender prompt notice of such contest and, upon request by
Lender from time to time, notice of the status of such contest by Mortgagor
and/or information of the continuing satisfaction of the conditions set forth in
clauses (a) through (e) of this Section 3.05, (g) upon a final determination of
such contest, Mortgagor shall promptly comply with the requirements thereof, and
(h) prior to and during such contest, Mortgagor shall furnish to Lender security
satisfactory to Lender, in its reasonable discretion, against loss or injury by
reason of such contest or the non-compliance with such Insurance Requirement
(and if such security is cash, Lender shall deposit the same in an
interest-bearing account and interest accrued thereon, if any, shall be deemed
to constitute a part of such security for purposes of this Security Instrument,
but Lender (i) makes no representation or warranty as to the rate or amount of
interest, if any, which may accrue thereon and shall have no liability in
connection therewith and (ii) shall not be deemed to be a trustee or fiduciary
with respect to its receipt of any such security and any such security may be
commingled with other monies of Lender). Upon completion of any contest, Lender
shall return the security , if any, deposited with Lender pursuant to clause (h)
of this Section 3.05. If Mortgagor shall use the Property or any portion thereof
in any manner which could permit the insurer to cancel any insurance required to
be provided hereunder, Mortgagor immediately shall obtain a substitute policy
which shall satisfy the requirements of this Security Instrument and which shall
be effective on or prior to the date on which any such other insurance policy
shall be canceled. Mortgagor shall not by any action or omission invalidate any
insurance policy required to be carried hereunder unless such policy is replaced
as aforesaid, or materially increase the premiums on any such policy above the
normal premium charged for such policy. Mortgagor shall cooperate with Lender in
obtaining for Lender the benefits of any Insurance Proceeds lawfully or
equitably payable to Lender in connection with the transaction contemplated
hereby.
 
Section 3.06. Event of Default During Restoration. Notwithstanding anything to
the contrary contained in this Security Instrument including, without
limitation, the provisions of this Article III, if, at the time of any casualty
affecting the Property or any part thereof, or at any time during any Work, or
at any time that Lender is holding or is entitled to receive any Insurance
Proceeds pursuant to this Security Instrument, a Default exists and is
continuing (whether or not it constitutes an Event of Default), Lender shall
then have no obligation to make such proceeds available for Work and Lender
shall have the right and option, to be exercised in its sole and absolute
discretion and election, with respect to the Insurance Proceeds, either to
retain and apply such proceeds in reimbursement for the actual costs, fees and
expenses incurred by Lender in accordance with the terms hereof in connection
with the adjustment of the loss and any balance toward payment of the Debt in
such priority and proportions as Lender, in its sole discretion, shall deem
proper, or towards the Work, upon such terms and conditions as Lender shall
determine, or to cure such Default, or to any one or more of the foregoing as
Lender, in its sole and absolute discretion, may determine. If Lender shall
receive and retain such Insurance Proceeds, the lien of this Security Instrument
shall be reduced only by the amount thereof received, after reimbursement to
Lender of expenses of collection, and actually applied by Lender in reduction of
the principal sum payable under the Note in accordance with the Note.
 
-54-

--------------------------------------------------------------------------------


 
Section 3.07. Application of Proceeds to Debt Reduction. (a) No damage to the
Property, or any part thereof, by fire or other casualty whatsoever, whether
such damage be partial or total, shall relieve Mortgagor from its liability to
pay in full the Debt and to perform its obligations under this Security
Instrument and the other Loan Documents.
 
(b) If any Insurance Proceeds are applied to reduce the Debt, Lender shall apply
the same in accordance with the provisions of the Note.
 
ARTICLE IV:   IMPOSITIONS
 
Section 4.01. Payment of Impositions, Utilities and Taxes, etc. (a) Mortgagor
shall pay or cause to be paid all Impositions prior to the date upon which any
fine, penalty, interest or cost for nonpayment is imposed, and furnish to
Lender, upon request, receipted bills of the appropriate taxing authority or
other documentation reasonably satisfactory to Lender evidencing the payment
thereof. If Mortgagor shall fail to pay any Imposition in accordance with this
Section and is not contesting or causing a contesting of such Imposition in
accordance with Section 4.04 hereof, or if there are insufficient funds in the
Basic Carrying Costs Escrow Account to pay any Imposition, Lender shall have the
right, but shall not be obligated, to pay that Imposition, and Mortgagor shall
repay to Lender, on demand, any amount paid by Lender, with interest thereon at
the Default Rate from the date of the advance thereof to the date of repayment,
and such amount shall constitute a portion of the Debt secured by this Security
Instrument and the other Cross-collateralized Mortgage.
 
(b) Mortgagor shall, prior to the date upon which any fine, penalty, interest or
cost for the nonpayment is imposed, pay or cause to be paid all charges for
electricity, power, gas, water and other services and utilities in connection
with the Property, and shall, upon request, deliver to Lender receipts or other
documentation reasonably satisfactory to Lender evidencing payment thereof. If
Mortgagor shall fail to pay any amount required to be paid by Mortgagor pursuant
to this Section 4.01 and is not contesting such charges in accordance with
Section 4.04 hereof, Lender shall have the right, but shall not be obligated, to
pay that amount, and Mortgagor will repay to Lender, on demand, any amount paid
by Lender with interest thereon at the Default Rate from the date of the advance
thereof to the date of repayment, and such amount shall constitute a portion of
the Debt secured by this Security Instrument and the other Cross-collateralized
Mortgage.
 
(c) Mortgagor shall pay all taxes, charges, filing, registration and recording
fees, excises and levies imposed upon Lender by reason of or in connection with
its ownership of any Loan Document or any other instrument related thereto, or
resulting from the execution, delivery and recording of, or the lien created by,
or the obligation evidenced by, any of them, other than income, franchise and
other similar taxes imposed on Lender and shall pay all corporate stamp taxes,
if any, and other taxes, required to be paid on the Loan Documents. If Mortgagor
shall fail to make any such payment within ten (10) days after written notice
thereof from Lender, Lender shall have the right, but shall not be obligated, to
pay the amount due, and Mortgagor shall reimburse Lender therefor, on demand,
with interest thereon at the Default Rate from the date of the advance thereof
to the date of repayment, and such amount shall constitute a portion of the Debt
secured by this Security Instrument and the other the Cross-collateralized
Mortgage.
 
-55-

--------------------------------------------------------------------------------


 
Section 4.02. Deduction from Value. In the event of the passage after the date
of this Security Instrument of any Legal Requirement deducting from the value of
the Property for the purpose of taxation, any lien thereon or changing in any
way the Legal Requirements now in force for the taxation of this Security
Instrument, the other the Cross-collateralized Mortgage and/or the Debt for
federal, state or local purposes, or the manner of the operation of any such
taxes so as to adversely affect the interest of Lender, or impose any tax or
other charge on any Loan Document, then Mortgagor will pay such tax, with
interest and penalties thereon, if any, within the statutory period; provided,
however, such tax payments shall not include such taxes incurred more than
ninety (90) days prior to the date Mortgagor receives Lender’s notice of
payment. In the event the payment of such tax or interest and penalties by
Mortgagor would be unlawful, or taxable to Lender or unenforceable or provide
the basis for a defense of usury, then in any such event, Lender shall have the
option, by written notice of not less than sixty (60) days, to declare the Debt
immediately due and payable, with no prepayment fee or charge of any kind.
 
Section 4.03. No Joint Assessment. Mortgagor shall not consent to or initiate
the joint assessment of the Premises or the Improvements (a) with any other real
property constituting a separate tax lot and Mortgagor represents and covenants
that the Premises and the Improvements are and shall remain a separate tax lot
or (b) with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to the Property as a single lien.
 
Section 4.04. Right to Contest. Mortgagor shall have the right, after prior
notice to Lender, at its sole expense, to contest by appropriate legal
proceedings diligently conducted in good faith, without cost or expense to
Lender or any of its agents, employees, officers or directors, the validity,
amount or application of any Imposition or any charge described in Section
4.01(b), provided that (a) no Default or Event of Default shall exist during
such proceedings and such contest shall not (unless Mortgagor shall comply with
clause (d) of this Section 4.04) subject the Property or any portion thereof to
any lien or affect the priority of the lien of this Security Instrument, (b)
failure to pay such Imposition or charge will not subject Lender or any of its
agents, employees, officers or directors to any civil or criminal liability, (c)
the contest suspends enforcement of the Imposition or charge (unless Mortgagor
first pays the Imposition or charge), (d) prior to and during such contest,
Mortgagor shall furnish to Lender security satisfactory to Lender, in its
reasonable discretion, against loss or injury by reason of such contest or the
non-payment of such Imposition or charge (and if such security is cash, Lender
may deposit the same in an interest-bearing account and interest accrued
thereon, if any, shall be deemed to constitute a part of such security for
purposes of this Security Instrument, but Lender (i) makes no representation or
warranty as to the rate or amount of interest, if any, which may accrue thereon
and shall have no liability in connection therewith and (ii) shall not be deemed
to be a trustee or fiduciary with respect to its receipt of any such security
and any such security may be commingled with other monies of Lender), (e) such
contest shall not affect the ownership, use or occupancy of the Property, (f)
the Property or any part thereof or any interest therein shall not be in any
danger of being sold, forfeited or lost by reason of such contest by Mortgagor,
(g) Mortgagor has given Lender notice of the commencement of such contest and
upon request by Lender, from time to time, notice of the status of such contest
by Mortgagor and/or confirmation of the continuing satisfaction of clauses (a)
through (f) of this Section 4.04, and (h) upon a final determination of such
contest, Mortgagor shall promptly comply with the requirements thereof. Upon
completion of any contest, Mortgagor shall immediately pay the amount due, if
any, and deliver to Lender proof of the completion of the contest and payment of
the amount due, if any, following which Lender shall return the security, if
any, deposited with Lender pursuant to clause (d) of this Section 4.04.
Mortgagor shall not pay any Imposition in installments unless permitted by
applicable Legal Requirements, and shall, upon the request of Lender, deliver
copies of all notices and bills relating to any Imposition or other charge
covered by this Article IV to Lender.
 
-56-

--------------------------------------------------------------------------------


 
Section 4.05. No Credits on Account of the Debt. Mortgagor will not claim or
demand or be entitled to any credit or credits on account of the Debt for any
part of the Impositions assessed against the Property or any part thereof and no
deduction shall otherwise be made or claimed from the taxable value of the
Property, or any part thereof, by reason of this Security Instrument or the
Debt. In the event such claim, credit or deduction shall be required by Legal
Requirements, Lender shall have the option, by written notice of not less than
forty-five (45) days, to declare the Debt immediately due and payable, and
Mortgagor hereby agrees to pay such amounts not later than forty-five (45) days
after such notice.
 
Section 4.06. Documentary Stamps. If, at any time, the United States of America,
any State or Commonwealth thereof or any subdivision of any such State shall
require revenue or other stamps to be affixed to the Note, this Security
Instrument or any other Loan Document, or impose any other tax or charges on the
same, Mortgagor will pay the same, with interest and penalties thereon, if any.
 
 
ARTICLE V: CENTRAL CASH MANAGEMENT
 
Section 5.01. Cash Flow. Mortgagor hereby acknowledges and agrees that (i) the
Rents (which for the purposes of this Section 5.01 shall not include security
deposits from tenants under Leases held by Mortgagor and not applied towards
Rent) derived from the Property and (ii) Loss Proceeds (other than Loss Proceeds
that Lender has elected to apply to reduce the Debt in accordance with the terms
of Article III hereof) shall be utilized (a) to fund the Basic Carrying Costs
Sub-Account, (b) to pay all amounts to become due and payable under the Note by
funding the Debt Service Payment Sub-Account, (c) to fund the Recurring
Replacement Reserve Sub-Account, (d) to fund the Reletting Reserve Sub-Account,
(e) to fund the Operation and Maintenance Expense Sub-Account and (f) to fund
the Curtailment Reserve Sub-Account, all to the extent provided for herein.
Mortgagor shall collect all security deposits from tenants under valid Leases,
which shall be held by Mortgagor, in accordance with applicable law and in a
segregated demand deposit bank account at such commercial or savings bank or
banks as may be reasonably satisfactory to Lender (the “Security Deposit
Account”). Mortgagor shall notify Lender of any security deposits held as
letters of credit and, upon Lender’s request, such letters of credit shall be
promptly delivered to Lender. Mortgagor shall have no right to withdraw funds
from the Security Deposit Account; provided that, prior to the occurrence of an
Event of Default, Mortgagor may withdraw funds from the Security Deposit Account
to refund or apply security deposits as required by the Leases or by applicable
Legal Requirements. During the continuance of an Event of Default, all
withdrawals from the Security Deposit Account must be approved by Lender.
Mortgagor shall cause all Rent which is due and payable to Mortgagor pursuant to
the terms of the Leases (other than security deposits under valid Leases which
are held in the Security Deposit Account) to be paid through automated clearing
house funds (“ACH”), a check drawn on an account in a bank located in the
continental United States which is a member of the New York Clearing House
Association or by Federal wire directly to the Rent Account. Mortgagor shall
give each tenant under a Lease an irrevocable direction in the form of Exhibit E
attached hereto and made a part hereof to deliver all rent payments made by
tenants and other payments constituting Rent directly to the Rent Account and
shall deliver copies of such letters to Lender, together with an Officer’s
Certificate certifying that such letters were delivered to each tenant under the
Leases within five (5) days of the Closing Date. Notwithstanding the foregoing,
if any Rent is received by Mortgagor or Manager, then (a) such amounts shall be
held in trust for the benefit, and as the property, of Lender, (b) such amounts
shall not be commingled with any other funds or property of Mortgagor or Manager
and (c) Mortgagor or Manager shall deposit such amounts in the Rent Account
within one (1) Business Day of receipt. Mortgagor shall, or shall cause Manager
to, give to the bank in which the Rent Account is located an irrevocable written
instruction, in form and substance acceptable to, and acknowledged by, Lender,
that all funds deposited in the Rent Account shall be automatically transferred
through ACH or by Federal wire to the Central Account prior to 2:00 p.m. (New
York City time) on each Business Day. Upon execution of any Space Lease after
the Closing Date, Mortgagor shall deliver to Lender a copy of the irrevocable
direction letter referred to above, the receipt of which has been acknowledged
by the tenant under such Space Lease. Lender may elect to change the financial
institution in which the Central Account or the Rent Account shall be
maintained; however, Lender shall give Mortgagor and the bank in which the Rent
Account is located not fewer than ten (10) Business Days’ prior notice of such
change. Neither Mortgagor nor Manager shall change the bank in which the Rent
Account is located or the Rent Account without the prior written consent of
Lender. All fees and charges of the bank in which the Central Account is located
shall be paid by Mortgagor.
 
-57-

--------------------------------------------------------------------------------


 
Section 5.02. Establishment of Accounts. Lender has established the Escrow
Accounts and the Central Account in the name of Lender as secured party and
Mortgagor has established the Central Account in the joint names of Lender, as
secured party, and Mortgagor. The Central Account, the Rent Account and the
Escrow Accounts shall be under the sole dominion and control of Lender and funds
held therein shall not constitute trust funds. Mortgagor hereby irrevocably
directs and authorizes Lender to withdraw funds from the Central Account, the
Rent Account and the Escrow Accounts, all in accordance with the terms and
conditions of this Security Instrument. Mortgagor shall have no right of
withdrawal in respect of the Central Account, the Rent Account or the Escrow
Accounts. Each transfer of funds to be made hereunder shall be made only to the
extent that funds are on deposit in the Central Account, the Rent Account or the
affected Sub-Account or Escrow Account, and Lender shall have no responsibility
to make additional funds available in the event that funds on deposit are
insufficient. The Central Account shall contain the Basic Carrying Costs
Sub-Account, the Debt Service Payment Sub-Account, the Recurring Replacement
Reserve Sub-Account, the Reletting Reserve Sub-Account, the Operation and
Maintenance Expense Sub-Account and the Curtailment Reserve Sub-Account, each of
which accounts shall be Eligible Accounts or book entry sub-accounts of an
Eligible Account (each a “Sub-Account” and collectively, the “Sub-Accounts”) to
which certain funds shall be allocated and from which disbursements shall be
made pursuant to the terms of this Security Instrument. In addition, on the date
hereof, the Central Account shall also contain (x) a Sub-Account entitled the
“Engineering Escrow Sub Account”, which shall be funded by Mortgagor at Closing
with the Initial Engineering Deposit set forth on Exhibit B attached hereto
(representing the sum applicable to the Required Engineering Work described in
Section 5.12 below and on Exhibit D attached hereto. Disbursements from the
Engineering Sub-Account shall be made in accordance with Section 5.12 hereof.
Sums held in the Escrow Accounts may be commingled with other monies held by
Lender.
 
-58-

--------------------------------------------------------------------------------


 
Section 5.03. Permitted Investments. All sums deposited into the Curtailment
Reserve Escrow Account, Recurring Replacement Reserve Sub-Account, the Reletting
Reserve Escrow Account and the Operation and Maintenance Expense Escrow Account
shall be held in an interest bearing account but Mortgagor acknowledges that
Lender makes no representation or warranty as to the rate of return. Lender
shall not have any liability for any loss in investments of funds in the
Curtailment Reserve Escrow Account, Recurring Replacement Reserve Sub-Account,
the Reletting Reserve Escrow and the Operation and Maintenance Expense Escrow
Account and no such loss shall affect Mortgagor’s obligation to fund, or
liability for funding, the Central Account and each Sub-Account and Escrow
Account, as the case may be. Mortgagor agrees that Lender shall include all such
earnings on the Curtailment Reserve Escrow Account, Recurring Replacement
Reserve Sub-Account, the Reletting Reserve Escrow Account and the Operation and
Maintenance Expense Escrow Account as income of Mortgagor (and, if Mortgagor is
a partnership, limited liability company or other pass-through entity, the
partners, members or beneficiaries of Mortgagor, as the case may be) for federal
and applicable state and local tax purposes. All interest paid or other earnings
on funds deposited into the Recurring Replacement Reserve Sub-Account, the
Reletting Reserve Escrow Account and the Operation and Maintenance Expense
Escrow Account made hereunder shall be deposited into the Central Account and
shall be allocated to the Curtailment Reserve Escrow Account, Recurring
Replacement Reserve Sub-Account, the Reletting Reserve Escrow Account and the
Operation and Maintenance Expense Escrow Account. Mortgagor shall pay all costs,
fees and expenses incurred in connection with the establishment and maintenance
of, or the disbursement from the Curtailment Reserve Escrow Account, the
Recurring Replacement Reserve Sub-Account, the Reletting Reserve Escrow Account
and the Operation and Maintenance Expense Escrow Account, which sums shall be
due and payable by Mortgagor upon demand and may be deducted by Lender from
amounts on deposit in the Central Account or the Escrow Accounts.
 
-59-

--------------------------------------------------------------------------------


 
Section 5.04. Servicing Fees. At the option of Lender, the Loan may be serviced
by a servicer (the “Servicer”) selected by Lender and Lender may delegate all or
any portion of its responsibilities under this Security Instrument to the
Servicer. Provided that no Default has occurred and is continuing, Mortgagor
shall have no obligation to reimburse Lender for servicing fees incurred in
connection with the ordinary, routine servicing of the Loan; provided, however,
that Mortgagor shall reimburse Lender for (a) any and all costs and expenses
incurred after the occurrence of a Default and (b) as otherwise provided for in
this Security Instrument. Additionally, Mortgagor shall pay all reasonable
servicing fees of Servicer, if any, not to exceed $500.00 per month, charged in
connection with any disbursement of funds from the Escrow Accounts pursuant to
the Servicer’s then standard conditions and rates.
 
Section 5.05. Monthly Funding of Sub-Accounts and Escrow Accounts. (a) On or
before each Payment Date during the term of the Loan, commencing on the first
(1st) Payment Date occurring after the month in which the Loan is initially
funded, Mortgagor shall pay or cause to be paid to the Central Account, Basic
Carrying Costs Monthly Installment, the Required Debt Service Payment, the
Recurring Replacement Monthly Installment, the Reletting Reserve Monthly
Installment and all sums required to be deposited in the Operation and
Maintenance Expense Sub-Account and the Curtailment Reserve Sub-Account, if any,
pursuant to clauses (i) through (viii) of this Section 5.05(a) and all funds
transferred or deposited into the Central Account shall be allocated among the
Sub-Accounts as follows and in the following priority: 
 
(i) first, to the Basic Carrying Costs Sub-Account, until an amount equal to the
Basic Carrying Costs Monthly Installment for such Current Month has been
allocated to the Basic Carrying Costs Sub-Account;
 
(ii) second, to the Debt Service Payment Sub-Account, until an amount equal to
the Required Debt Service Payment for the Payment Date occurring in such Current
Month has been allocated to the Debt Service Payment Sub-Account;
 
(iii) third, to the Recurring Replacement Reserve Sub-Account, until an amount
equal to the Recurring Replacement Monthly Installment for such Current Month
has been allocated to the Recurring Replacement Reserve Sub-Account;
 
(iv) fourth, to the Reletting Reserve Sub-Account, until an amount equal to the
Reletting Reserve Monthly Installment for such Current Month has been allocated
to the Reletting Reserve Sub-Account;
 
(v) fifth, but only during an O&M Operative Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the Cash Expenses, other
than management fees payable to Affiliates of Mortgagor, for such Current Month
pursuant to the related Approved Annual Budget;
 
(vi) sixth, but only during an O&M Operative Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the amount, if any, of the
Net Capital Expenditures for such Current Month pursuant to the related Approved
Annual Budget;
 
-60-

--------------------------------------------------------------------------------


 
(vii) seventh, but only during an O&M Operative Period, to the Operation and
Maintenance Expense Sub-Account in an amount equal to the amount, if any, of the
Extraordinary Expenses approved by Lender for such Current Month;
 
(viii) eighth, but only during an O&M Operative Period, the balance, if any, to
the Curtailment Reserve Sub-Account.
 
Provided that (I) no Event of Default has occurred and is continuing and (II)
Lender has received the Manager Certification referred to in Section 2.09(d)
hereof for the most recent period for which the same is due, Lender agrees that
in each Current Month any amounts deposited into or remaining in the Central
Account after the Sub-Accounts have been funded in accordance with clauses (i)
through (viii) above with respect to the Current Month and any periods prior
thereto, shall be disbursed by Lender to Mortgagor on the Payment Date and, to
the extent that funds are available for such purpose, on the fifteenth and
twenty-fifth day of each Current Month or, if such days are not Business Days,
on the next succeeding Business Day in accordance with Mortgagor’s irrevocable
written instruction delivered to Lender on the Closing Date. During the
existence of an Event of Default, no funds held in the Central Account shall be
distributed to Mortgagor and Lender shall have the right to apply all or any
portion of the funds held in the Central Account or any Sub-Account or any
Escrow Account to the Debt in Lender’s sole discretion.
 
(b)  On each Payment Date, (i) sums held in the Basic Carrying Costs Sub-Account
shall be transferred to the Basic Carrying Costs Escrow Account, (ii) sums held
in the Debt Service Payment Sub-Account, together with any amounts deposited
into the Central Account that are either (x) Loss Proceeds that Lender has
elected to apply to reduce the Debt in accordance with the terms of Article III
hereof or (y) excess Loss Proceeds remaining after the completion of any
restoration required hereunder, shall be transferred to Lender to be applied
towards the Required Debt Service Payment, (iii) sums held in the Recurring
Replacement Reserve Sub-Account shall be transferred to the Recurring
Replacement Reserve Escrow Account, (iv) sums held in the Reletting Reserve
Sub-Account shall be transferred to the Reletting Reserve Escrow Account, (v)
sums held in the Operation and Maintenance Expense Sub-Account shall be
transferred to the Operation and Maintenance Expense Escrow Account; and (vi)
sums held in the Curtailment Reserve Sub-Account shall be transferred to the
Curtailment Reserve Escrow Account.
 
(c)  While this Security Instrument is cross-collateralized with the other
Cross-collateralized Mortgage, the monies in the Central Account relating to all
of the Cross-collateralized Property(s) shall be commingled and the cash
management arrangements hereunder and under the other Cross-collateralized
Mortgage shall be administered as if it were under one waterfall.
 
Section 5.06. Payment of Basic Carrying Costs. Mortgagor hereby agrees to pay
all Basic Carrying Costs (without regard to the amount of money in the Basic
Carrying Costs Sub-Account or the Basic Carrying Costs Escrow Account). At least
ten (10) Business Days prior to the due date of any Basic Carrying Costs, and
not more frequently than once each month, Mortgagor may notify Lender in writing
and request that Lender pay such Basic Carrying Costs on behalf of Mortgagor on
or prior to the due date thereof, and, provided that no Event of Default has
occurred and that there are sufficient funds available in the Basic Carrying
Costs Escrow Account, Lender shall make such payments out of the Basic Carrying
Costs Escrow Account before same shall be delinquent. Together with each such
request, Mortgagor shall furnish Lender with bills and all other documents
necessary, as reasonably determined by Lender, for the payment of the Basic
Carrying Costs which are the subject of such request. Mortgagor’s obligation to
pay (or cause Lender to pay) Basic Carrying Costs pursuant to this Security
Instrument shall include, to the extent permitted by applicable law, Impositions
resulting from future changes in law which impose upon Lender an obligation to
pay any property taxes or other Impositions or which otherwise adversely affect
Lender’s interests as provided for in this Security Instrument.
 
-61-

--------------------------------------------------------------------------------


 
Provided that no Event of Default shall have occurred, all funds deposited into
the Basic Carrying Costs Escrow Account shall be held by Lender pursuant to the
provisions of this Security Instrument and shall be applied in payment of Basic
Carrying Costs in accordance with the terms hereof. Should an Event of Default
occur, the sums on deposit in the Basic Carrying Costs Sub-Account and the Basic
Carrying Costs Escrow Account may be applied by Lender in payment of any Basic
Carrying Costs or may be applied to the payment of the Debt or any other charges
affecting all or any portion of the Cross-collateralized Properties as Lender in
its sole discretion may determine; provided, however, that no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender as herein provided.
 
Section 5.07. Reletting Reserve Escrow Account. (a) Mortgagor hereby agrees to
pay all Reletting Expenditures (without regard to the amount of money then
available in the Reletting Reserve Sub-Account or the Reletting Reserve Escrow
Account). Upon the execution of any Space Lease with respect to which Mortgagor
is obligated to undertake or pay for any Reletting Expenditures, Mortgagor shall
submit to Lender (i) an itemized line item budget (a “Budget”) reasonably
acceptable to Lender outlining all of the Reletting Expenditures, (ii) a copy of
the signed Lease for which said Reletting Expenditures relate, in each case
which has an expiration date at least three (3) years after the commencement
thereof and which is otherwise in compliance with the provisions of this
Security Instrument, (iii) a copy of the plans and specifications, if any, for
the proposed Reletting Expenditures and (iv) an Officer’s Certificate with
respect to the items referred to in clauses (i) through (iii) and setting forth
an anticipated completion date for the Reletting Expenditures. Thereafter,
provided that no Event of Default has occurred and is continuing and that Lender
has received a written request from Mortgagor for payment or reimbursement of
any costs incurred in connection with any Reletting Expenditures, together with
(i) unconditional lien waivers (subject only to payment), (ii) a statement from
an Architect or Engineer, indicating that such portion of the Reletting
Expenditures for which payment or reimbursement is sought has been substantially
completed in compliance with all Legal Requirements, (iii) unless Mortgagor
requests disbursement by means of check payable jointly to Mortgagor and the
applicable vendor, copies of bills for such Reletting Expenditures marked “paid
in full” (or such other documentation reasonably satisfactory to Lender to
establish the payment of the Reletting Expenditures) for the portion due and for
which payment or reimbursement is sought, (iv) upon final completion of such
Reletting Expenditures, tenant estoppel certificates from the tenant leasing
space in the Premises for whom the Reletting Expenditures are being made which
indicate, among other things, that the tenant under such Space Lease has been in
occupancy and open for business for at least one full calendar month and paid
all rents due under the Space Lease without abatement, suspension, deferment,
diminution, reduction or other allowances for at least one full calendar month,
and (v) such other documentation as may be reasonably requested by Lender to
establish that the Reletting Expenditures or portion thereof which are the
subject of such request have been completed, all of which are reasonably
acceptable in form and substance to Lender, Lender shall disburse to Mortgagor,
to the extent of funds remaining in the Reletting Reserve Escrow Account, any
actual expenses incurred in connection with such Reletting Expenditures which
were set forth in the approved Budget provided that Mortgagor may make a request
for disbursement of sums from the Reletting Reserve Escrow Account no more than
once during any month and any request (other than the final request) shall be in
a minimum amount of $5,000. With respect to any Reletting Expenditures which
relate to brokerage commissions, upon the receipt of (i) copies of bills for
such Reletting Expenditures marked “paid in full”, (ii) tenant estoppel
certificates from the tenant leasing space in the Premises for which Lease the
brokerage commissions are due which indicate, among other things, that the
tenant under such Space Lease has been in occupancy and open for business for at
least one full calendar month and paid all rents due under the Space Lease
without abatement, suspension, deferment, diminution, reduction or other
allowances for at least one full calendar month and (iii) a copy of the signed
Lease for which said Reletting Expenditures relate, in each case which has an
expiration date at least three (3) years, all of which are reasonably acceptable
to Lender, Lender shall disburse to Mortgagor any actual expenses incurred in
connection with such Reletting Expenditures out of the Reletting Reserve Escrow
Account. Lender shall not be required to make any disbursements out of the
Reletting Reserve Escrow Account if an Event of Default shall have occurred and
is continuing, if more than one such request is made in any month or if
sufficient funds are not available in the Reletting Reserve Escrow Account.
 
-62-

--------------------------------------------------------------------------------


 
(b) In addition, Mortgagor shall pay to Lender for deposit with Lender all funds
received by Mortgagor in excess of $50,000 in connection with any cancellation,
termination or surrender of any Lease, including, but not limited to, any
surrender or cancellation fees, buyout fees, or reimbursements for tenant
improvements and leasing commissions (“Termination Payments”); provided, as long
as no Event of Default exists, when the applicable space is re-leased pursuant
to a Space Lease entered into in accordance with the terms of this Security
Instrument, any such Termination Payments on deposit with Lender and remaining
after payment of all tenant improvements and leasing commissions in connection
with such new Space Lease pursuant to 5.07(a) above shall be paid to Mortgagor
upon the occupancy and the payment of rents due under the new Space Lease for at
least one full calendar month
 
(c) Provided that no Event of Default shall have occurred, all funds deposited
into the Reletting Reserve Escrow Account relating to Reletting Expenditures
shall be held by Lender pursuant to the provisions of this Security Instrument
and shall be applied in payment of Reletting Expenditures. Should an Event of
Default occur, the sums on deposit in the Reletting Reserve Sub-Account and the
Reletting Reserve Escrow Account may be applied by Lender in payment of any
Reletting Expenditures or may be applied to the payment of the Debt or any other
charges affecting all or any portion of the Property, as Lender, in its sole
discretion, may determine; provided, however, that no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
Lender as herein provided.
 
-63-

--------------------------------------------------------------------------------


 
(d) In the event that Mortgagor holds any letters of credit as security for
obligations under Leases, within thirty (30) days (or if any letters of credit
may expire within such thirty (30) day period, prior to the expiration of such
letter of credit) of the occurrence of a monetary event of default or a material
non-monetary event of default under the related Lease, Mortgagor shall present
for draw and use all commercially reasonable efforts to draw the full amount
which it is entitled to draw under such letter of credit; provided, however,
Mortgagor shall not be obliged to draw on such letter of credit if (i) Mortgagor
has submitted to Lender a plan of action to resolve any event of default which
gave rise to Mortgagor’s right to draw on the applicable letter of credit and
Lender shall, in its reasonable discretion, have consented to such plan or
Mortgagor is precluded from making a draw on the applicable letter of credit by
applicable law, and (ii) the term of such letter of credit will not expire prior
to the implementation of such submitted plan. Mortgagor shall deliver to Lender
all security deposits which are applied against sums due to Mortgagor under
Leases (including, without limitation, all sums drawn on letters of credits held
as security for obligations of tenants under Leases) and Rent paid by or on
behalf of any lessee under a Space Lease in whole or partial consideration for
the termination, cancellation or surrender of any Space Lease including, without
limitation, surrender or cancellation fees, buy-out fees or reimbursements for
tenant improvements or leasing commissions, within five (5) Business Days of
receipt thereof and all such sums shall be held in the Reletting Reserve Escrow
Account and shall be disbursed therefrom as set forth above.
 
Section 5.08. Recurring Replacement Reserve Escrow Account. Mortgagor hereby
agrees to pay all Recurring Replacement Expenditures with respect to the
Property (without regard to the amount of money then available in the Recurring
Replacement Reserve Sub-Account or the Recurring Replacement Reserve Escrow
Account). Provided that Lender has received written notice from Mortgagor at
least five (5) Business Days prior to the due date of any payment relating to
Recurring Replacement Expenditures and not more frequently than once each month,
and further provided that no Event of Default has occurred and is continuing,
that there are sufficient funds available in the Recurring Replacement Reserve
Escrow Account and that Mortgagor shall have theretofore furnished Lender with
lien waivers, copies of bills, invoices and other reasonable documentation as
may be required by Lender to establish that the Recurring Replacement
Expenditures which are the subject of such request represent amounts due for
completed or partially completed capital work and improvements performed at the
Property, Lender shall make such payments out of the Recurring Replacement
Reserve Escrow Account. 
 
Provided that no Event of Default shall have occurred, all funds deposited into
the Recurring Replacement Reserve Escrow Account shall be held by Lender
pursuant to the provisions of this Security Instrument and shall be applied in
payment of Recurring Replacement Expenditures. Should an Event of Default occur,
the sums on deposit in the Recurring Replacement Reserve Sub-Account and the
Recurring Replacement Reserve Escrow Account may be applied by Lender in payment
of any Recurring Replacement Expenditures or may be applied to the payment of
the Debt or any other charges affecting all or any portion of the
Cross-collateralized Properties, as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
 
-64-

--------------------------------------------------------------------------------


 
Section 5.09. Operation and Maintenance Expense Escrow Account. Mortgagor hereby
agrees to pay all Operating Expenses with respect to the Property (without
regard to the amount of money then available in the Operation and Maintenance
Expense Sub-Account or the Operation and Maintenance Expense Escrow Account).
All funds allocated to the Operation and Maintenance Expense Escrow Account
shall be held by Lender pursuant to the provisions of this Security Instrument.
Any sums held in the Operation and Maintenance Expense Escrow Account shall be
disbursed to Mortgagor within five (5) Business Days of receipt by Lender from
Mortgagor of (a) a written request for such disbursement which shall indicate
the Operating Expenses (exclusive of Basic Carrying Costs and any management
fees payable to Mortgagor or to Affiliates of Mortgagor) for which the requested
disbursement is to pay and (b) an Officer’s Certificate stating that no
Operating Expenses with respect to the Property are more than sixty (60) days
past due; provided, however, in the event that Mortgagor legitimately disputes
any invoice for an Operating Expense, and (i) no Event of Default has occurred
and is continuing hereunder, (ii) Mortgagor shall have set aside adequate
reserves for the payment of such disputed sums together with all interest and
late fees thereon, (iii) Mortgagor has complied with all the requirements of
this Security Instrument relating thereto, and (iv) the contesting of such sums
shall not constitute a default under any other instrument, agreement, or
document to which Mortgagor is a party, then Mortgagor may, after certifying to
Lender as to items (i) through (iv) hereof, contest such invoice. Together with
each such request, Mortgagor shall furnish Lender with bills and all other
documents necessary for the payment of the Operating Expenses which are the
subject of such request. Mortgagor may request a disbursement from the Operation
and Maintenance Expense Escrow Account no more than one (1) time per calendar
month. Should an Event of Default occur and be continuing, the sums on deposit
in the Operation and Maintenance Expense Sub-Account or the Operation and
Maintenance Expense Escrow Account may be applied by Lender in payment of any
Operating Expenses for the Property or may be applied to the payment of the Debt
or any other charges affecting all or any portion of the Property as Lender, in
its sole discretion, may determine; provided, however, that no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender as herein provided.
 
Section 5.10. Intentionally Deleted
 
Section 5.11. Curtailment Reserve Escrow Account. Funds deposited into the
Curtailment Reserve Escrow Account during an O&M Operative Period shall be held
by Lender in the Curtailment Reserve Escrow Account as additional security for
the Loan until the Loan has been paid in full. Notwithstanding anything herein
to the contrary, provided that no Event of Default and no O&M Operative Period
has occurred and is continuing, Lender shall, upon written request from
Mortgagor, disburse all sums contained in the Curtailment Reserve Escrow Account
to Mortgagor. Should an Event of Default occur, the sums on deposit in the
Curtailment Reserve Sub-Account and the Curtailment Reserve Escrow Account may
be applied by Lender to the payment of the Debt or other charges affecting all
or any portion of the Property, as Lender, in its sole discretion, may
determine; provided, however, that no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Lender as
herein provided. Lender shall calculate the Debt Service Coverage as of the end
of each fiscal quarter. Such calculation shall be completed within ten (10)
Business Days of Lender’s receipt of the quarterly financial statements required
under Section 2.09(b) with respect to such fiscal quarter.
 
-65-

--------------------------------------------------------------------------------


 
Section 5.12. Performance of Engineering Work. (a) Mortgagor shall promptly
commence and diligently thereafter pursue to completion (without regard to the
amount of money then available in the Engineering Escrow Account) the Required
Engineering Work prior to the twelve (12) month anniversary of the Closing Date.
After Mortgagor completes an item of Required Engineering Work, Mortgagor may
submit to Lender an invoice therefor with lien waivers and a statement from the
Engineer, reasonably acceptable to Lender, indicating that the portion of the
Required Engineering Work in question has been completed in compliance with all
Legal Requirements, and Lender shall, within twenty (20) days thereafter,
although in no event more frequently than once each month, reimburse such amount
to Mortgagor from the Engineering Escrow Account; provided, however, that
Mortgagor shall not be reimbursed more than the amount set forth on Exhibit D
hereto as the amount allocated to the portion of the Required Engineering Work
for which reimbursement is sought. 
 
(b) From and after the date all of the Required Engineering Work is completed,
Mortgagor may submit a written request, which request shall be delivered
together with final lien waivers and a statement from the Engineer, as the case
may be, reasonably acceptable to Lender, indicating that all of the Required
Engineering Work has been completed in compliance with all Legal Requirements,
and Lender shall, within twenty (20) days thereafter, disburse any balance of
the Engineering Escrow Account to Mortgagor. Should an Event of Default occur,
the sums on deposit in the Engineering Escrow Account may be applied by Lender
in payment of any Required Engineering Work or may be applied to the payment of
the Debt or any other charges affecting all or any portion of the
Cross-collateralized Property as Lender in its sole discretion may determine;
provided, however, that no such application shall be deemed to have been made by
operation of law or otherwise until actually made by Lender as herein provided.
 
Section 5.13. Loss Proceeds. In the event of a casualty to the Property, unless
Lender elects or is required pursuant to Article III hereof to make all of the
Insurance Proceeds available to Mortgagor for restoration, Lender and Mortgagor
shall cause all such Insurance Proceeds to be paid by the insurer directly to
the Central Account, whereupon Lender shall, after deducting Lender’s reasonable
costs of recovering and paying out such Insurance Proceeds, including without
limitation, reasonable attorneys’ fees, apply the same to reduce the Debt in
accordance with the terms of the Note; provided, however, that if Lender elects,
or is deemed to have elected, or is required to make the Insurance Proceeds
available for restoration, all Insurance Proceeds in respect of rent loss,
business interruption or similar coverage shall be maintained in the Central
Account, to be applied by Lender in the manner as Rent received with respect to
the operation of the Property; provided, further, however, that in the event
that the Insurance Proceeds with respect to rent loss, business interruption or
similar insurance policy are paid in a lump sum in advance, Lender shall hold
such Insurance Proceeds in a segregated interest-bearing escrow account, which
shall be an Eligible Account, shall estimate, in Lender’s reasonable discretion,
the number of months required for Mortgagor to restore the damage caused by the
casualty, shall divide the aggregate rent loss, business interruption or similar
Insurance Proceeds by such number of months, and shall disburse from such bank
account into the Central Account each month during the performance of such
restoration such monthly installment of said Insurance Proceeds. In the event
that Insurance Proceeds are to be applied toward restoration, Lender shall hold
such funds in a segregated bank account at the Bank, which shall be an Eligible
Account, and shall disburse same in accordance with the provisions of Section
3.04 hereof. Unless Lender elects, or is required pursuant to Section 6.01
hereof to make all of the Condemnation Proceeds available to Mortgagor for
restoration, Lender and Mortgagor shall cause all such Condemnation Proceeds to
be paid to the Central Account, whereupon Lender shall, after deducting Lender’s
reasonable costs of recovering and paying out such Condemnation Proceeds,
including without limitation, reasonable attorneys’ fees, apply same to reduce
the Debt in accordance with the terms of the Note; provided, however, that any
Condemnation Proceeds received in connection with a temporary Taking shall be
maintained in the Central Account, to be applied by Lender in the same manner as
Rent received with respect to the operation of the Property; provided, further,
however, that in the event that the Condemnation Proceeds of any temporary
Taking are paid in a lump sum in advance, Lender shall hold such Condemnation
Proceeds in a segregated interest-bearing bank account, which shall be an
Eligible Account, shall estimate, in Lender’s reasonable discretion, the number
of months that the Property shall be affected by such temporary Taking, shall
divide the aggregate Condemnation Proceeds in connection with such temporary
Taking by such number of months, and shall disburse from such bank account into
the Central Account each month during the pendency of such temporary Taking such
monthly installment of said Condemnation Proceeds. In the event that
Condemnation Proceeds are to be applied toward restoration, Lender shall hold
such funds in a segregated bank account at the Bank, which shall be an Eligible
Account, and shall disburse same in accordance with the provisions of Section
3.04 hereof. If any Loss Proceeds are received by Mortgagor, such Loss Proceeds
shall be received in trust for Lender, shall be segregated from other funds of
Mortgagor, and shall be forthwith paid into the Central Account, or paid to
Lender to hold in a segregated bank account at the Bank, in each case to be
applied or disbursed in accordance with the foregoing. Any Loss Proceeds made
available to Mortgagor for restoration in accordance herewith, to the extent not
used by Mortgagor in connection with, or to the extent they exceed the cost of,
such restoration, shall be paid to Mortgagor promptly following the completion
of the Work.
 
-66-

--------------------------------------------------------------------------------


 
ARTICLE VI:   CONDEMNATION
 
Section 6.01. Condemnation. (a) Mortgagor shall notify Lender promptly of the
commencement or threat of any Taking of any Individual Property or any portion
thereof. Lender is hereby irrevocably appointed as Mortgagor’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
the proceeds of any such Taking and to make any compromise or settlement in
connection with such proceedings (subject to Mortgagor’s reasonable approval,
except after the occurrence of an Event of Default, in which event Mortgagor’s
approval shall not be required), subject to the provisions of this Security
Instrument; provided, however, that Mortgagor may participate in any such
proceedings and shall be authorized and entitled to compromise or settle any
such proceeding with respect to Condemnation Proceeds in an amount less than
five percent (5%) of the Allocated Loan Amount. Mortgagor shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any such proceeding promptly after request therefor by Lender. Except as set
forth above, Mortgagor shall not adjust, compromise, settle or enter into any
agreement with respect to such proceedings without the prior consent of Lender.
All Condemnation Proceeds are hereby assigned to and shall be paid to Lender.
With respect to Condemnation Proceeds in an amount in excess of five percent
(5%) of the Allocated Loan Amount, Mortgagor hereby authorizes Lender to
compromise, settle, collect and receive such Condemnation Proceeds, and to give
proper receipts and acquittance therefor. Subject to the provisions of this
Article VI, Lender may apply such Condemnation Proceeds (less any cost to Lender
of recovering and paying out such proceeds, including, without limitation,
reasonable attorneys’ fees and disbursements and costs allocable to inspecting
any repair, restoration or rebuilding work and the plans and specifications
therefor) toward the payment of the Debt or to allow such proceeds to be used
for the Work.
 
-67-

--------------------------------------------------------------------------------


 
(b) “Substantial Taking” shall mean (i) a Taking of such portion of the
applicable Individual Property that would, in Lender’s reasonable discretion,
leave remaining a balance of the applicable Individual Property which would not
under then current economic conditions, applicable Development Laws and other
applicable Legal Requirements, permit the restoration of the applicable
individual Property so as to constitute a complete, rentable facility of the
same type as existed prior to the Taking, having adequate ingress and egress to
the applicable individual Property, the Leases of which covering 75% of the
square footage of the Individual Property immediately prior to such Taking will
not be terminated due to the Taking during and following the restoration of such
individual Property and being capable of producing a projected Net Operating
Income (as reasonably determined by Lender) yielding a projected Debt Service
Coverage therefrom for the next two (2) years of not less than the Required Debt
Service Coverage or (ii) a Taking which occurs less than two (2) years prior to
the Maturity Date or (iii) a Taking which Lender is not reasonably satisfied
could be repaired within twelve (12) months and at least six (6) months prior to
the Maturity Date or (iv) a Taking of fifteen percent (15%) or more of the
Individual Property.
 
(c) In the case of a Substantial Taking, Condemnation Proceeds shall be payable
to Lender in reduction of the Debt but without any prepayment fee or charge of
any kind and, if Mortgagor elects to apply any Condemnation Proceeds it may
receive pursuant to this Security Instrument to the payment of the Debt,
Mortgagor may prepay the balance of the Debt without any prepayment fee or
charge of any kind.
 
(d) In the event of a Taking which is less than a Substantial Taking, Mortgagor
at its sole cost and expense (whether or not the award shall have been received
or shall be sufficient for restoration) shall proceed diligently to restore, or
cause the restoration of, the remaining Improvements not so taken, to maintain a
complete, rentable, self-contained fully operational facility of the same sort
as existed prior to the Taking in as good a condition as is reasonably possible.
In the event of such a Taking, Lender shall receive the Condemnation Proceeds
and shall pay over the same:
 
(i) first, provided no Default shall have occurred and be continuing, to
Mortgagor to the extent of any portion of the award as may be necessary to pay
the reasonable cost of restoration of the Improvements remaining, and
 
-68-

--------------------------------------------------------------------------------


 
(ii) second, to Lender, in reduction of the Debt without any prepayment premium
or charge of any kind.
 
If one or more Takings in the aggregate create a Substantial Taking, then, in
such event, the sections of this Article VI above applicable to Substantial
Takings shall apply.
 
(e) In the event Lender is obligated to or elects to make Condemnation Proceeds
available for the restoration or rebuilding of the Property, such proceeds shall
be disbursed in the manner and subject to the conditions set forth in Section
3.04(b) hereof. If, in accordance with this Article VI, any Condemnation
Proceeds are used to reduce the Debt, they shall be applied in accordance with
the provisions of the Note and, with no prepayment fee or charge of any kind.
Mortgagor shall promptly execute and deliver all instruments requested by Lender
for the purpose of confirming the assignment of the Condemnation Proceeds to
Lender. Application of all or any part of the Condemnation Proceeds to the Debt
shall be made in accordance with the provisions of Sections 3.06 and 3.07
hereof. No application of the Condemnation Proceeds to the reduction of the Debt
shall have the effect of releasing the lien of this Security Instrument until
the remainder of the Debt has been paid in full. In the case of any Taking,
Lender, to the extent that Lender has not been reimbursed by Mortgagor, shall be
entitled, as a first priority out of any Condemnation Proceeds, to reimbursement
for all costs, fees and expenses reasonably incurred in the determination and
collection of any Condemnation Proceeds. All Condemnation Proceeds deposited
with Lender pursuant to this Section, until expended or applied as provided
herein, shall be held in accordance with Section 3.04(b) hereof and shall
constitute additional security for the payment of the Debt and the payment and
performance of Mortgagor’s obligations, but Lender shall not be deemed a trustee
or other fiduciary with respect to its receipt of such Condemnation Proceeds or
any part thereof. All awards so deposited with Lender shall be held by Lender in
an Eligible Account, but Lender makes no representation or warranty as to the
rate or amount of interest, if any, which may accrue on any such deposit and
shall have no liability in connection therewith. For purposes hereof, any
reference to the award shall be deemed to include interest, if any, which has
accrued thereon.
 
ARTICLE VII:   LEASES AND RENTS
 
Section 7.01.  Assignment. (a) Mortgagor does hereby bargain, sell, assign and
set over unto Lender, all of Mortgagor’s interest in the Leases and Rents. The
assignment of Leases and Rents in this Section 7. 01 is a collateral and
conditional assignment from Mortgagor to Lender and the existence or exercise of
Mortgagor’s license (revocable by Lender only during the continuance of an Event
of Default) to collect Rent shall not operate to subordinate this assignment to
any subsequent assignment. The exercise by Lender of any of its rights or
remedies pursuant to this Section 7.01 shall not be deemed to make Lender a
Lender-in-possession. In addition to the provisions of this Article VII,
Mortgagor shall comply with all terms, provisions and conditions of the
Assignment.
 
(b) So long as there shall exist and be continuing no Event of Default,
Mortgagor shall have a revocable license to take all actions with respect to all
Leases and Rents, present and future, including the right to collect and use the
Rents, subject to the terms of this Security Instrument and the Assignment.
 
-69-

--------------------------------------------------------------------------------


 
(c) In a separate instrument Mortgagor shall, as requested from time to time by
Lender, assign to Lender or its nominee by specific or general assignment, any
and all Leases, such assignments to be in form and content reasonably acceptable
to Lender, but subject to the provisions of Section 7.01(b) hereof. Mortgagor
agrees to deliver to Lender, within thirty (30) days after Lender’s request, a
true and complete copy of every Lease and, within ten (10) Business Days after
Lender’s request, a complete list of the Leases, certified by Mortgagor to be
true, accurate and complete and stating the demised premises, the names of the
lessees, the Rent payable under the Leases, the date to which such Rents have
been paid, the material terms of the Leases, including, without limitation, the
dates of occupancy, the dates of expiration, any Rent concessions, work
obligations or other inducements granted to the lessees thereunder, and any
renewal options.
 
(d) The rights of Lender contained in this Article VII, the Assignment or any
other assignment of any Lease shall not result in any obligation or liability of
Lender to Mortgagor or any lessee under a Lease or any party claiming through
any such lessee or constitute an assumption by Lender of any such liability or
obligation.
 
(e) At any time during the continuance of an Event of Default, the license
granted hereinabove may be revoked by Lender, and Lender or a receiver appointed
in accordance with this Security Instrument may enter upon the Property, and
collect, retain and apply the Rents toward payment of the Debt in such priority
and proportions as Lender in its sole discretion shall deem proper.
 
(f) In addition to the rights which Lender may have herein, upon the occurrence
and during the continuance of any Event of Default, Lender, at its option, may
require Mortgagor to pay monthly in advance to Lender, or any receiver appointed
to collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be used and occupied by Mortgagor
and may require Mortgagor to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Mortgagor may be evicted by
summary proceedings or otherwise.
 
Section 7.02.  Management of Property. 
 
(a) Mortgagor shall manage the Property or cause the Property to be managed in a
manner which is consistent with the Approved Manager Standard. The Manager
(other than Mortgagor) shall at all times meet the Minimum Manager Credentials.
All Space Leases shall provide for rental rates comparable to then existing
local market rates and terms and conditions which constitute good and prudent
business practice and are consistent with prevailing market terms and
conditions, and shall be arm’s length transactions. All Space Leases shall be on
a form previously approved by Lender with such commercially reasonable changes
as are consistent with the standards of other similarly situated owners when
compared with terms and conditions of leases in similarly situated industrial
centers in similar context at the time in question, taking into account,
inter alia, the type, creditworthiness and bargaining power of the prospective
tenant and the location and size of the space covered by the proposed Lease, and
shall provide that they are subordinate to this Security Instrument and that the
lessees thereunder attorn to Lender. Mortgagor shall deliver copies of all
Leases, amendments, modifications and renewals thereof to Lender. All proposed
Space Leases for the Property shall be subject to the prior written approval of
Lender, not to be unreasonably withheld or delayed, provided, however that
Mortgagor may enter into new Space Leases with unrelated third parties without
obtaining the prior consent of Lender provided that: (i) the leases conform with
the requirements of this Section 7.02; (ii) the space to be leased pursuant to
such proposed Lease, together with any other space which is leased to the
proposed tenant or an Affiliate thereof, is not a Major Space Lease; and (iii)
the term of the proposed lease does not exceed six (6) years and, inclusive of
all extensions and renewals, does not exceed ten (10) years. Lender’s consent to
any Lease shall be deemed given, if the first correspondence from Mortgagor to
Lender requesting such approval is in an envelope marked “PRIORITY” and contains
a bold-faced, conspicuous legend at the top of the first page thereof stating
that “IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL
IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL MAY BE DEEMED GIVEN”,
and is accompanied by the information and documents required above and any other
information reasonably requested by Lender in writing prior to the expiration of
such five (5) Business Day period in order to adequately review the same has
been delivered and, if Lender fails to respond or to expressly deny such request
for approval in writing within the five (5) Business Day period a second notice
is delivered to Lender from Mortgagor in an envelope marked “PRIORITY”
requesting approval containing a bold-faced, conspicuous legend at the top of
the first page thereof stating that “IF YOU FAIL TO RESPOND TO OR EXPRESSLY DENY
THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to respond or to expressly deny
each request for approval within the five (5) Business Day period.
 
-70-

--------------------------------------------------------------------------------


 
(b) Mortgagor (i) shall observe and perform all of its material obligations
under the Leases pursuant to applicable Legal Requirements and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Debt; (ii) shall promptly send copies to Lender of all notices of default which
Mortgagor shall receive under the Leases; (iii) shall, consistent with the
Approved Manager Standard, enforce all of the terms, covenants and conditions
contained in the Leases to be observed or performed; (iv) shall not collect any
of the Rents under the Leases more than one (1) month in advance (except that
Mortgagor may collect in advance (A) such security deposits as are permitted
pursuant to applicable Legal Requirements and are commercially reasonable in the
prevailing market and (B) all rent deemed “additional rent” under the Leases);
(v) shall not execute any other assignment of lessor’s interest in the Leases or
the Rents except as otherwise expressly permitted pursuant to this Security
Instrument; (vi) shall not cancel or terminate any of the Space Leases or accept
a surrender thereof in any manner inconsistent with the Approved Manager
Standard; (vii) shall not convey, transfer or suffer or permit a conveyance or
transfer of all or any part of the Premises or the Improvements or of any
interest therein so as to effect a merger of the estates and rights of, or a
termination or diminution of the obligations of, lessees thereunder;
(viii) shall not alter, modify or change the terms of any guaranty of any Major
Space Lease or cancel or terminate any such guaranty in any manner inconsistent
with the Approved Manager Standard; (ix) shall, in accordance with the Approved
Manager Standard, make all reasonable efforts to seek lessees for space as it
becomes vacant and enter into Leases in accordance with the terms hereof; (x)
shall not materially modify, alter or amend any Major Space Lease or Property
Agreement without Lender’s consent, which consent will not be unreasonably
withheld or delayed; (xi) shall notify Lender promptly if any Pad Owner shall
cease business operations or of the occurrence of any event of which it becomes
aware affecting a Pad Owner or its property which might have any material effect
on the Property; and (xii) shall, without limitation to any other provision
hereof, execute and deliver at the reasonable request of Lender all such further
assurances, confirmations and assignments in connection with the Property as are
required herein and as Lender shall from time to time reasonably require.
 
-71-

--------------------------------------------------------------------------------


 
(c) All security deposits of lessees, whether held in cash or any other form,
shall be treated by Mortgagor as trust funds, shall not be commingled with any
other funds of Mortgagor and, if cash, shall be deposited by Mortgagor in the
Security Deposit Account. Any bond or other instrument which Mortgagor is
permitted to hold in lieu of cash security deposits under applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described shall, if permitted pursuant to Legal
Requirements, at Lender’s option, name Lender as payee or mortgagee thereunder
or be fully assignable to Lender and shall, in all respects, comply with
applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender. Mortgagor shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Mortgagor’s compliance with the foregoing. During the
continuance of any Event of Default, Mortgagor shall, upon Lender’s request, if
permitted by applicable Legal Requirements, turn over the security deposits (and
any interest thereon) to Lender to be held by Lender in accordance with the
terms of the Leases and all Legal Requirements.
 
(d) Lender shall, upon request of Mortgagor, enter into a subordination,
nondisturbance and attornment agreement (“SNDA”) with respect to each proposed
tenant entering into a Lease in compliance with the requirements of this
Security Instrument provided that such Lease is (i) with a tenant under a Major
Space Lease at an Individual Property or is with an existing tenant pursuant to
a Lease dated prior to the Closing Date which provides that the tenant
thereunder is entitled to an SNDA or with any tenant which is renting space on a
national basis which leases at least 2,000 square feet of the Premises, (ii)
with a tenant reasonably approved by Lender in writing prior to Mortgagor’s
execution of any such Lease and (iii) on the standard form of Lease previously
approved in writing by Lender with such commercially reasonable changes as are
consistent with the Approved Manager Standard. Any SNDA executed by Lender shall
be in Lender’s then standard form with such changes as Lender shall agree to and
provide that in the event Lender or any purchaser at foreclosure shall succeed
to Mortgagor’s interest in the Property, the Leases of such tenants will remain
in full force and effect and be binding upon Lender or such purchaser and such
tenant as though each were original parties thereto.
 
(e) Mortgagor covenants and agrees with Lender that (i) the Property will be
managed at all times by Mortgagor in accordance with Mortgagor’s organizational
documents or by a Manager pursuant to a management agreement approved by Lender
(the “Management Agreement”), (ii) after Mortgagor has knowledge of a fifty
percent (50%) or more change in control of the ownership of Manager, Mortgagor
will promptly give Lender notice thereof (a “Manager Control Notice”) and (iii)
the Management Agreement (or in the case Mortgagor is acting as Manager,
Mortgagor’s right to manage the Property) may be terminated by Lender at any
time for cause (including, but not limited to, Manager’s gross negligence,
misappropriation of funds, willful misconduct or fraud) or at any time following
(A) the occurrence of an Event of Default, or (B) the receipt of a Manager
Control Notice, or (C) the date upon which the Debt Service Coverage is 1.10:1.0
or less. In the event of any such termination, a substitute managing agent shall
be appointed by Mortgagor, subject to Lender’s prior written approval, which may
be given or withheld in Lender’s sole discretion and which may be conditioned
on, inter alia, a letter from each Rating Agency confirming that any rating
issued by the Rating Agency in connection with a Securitization will not, as a
result of the proposed change of Manager, be downgraded from the then current
ratings thereof, qualified or withdrawn. Mortgagor may from time to time appoint
a successor manager to manage the Property with Lender’s prior written consent
which consent shall not be unreasonably withheld or delayed, provided that any
such successor manager shall be a reputable management company which meets the
Minimum Manager Credentials and each Rating Agency shall have confirmed in
writing that any rating issued by the Rating Agency in connection with a
Securitization will not, as a result of the proposed change of Manager, be
downgraded from the then current ratings thereof, qualified or withdrawn.
Mortgagor further covenants and agrees that Mortgagor shall require Manager (or
any successor managers) to maintain at all times during the term of the Loan
worker’s compensation insurance as required by Governmental Authorities.
 
-72-

--------------------------------------------------------------------------------


 
ARTICLE VIII:   MAINTENANCE AND REPAIR
 
Section 8.01. Maintenance and Repair of the Property; Alterations; Replacement
of Equipment. Mortgagor hereby covenants and agrees:
 
(a) Mortgagor shall not (i) desert or abandon the Property, (ii) change the use
of the Property or cause or permit the use or occupancy of any part of the
Property to be discontinued if such discontinuance or use change would violate
any zoning or other law, ordinance or regulation; (iii) consent to or seek any
lowering of the zoning classification, or greater zoning restriction affecting
the Property; or (iv) take any steps whatsoever to convert the Property, or any
portion thereof, to a condominium or cooperative form of ownership.
 
(b) Mortgagor shall, at its expense, (i) take good care of the Property
including grounds generally, and utility systems and sidewalks, roads, alleys,
and curbs therein, and shall keep the same in good, safe and insurable condition
and in compliance with all applicable Legal Requirements, (ii) promptly make or
cause to be made all repairs to the Property, above grade and below grade,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen, and maintain the Property in a manner appropriate for
the facility and (iii) not commit or suffer to be committed any waste of the
Property or do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or impair the value thereof. Mortgagor
shall keep the sidewalks, vaults, gutters and curbs comprising, or adjacent to,
the Property, clean and free from dirt, snow, ice, rubbish and obstructions. All
repairs made by Mortgagor shall be made with first-class materials, in a good
and workmanlike manner, shall be equal or better in quality and class to the
original work and shall comply with all applicable Legal Requirements and
Insurance Requirements. To the extent any of the above obligations are
obligations of tenants under Space Leases or other Persons under Property
Agreements, Mortgagor may fulfill its obligations hereunder by causing such
tenants or other Persons, as the case may be, to perform their obligations
thereunder. As used herein, the terms “repair” and “repairs” shall be deemed to
include all necessary replacements.
 
-73-

--------------------------------------------------------------------------------


 
(c) Mortgagor shall, except in connection with tenant improvement work under
Space Leases entered into in accordance with the terms of this Security
Instrument, not demolish, remove, construct, or, except as otherwise expressly
provided herein, restore, or alter the Property or any portion thereof which
could diminish the value of the Property nor consent to or permit any such
demolition, removal, construction, restoration, addition or alteration which
would diminish the value of the Property without Lender’s prior written consent
in each instance, which consent shall not be unreasonably withheld or delayed.
 
(d) Mortgagor represents and warrants to Lender that (i) there are no fixtures,
machinery, apparatus, tools, equipment or articles of personal property attached
or appurtenant to, or located on the Property, except for the Equipment and
equipment leased by Mortgagor for the management, operation or maintenance of
the Property in accordance with the Loan Documents; (ii) the Equipment and the
leased equipment constitute all of the fixtures, machinery, apparatus, tools,
equipment and articles of personal property necessary to the proper operation
and maintenance of the Property; and (iii) all of the Equipment is free and
clear of all liens, except for the lien of this Security Instrument and the
Permitted Encumbrances. All right, title and interest of Mortgagor in and to all
extensions, improvements, betterments, renewals and appurtenances to the
Property hereafter acquired by, or released to, Mortgagor or constructed,
assembled or placed by Mortgagor in the Property, and all changes and
substitutions of the security constituted thereby, shall be and, in each such
case, without any further mortgage, encumbrance, conveyance, assignment or other
act by Lender or Mortgagor, shall become subject to the lien and security
interest of this Security Instrument as fully and completely, and with the same
effect, as though now owned by Mortgagor and specifically described in this
Security Instrument, but at any and all times Mortgagor shall execute and
deliver to Lender any documents Lender may reasonably deem necessary or
appropriate for the purpose of specifically subjecting the same to the lien and
security interest of this Security Instrument.
 
(e) Notwithstanding the provisions of this Security Instrument to the contrary,
Mortgagor shall have the right, at any time and from time to time, to remove and
dispose of Equipment which may have become obsolete or unfit for use or which is
no longer useful in the management, operation or maintenance of the Property.
Mortgagor shall promptly replace any such Equipment so disposed of or removed
with other Equipment of equal value and utility, free of any security interest
or superior title, liens or claims; except that, if replacement of the Equipment
so removed or disposed of is not necessary or desirable for the proper
management, operation or maintenance of the Property, Mortgagor shall not be
required to replace the same. All such replacements or additional equipment
shall be deemed to constitute “Equipment” and shall be covered by the security
interest herein granted.
 
(f) Mortgagor shall diligently take all actions required to cause the temporary
certificate of occupancy relating to the Property known as 5405 Bandera Road to
be renewed prior to each and every expiration thereof until the permanent,
unconditional certificate of occupancy is issued. Borrower shall provide
quarterly updates to Lender of the progress of the work required to obtain the
permanent, unconditional certificate of occupancy, inspections or approval
processes and shall promptly provide Lender with copies of evidence of the
removal of any and all violations affecting the Property, if any, and any new
temporary certificates of occupancy and the permanent, unconditional certificate
of occupancy upon issuance of same.
 
-74-

--------------------------------------------------------------------------------


 
ARTICLE IX:   TRANSFER OR ENCUMBRANCE OF THE PROPERTY
 
Section 9.01. Other Encumbrances. Mortgagor shall not further encumber or permit
the further encumbrance in any manner (whether by grant of a pledge, security
interest or otherwise) of the Property or any part thereof or interest therein,
including, without limitation, of the Rents therefrom. In addition, Mortgagor
shall not further encumber and shall not permit the further encumbrance in any
manner (whether by grant of a pledge, security interest or otherwise) of
Mortgagor or any direct or indirect interest in Mortgagor except as expressly
permitted pursuant to this Security Instrument. 
 
Section 9.02. No Transfer. (a) Mortgagor acknowledges that Lender has examined
and relied on the expertise of Mortgagor and, if applicable, each General
Partner, in owning and operating properties such as the Property in agreeing to
make the Loan and will continue to rely on Mortgagor’s ownership of the Property
as a means of maintaining the value of the Property as security for repayment of
the Debt and Mortgagor acknowledges that Lender has a valid interest in
maintaining the value of the Property. Mortgagor shall not Transfer, nor permit
any Transfer, without the prior written consent of Lender, which consent Lender
may withhold in its sole and absolute discretion other than pursuant to Space
Leases as provided herein. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Transfer without
Lender’s consent. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer.
 
(b) Notwithstanding any provision of this Security Instrument to the contrary,
no person or entity may, after the date hereof, become an owner of a direct or
indirect interest in any entity comprising Mortgagor, which interest exceeds
forty-nine percent (49%), without Lender’s written consent in each instance and
receipt by Lender of (x) written confirmation that any rating issued by such
Rating Agency in connection with the Securitization will not, as a result of the
proposed Transfer, be downgraded from the then current ratings thereof,
qualified or withdrawn, and (y) a substantive non-consolidation opinion in form
and substance acceptable to Lender.
 
Section 9.03. Due on Sale. Lender may declare the Debt immediately due and
payable upon any Transfer or further encumbrance without Lender’s consent
without regard to whether any impairment of its security or any increased risk
of default hereunder can be demonstrated. This provision shall apply to every
Transfer or further encumbrance of the Property or any part thereof or interest
in the Property or in Mortgagor regardless of whether voluntary or not, or
whether or not Lender has consented to any previous Transfer or further
encumbrance of the Property or interest in Mortgagor.
 
Section 9.04. Permitted Transfer. Notwithstanding the foregoing provisions of
this Article IX, the sale, conveyance or transfer of the Cross-collateralized
Properties in their entirety, except as otherwise set forth in Section 9.04(B)
(hereinafter, “Sale”) shall be permitted hereunder provided that each of the
following terms and conditions are satisfied:
 
-75-

--------------------------------------------------------------------------------


 
(a) no Event of Default is then continuing hereunder or under any of the other
Loan Documents and no O&M Operative Period shall have commenced and be
continuing;
 
(b) Lender shall have consented to the Sale, provided, however, such consent
shall not be unreasonably withheld and, if the proposed Sale is to occur at any
time after a Securitization, each Rating Agency shall have delivered written
confirmation that any rating issued by such Rating Agency in connection with the
Securitization will not, as a result of the proposed Sale, be downgraded from
the then current ratings thereof, qualified or withdrawn; provided, however,
that no request for consent to the Sale will be entertained by Lender if the
proposed Sale is to occur within sixty (60) days of any contemplated sale of the
Loan by Lender, whether in connection with a Securitization or otherwise;
 
(c) Mortgagor gives Lender written notice of the terms of the proposed Sale not
less than forty-five (45) days before the date on which such Sale is scheduled
to close and, concurrently therewith, gives Lender (i) all such information
concerning the proposed transferee of the Property (hereinafter, “Buyer”) as
Lender would require in evaluating an initial extension of credit to a borrower
and Lender determines, in its reasonable discretion that the Buyer is acceptable
to Lender in all respects and (ii) a non-refundable application fee equal to
$7,500;
 
(d) Mortgagor pays Lender, concurrently with the closing of such Sale, a
non-refundable assumption fee in an amount equal to (x) one half of one percent
(.5%) of the then outstanding Loan Amount for the first such Sale and (y) one
percent (1.0%) of the then outstanding Loan Amount for each Sale thereafter,
together with all reasonable out-of-pocket costs and expenses, including,
without limitation, reasonable attorneys’ fees, incurred by Lender in connection
with the Sale;
 
(e) Buyer assumes all of the obligations under the Loan Documents and, prior to
or concurrently with the closing of such Sale, Buyer executes, without any cost
or expense to Lender, such documents and agreements as Lender shall reasonably
require to evidence and effectuate said assumption and delivers such legal
opinions as Lender may require;
 
(f) Mortgagor and Buyer execute, without any cost or expense to Lender, new
financing statements or financing statement amendments and any additional
documents reasonably requested by Lender;
 
(g) Mortgagor delivers to Lender, without any cost or expense to Lender, such
endorsements to Lender’s title insurance policy, hazard insurance policy
endorsements or certificates and other similar materials as Lender may deem
necessary at the time of the Sale, all in form and substance reasonably
satisfactory to Lender, including, without limitation, an endorsement or
endorsements to Lender’s title insurance policy insuring the lien of this
Security Instrument, extending the effective date of such policy to the date of
execution and delivery (or, if later, of recording) of the assumption agreement
referenced above in subparagraph (e) of this Section, with no additional
exceptions added to such policy, and insuring that fee simple title to the
Property is vested in Buyer;
 
(h) Mortgagor executes and delivers to Lender, without any cost or expense to
Lender, a release of Lender, its officers, directors, employees and agents, from
all claims and liability relating to the transactions evidenced by the Loan
Documents, through and including the date of the closing of the Sale, which
agreement shall be in form and substance reasonably satisfactory to Lender and
shall be binding upon Buyer;
 
-76-

--------------------------------------------------------------------------------


 
(i) subject to the provisions of Section 18.32 hereof, such Sale is not
construed so as to relieve Mortgagor of any personal liability under the Note or
any of the other Loan Documents for any acts or events occurring or obligations
arising prior to or simultaneously with the closing of such Sale, and Mortgagor
executes, without any cost or expense to Lender, such documents and agreements
as Lender shall reasonably require to evidence and effectuate the ratification
of said personal liability; provided that, upon the closing of such Sale, if
Mortgagor and Buyer have satisfied each of the terms of this Section 9.04, as
reasonably determined by Lender, Lender shall release Mortgagor from all
obligations arising after the closing of such Sale. Additionally, if a
replacement guarantor acceptable to Lender in its reasonable discretion executes
a guaranty identical in substance to the Indemnity and Guaranty, Lender shall
release the existing Guarantor from any liabilities under the Indemnity and
Guaranty arising after the closing of such Sale;
 
(j) such Sale is not construed so as to relieve any Guarantor of its obligations
under any guaranty or indemnity agreement executed in connection with the Loan
and each such Guarantor executes, without any cost or expense to Lender, such
documents and agreements as Lender shall reasonably require to evidence and
effectuate the ratification of each such guaranty agreement, provided that if
Buyer or a party associated with Buyer approved by Lender in its sole discretion
assumes the obligations of the current Guarantor under its guaranty and Buyer or
such party associated with Buyer, as applicable, executes, without any cost or
expense to Lender, a new guaranty in similar form and substance to the existing
guaranty and otherwise satisfactory to Lender, then Lender shall release the
current Guarantor from all obligations arising under its guaranty after the
closing of such Sale; and
 
(k) Buyer is a Single Purpose Entity and Lender receives a non-consolidation
opinion relating to Buyer from Buyer’s counsel, which opinion is in form and
substance acceptable to Lender.
 
 
ARTICLE X:   CERTIFICATES
 
Section 10.01. Estoppel Certificates. (a) After request by Lender, Mortgagor,
within fifteen (15) days and at its expense, will furnish Lender with a
statement, duly acknowledged and certified, setting forth (i) the amount of the
original principal amount of the Note, and the unpaid principal amount of the
Note, (ii) the rate of interest of the Note, (iii) the date payments of interest
and/or principal were last paid, (iv) any offsets or defenses to the payment of
the Debt, and if any are alleged, the nature thereof, (v) that the Note and this
Security Instrument have not been modified or if modified, giving particulars of
such modification and (vi) to the best of Mortgagor’s knowledge, that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default.
 
-77-

--------------------------------------------------------------------------------


 
(b) Within fifteen (15) days after written request by Mortgagor, Lender shall
furnish to Mortgagor a written statement confirming the amount of the Debt, the
maturity date of the Note and the date to which interest has been paid.
 
(c) Mortgagor shall use all commercially reasonable efforts to obtain estoppel
certificates from tenants in form and substance reasonably acceptable to Lender
or in form and substance as provided in the applicable Leases, but, provided no
Event of Default has occurred and is continuing, in no event shall Mortgagor be
required to deliver estoppel certificates more than twice during any Loan Year.
 
ARTICLE XI:   NOTICES
 
Section 11.01.   Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing and delivered personally or sent to the party to
whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given when delivered personally or one (1) Business Day after being deposited
with Federal Express or such other nationally recognized delivery service:
 
If to Lender: To Lender, at the address first written above,
 

 
with a copy to:
Winston & Strawn LLP

   
200 Park Avenue

   
New York, New York 10166

   
Attention: Corey A. Tessler, Esq.

 

 
If to Mortgagor:
To Mortgagor, at the address first written above,

 

 
with a copy to:
Herrick Feinstein LLP
2 Park Avenue
New York, New York 10016
Attention: Sheldon Chanales, Esq.

 

 
and
c/o The Lightstone Group
326 Third Street
Lakewood, New Jersey 08701
Attention: Joseph Teichman
Facsimile No.: (732) 363-7183

 
or such other address as either Mortgagor or Lender shall hereafter specify by
not less than ten (10) days prior written notice as provided herein; provided,
however, that notwithstanding any provision of this Article to the contrary,
such notice of change of address shall be deemed given only upon actual receipt
thereof. Rejection or other refusal to accept or the inability to deliver
because of changed addresses of which no notice was given as herein required
shall be deemed to be receipt of the notice, demand, statement, request or
consent.
 
-78-

--------------------------------------------------------------------------------


 
ARTICLE XII:   INDEMNIFICATION
 
Section 12.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Security Instrument or any other Loan
Document, Mortgagor shall protect, indemnify and save harmless Lender and its
successors and assigns, and each of their agents, employees, officers,
directors, stockholders, partners and members (collectively, “Indemnified
Parties”) for, from and against any claims, demands, penalties, fines, actual
liabilities, settlements, actual damages, actual costs and expenses of whatever
kind or nature, known or unknown, contingent or otherwise, whether incurred or
imposed within or outside the judicial process, including, without limitation,
reasonable attorneys’ fees and disbursements imposed upon or incurred by or
asserted against any of the Indemnified Parties by reason of (a) ownership of
this Security Instrument, the Assignment, the Property or any part thereof or
any interest therein or receipt of any Rents; (b) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (c) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, the
Property or any part thereof or on the adjoining sidewalks, curbs, parking
areas, streets or ways; (d) any failure on the part of Mortgagor to perform or
comply with any of the terms of this Security Instrument or the Assignment; (e)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof; (f) any claim by
brokers, finders or similar Persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving the Property or any
part thereof; (g) any Imposition including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (h) any lien, security interest, or claim
arising on or against the Property or any part thereof under any Legal
Requirement or any liability asserted against any of the Indemnified Parties
with respect thereto; (i) any claim arising out of or in any way relating to any
tax or other imposition on the making and/or recording of this Security
Instrument, the Note or any of the other Loan Documents unless otherwise set
forth herein; (j) a Default under Sections 2.02(f) or 2.02(g) hereof, (k) the
failure of any Person to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with the Loan, or to supply a copy thereof in a timely fashion to the recipient
of the proceeds of the Loan; or (l) the claims of any lessee or any Person
acting through or under any lessee or otherwise arising under or as a
consequence of any Lease prior to the time Lender may have taken possession of
the Property. Notwithstanding the foregoing provisions of this Section 12.01 to
the contrary, Mortgagor shall have no obligation to indemnify the Indemnified
Parties pursuant to this Section 12.01 for liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which result from Lender’s, and its successors’ or assigns’, willful
misconduct or gross negligence. Any amounts payable to Lender by reason of the
application of this Section 12.01 shall constitute a part of the Debt secured by
this Security Instrument and the other Loan Documents and shall become
immediately due and payable and shall bear interest at the Default Rate from the
date the liability, obligation, claim, cost or expense is sustained by Lender,
as applicable, until paid. The provisions of this Section 12.01 shall survive
the termination of this Security Instrument whether by repayment of the Debt,
foreclosure or delivery of a deed in lieu thereof, assignment or otherwise. In
case any action, suit or proceeding is brought against any of the Indemnified
Parties by reason of any occurrence of the type set forth in (a) through (l)
above, Mortgagor shall, at Mortgagor’s expense, resist and defend such action,
suit or proceeding or will cause the same to be resisted and defended by counsel
at Mortgagor’s expense for the insurer of the liability or by counsel designated
by Mortgagor (unless reasonably disapproved by Lender promptly after Lender has
been notified of such counsel); provided, however, that nothing herein shall
compromise the right of Lender (or any other Indemnified Party) to appoint its
own counsel at Mortgagor’s expense for its defense with respect to any action
which, in the reasonable opinion of Lender or such other Indemnified Party, as
applicable, presents a conflict or potential conflict between Lender or such
other Indemnified Party that would make such separate representation advisable.
Any Indemnified Party will give Mortgagor prompt notice after such Indemnified
Party obtains actual knowledge of any potential claim by such Indemnified Party
for indemnification hereunder. The Indemnified Parties shall not settle or
compromise any action, proceeding or claim as to which it is indemnified
hereunder without notice to, and provided that no Event of Default has occurred
and is continuing, consultation with, Mortgagor.
 
-79-

--------------------------------------------------------------------------------


 
ARTICLE XIII:   DEFAULTS
 
Section 13.01. Events of Default. The Debt shall become immediately due at the
option of Lender upon any one or more of the following events (“Event of
Default”):
 
(a) if the final payment or prepayment premium, if any, due under the Note shall
not be paid on Maturity;
 
(b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder;
 
(c) if payment of any sum (other than the sums described in (a) above or (b)
above) required to be paid pursuant to the Note, this Security Instrument or any
other Loan Document shall not be paid within seven (7) Business Days after
Lender delivers written notice to Mortgagor that same is due and payable
thereunder or hereunder;
 
(d) if Mortgagor, Guarantor or, if Mortgagor or Guarantor is a partnership, any
general partner of Mortgagor or Guarantor, or, if Mortgagor or Guarantor is a
limited liability company, any member of Mortgagor or Guarantor, shall institute
or cause to be instituted any proceeding for the termination or dissolution of
Mortgagor, Guarantor or any such general partner or member;
 
(e) if the insurance policies required hereunder are not kept in full force and
effect, or if the insurance policies are not assigned and delivered to Lender as
herein provided;
 
(f) if Mortgagor or Guarantor attempts to assign its rights under this Security
Instrument or any other Loan Document or any interest herein or therein, or if
any Transfer occurs other than in accordance with the provisions hereof;
 
-80-

--------------------------------------------------------------------------------


 
(g) if any representation or warranty of Mortgagor or Guarantor made herein or
in any other Loan Document or in any certificate, report, financial statement or
other instrument or agreement furnished to Lender shall prove false or
misleading in any material respect as of the date the representation or warranty
was made;
 
(h) if Mortgagor, Guarantor or any general partner of Mortgagor or Guarantor
shall make an assignment for the benefit of creditors or shall admit in writing
its inability to pay its debts generally as they become due;
 
(i) if a receiver, liquidator or trustee of Mortgagor, Guarantor or any general
partner of Mortgagor or Guarantor shall be appointed or if Mortgagor, Guarantor
or their respective general partners shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to by, or acquiesced in by, Mortgagor,
Guarantor or their respective general partners or if any proceeding for the
dissolution or liquidation of Mortgagor, Guarantor or their respective general
partners shall be instituted; however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Mortgagor,
Guarantor or their respective general partners, as applicable, upon the same not
being discharged, stayed or dismissed within sixty (60) days or if Mortgagor,
Guarantor or their respective general partners shall generally not be paying its
debts as they become due;
 
(j) if Mortgagor shall be in default beyond any notice or grace period, if any,
under any other mortgage or deed of trust or security agreement covering any
part of the Property without regard to its priority relative to this Security
Instrument; provided, however, this provision shall not be deemed a waiver of
the provisions of Article IX prohibiting further encumbrances affecting the
Property or any other provision of this Security Instrument;
 
(k) if the Property becomes subject (i) to any lien or security interest which
is superior to the lien of this Security Instrument, other than a lien for real
estate taxes and assessments not due and payable, or (ii) to any mechanic’s,
materialman’s or other lien which is or is asserted to be superior to the lien
of this Security Instrument, and such lien shall remain undischarged (by
payment, bonding, or otherwise) for ten (10) days unless contested in accordance
with the terms hereof;
 
(l) if Mortgagor discontinues the operation of the Property or any part thereof
for reasons other than repair or restoration arising from a casualty or
condemnation for ten (10) days or more;
 
(m) except as permitted in this Security Instrument, any material alteration,
demolition or removal by, on behalf or with the consent of Mortgagor of any of
the Improvements without the prior consent of Lender;
 
(n) if Mortgagor consummates a transaction which would cause this Security
Instrument or Lender’s rights under this Security Instrument, the Note or any
other Loan Document to constitute a non-exempt prohibited transaction under
ERISA or result in a violation of a state statute regulating government plans
subjecting Lender to liability for a violation of ERISA or a state statute;
 
-81-

--------------------------------------------------------------------------------


 
(o) if an Event of Default shall occur under the other the Cross-collateralized
Mortgage;
 
(p) if Mortgagor breaches any provision of Article IX or Section 2.02(g) of this
Security Instrument; or
 
(q) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Security Instrument or any other Loan Document,
other than as set forth in (a) through (p) above, for ten (10) days after notice
from Lender in the case of any default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other default or an additional ninety (90) days if Mortgagor is diligently
and continuously effectuating a cure of a curable non-monetary default, other
than as set forth in (a) through (p) above.
 
Section 13.02. Remedies. (a) Upon the occurrence and during the continuance of
any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, to the extent permitted by law, without notice or demand, as
it reasonably deems advisable to protect and enforce its rights against
Mortgagor and in and to any Property or any one or more of the
Cross-collateralized Properties including, but not limited to, the following
actions, each of which may be pursued singly, concurrently or otherwise, at such
time and in such order as Lender may determine, in its sole discretion, without
impairing or otherwise affecting any other rights and remedies of Lender
hereunder, at law or in equity: (i) declare all or any portion of the unpaid
Debt to be immediately due and payable; provided, however, that upon the
occurrence of any of the events specified in Section 13.01(i), the entire Debt
will be immediately due and payable without notice or demand or any other
declaration of the amounts due and payable; or (ii) bring, an action to
foreclose this Security Instrument and without applying for a receiver for the
Rents, but subject to the rights of the tenants under the Leases, enter into or
upon the Property or any part thereof, either personally or by its agents,
nominees or attorneys, and dispossess Mortgagor and its agents and servants
therefrom, and thereupon Lender may (A) use, operate, manage, control, insure,
maintain, repair, restore and otherwise deal with all and every part of the
Property and conduct the business thereat, (B) make alterations, additions,
renewals, replacements and improvements to or on the Property or any part
thereof, (C) exercise all rights and powers of Mortgagor with respect to the
Property or any part thereof, whether in the name of Mortgagor or otherwise,
including, without limitation, the right to make, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for, collect and receive all
earnings, revenues, rents, issues, profits and other income of the Property and
every part thereof, and (D) apply the receipts from the Property or any part
thereof to the payment of the Debt, after deducting therefrom all expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
reasonably incurred in connection with the aforesaid operations and all amounts
necessary to pay the Impositions, insurance and other charges in connection with
the Property or any part thereof, as well as just and reasonable compensation
for the services of Lender’s third-party agents; or (iii) have an appraisal or
other valuation of the Property or any part thereof performed by an Appraiser
(and Mortgagor covenants and agrees it shall cooperate in causing any such
valuation or appraisal to be performed) and any cost or expense incurred by
Lender in connection therewith shall constitute a portion of the Debt and be
secured by this Security Instrument and shall be immediately due and payable to
Lender with interest, at the Default Rate, until the date of receipt by Lender;
or (iv), sell the Property or institute , proceedings for the complete
foreclosure of this Security Instrument, or take such other action as may be
allowed pursuant to Legal Requirements, at law or in equity, for the enforcement
of this Security Instrument in which case the Property or any part thereof may
be sold for cash or credit in one or more parcels; or (v) with or without entry,
and to the extent permitted and pursuant to the procedures provided by
applicable Legal Requirements, institute proceedings for the partial foreclosure
of this Security Instrument, or take such other action as may be allowed
pursuant to Legal Requirements, at law or in equity, for the enforcement of this
Security Instrument for the portion of the Debt then due and payable, subject to
the lien of this Security Instrument continuing unimpaired and without loss of
priority so as to secure the balance of the Debt not then due; or (vi) sell the
Property or any part thereof and any or all estate, claim, demand, right, title
and interest of Mortgagor therein and rights of redemption thereof, pursuant to
power of sale or otherwise, at one or more sales, in whole or in parcels, in any
order or manner, at such time and place, upon such terms and after such notice
thereof as may be required or permitted by law, at the discretion of Lender, and
in the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Instrument shall continue as a lien on the remaining
portion of the Property; or (vii) institute an action, suit or proceeding in
equity for the specific performance of any covenant, condition or agreement
contained in the Loan Documents, or any of them; or (viii) recover judgment on
the Note or any guaranty either before, during or after (or in lieu of) any
proceedings for the enforcement of this Security Instrument; or (ix) apply,
ex parte, for the appointment of a custodian, trustee, receiver, keeper,
liquidator or conservator of the Property or any part thereof, irrespective of
the adequacy of the security for the Debt and without regard to the solvency of
Mortgagor or of any Person liable for the payment of the Debt, to which
appointment Mortgagor does hereby consent and such receiver or other official
shall have all rights and powers permitted by applicable law and such other
rights and powers as the court making such appointment may confer, but the
appointment of such receiver or other official shall not impair or in any manner
prejudice the rights of Lender to receive the Rent with respect to any of the
Property pursuant to this Security Instrument or the Assignment; or (x) require,
at Lender’s option, Mortgagor to pay monthly in advance to Lender, or any
receiver appointed to collect the Rents, the fair and reasonable rental value
for the use and occupation of any portion of the Property occupied by Mortgagor
and may require Mortgagor to vacate and surrender possession to Lender of the
Property or to such receiver and Mortgagor may be evicted by summary proceedings
or otherwise; or (xi) without notice to Mortgagor (A) apply all or any portion
of the cash collateral in any Sub-Account and Escrow Account, including any
interest and/or earnings therein, to carry out the obligations of Mortgagor
under this Security Instrument and the other Loan Documents, to protect and
preserve the Property and for any other purpose permitted under this Security
Instrument and the other Loan Documents and/or (B) have all or any portion of
such cash collateral immediately paid to Lender to be applied against the Debt
in the order and priority set forth in the Note; or (xii) pursue any or all such
other rights or remedies as Lender may have under applicable law or in equity;
provided, however, that the provisions of this Section 13.02(a) shall not be
construed to extend or modify any of the notice requirements or grace periods
provided for hereunder or under any of the other Loan Documents. Mortgagor
hereby waives, to the fullest extent permitted by Legal Requirements, any
defense Mortgagor might otherwise raise or have by the failure to make any
tenants parties defendant to a foreclosure proceeding and to foreclose their
rights in any proceeding instituted by Lender.
 
-82-

--------------------------------------------------------------------------------


 
(b) Any time after an Event of Default Lender, shall have the power, to the
extent permitted by applicable law, to sell the Property or any part thereof at
public auction, in such manner, at such time and place, upon such terms and
conditions, and upon such public notice as Lender may deem best for the interest
of Lender, or as may be required or permitted by applicable law, consisting of
advertisement (if required by law) in a newspaper of general circulation in the
jurisdiction and for such period as applicable law may require and at such other
times and by such methods, if any, as may be required or permitted by law to
convey the Property or portions thereof in one or more sales in fee simple by
Lender's deed to and at the cost of the purchaser, who shall not be liable to
see to the application of the purchase money. The proceeds or avails of any sale
made under or by virtue of this Section 13.02, together with any other sums
which then may be held by Lender under this Security Instrument, whether under
the provisions of this Section 13.02 or otherwise, shall, to the extent
permitted by applicable law, be applied as follows:
 
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale and to advances, fees and expenses, including,
without limitation, title service guaranty fees, reasonable fees and expenses of
Lender’s legal counsel as applicable, of the title company and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances reasonably made or incurred by Lender under this Security Instrument,
together with interest as provided herein on all such advances made by Lender,
and all Impositions, except any Impositions or other charges subject to which
the Property shall have been sold;
 
Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;
 
Third: To the payment of any other portion of the Debt required to be paid by
Mortgagor pursuant to any provision of this Security Instrument, the Note, or
any of the other Loan Documents; and
 
Fourth: The surplus, if any, to Mortgagor or such other Persons as may be
legally entitled thereto, unless otherwise required by Legal Requirements.
 
Lender and any receiver or custodian of the Property or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits actually
received by it.
 
(c) Lender, to the extent permitted by law, may adjourn from time to time any
sale by it to be made under or by virtue of this Security Instrument by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales and, except as otherwise provided by any applicable provision of
Legal Requirements, Lender, without further notice or publication, may make such
sale at the time and place to which the same shall be so adjourned.
 
-83-

--------------------------------------------------------------------------------


 
(d) Upon the completion of any sale or sales made by Lender under or by virtue
of this Section 13.02, Lender or any officer of any court empowered to do so,
shall execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, granting, conveying,
assigning and transferring all estate, right, title and interest in and to the
property and rights sold. Lender is hereby irrevocably appointed the true and
lawful attorney-in-fact of Mortgagor (coupled with an interest), in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the property and rights so sold pursuant to this Section 13.02 and for that
purpose Lender may execute all necessary instruments of conveyance, assignment,
transfer and delivery, and may substitute one or more Persons with like power,
Mortgagor hereby ratifying and confirming all that its said attorney-in-fact or
such substitute or substitutes shall lawfully do by virtue hereof. Nevertheless,
Mortgagor, if so requested by Lender, shall ratify and confirm any such sale or
sales by executing and delivering to Lender, or to such purchaser or purchasers
all such instruments as may be advisable, in the sole judgment of Lender, for
such purpose, and as may be designated in such request. Any such sale or sales
made under or by virtue of this Section 13.02, whether made under or by virtue
of judicial proceedings or a judgment or decree of foreclosure and sale, shall
operate to divest all the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of Mortgagor in and to the property and
rights so sold, and shall, to the fullest extent permitted under Legal
Requirements, be a perpetual bar, both at law and in equity against Mortgagor
and against any and all Persons claiming or who may claim the same, or any part
thereof, from, through or under Mortgagor.
 
(e) In the event of any sale made under or by virtue of this Section 13.02
(whether made under or by virtue of judicial proceedings or a judgment or decree
of foreclosure and sale), the entire Debt immediately thereupon shall, anything
in the Loan Documents to the contrary notwithstanding, become due and payable.
 
(f) Upon any sale made under or by virtue of this Section 13.02 (whether made
under or by virtue of judicial proceedings or a judgment or decree of
foreclosure and sale), Lender may bid for and acquire the Property or any part
thereof and in lieu of paying cash therefor may make settlement for the purchase
price by crediting upon the Debt the net sales price after deducting therefrom
the expenses of the sale and the costs of the action.
 
(g) No recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Property or any part thereof or upon any other property of
Mortgagor shall release the lien of this Security Instrument upon the Property
or any part thereof, or any liens, rights, powers or remedies of Lender
hereunder, but such liens, rights, powers and remedies of Lender shall continue
unimpaired until all amounts due under the Note, this Security Instrument and
the other Loan Documents are paid in full.
 
(h) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Security Instrument which requires any consent, approval,
registration, qualification, or authorization of any Governmental Authority,
Mortgagor agrees to execute and deliver, or will cause the execution and
delivery of, all applications, certificates, instruments, assignments and other
documents and papers that Lender or any purchaser of the Property may be
required to obtain for such governmental consent, approval, registration,
qualification, or authorization and Lender is hereby irrevocably appointed the
true and lawful attorney-in-fact of Mortgagor (coupled with an interest), in its
name and stead, to execute all such applications, certificates, instruments,
assignments and other documents and papers.
 
-84-

--------------------------------------------------------------------------------


 
Section 13.03. Payment of Debt After Default. If, following the occurrence of
any Event of Default, Mortgagor shall tender payment of an amount sufficient to
satisfy the Debt in whole or in part at any time prior to a foreclosure sale of
the Property, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note or this Security Instrument,
Mortgagor shall, in addition to the entire Debt, also pay to Lender all amounts
due Lender under Section 1.5(b) of the Note. If at the time of such tender,
prepayment of the principal balance of the Note is permitted, such tender by
Mortgagor shall be deemed to be a voluntary prepayment of the principal balance
of the Note and Mortgagor shall, in addition to the entire Debt, also pay to
Lender the applicable prepayment consideration specified in the Note and this
Security Instrument.
 
Section 13.04. Possession of the Property. Upon the occurrence of any Event of
Default hereunder and the acceleration of the Debt or any portion thereof,
Mortgagor, if an occupant of the Property or any part thereof, upon demand of
Lender, shall immediately surrender possession of the Property (or the portion
thereof so occupied) to Lender, and if Mortgagor is permitted to remain in
possession, the possession shall be as a month-to-month tenant of Lender and, on
demand, Mortgagor shall pay to Lender monthly, in advance, a reasonable rental
for the space so occupied and in default thereof Mortgagor may be dispossessed.
The covenants herein contained may be enforced by a receiver of the Property or
any part thereof. Nothing in this Section 13.04 shall be deemed to be a waiver
of the provisions of this Security Instrument making the Transfer of the
Property or any part thereof without Lender’s prior written consent an Event of
Default.
 
Section 13.05. Interest After Default. If any amount due under the Note, this
Security Instrument or any of the other Loan Documents is not paid within any
applicable notice and grace period after same is due, whether such date is the
stated due date, any accelerated due date or any other date or at any other time
specified under any of the terms hereof or thereof, then, in such event,
Mortgagor shall pay interest on the amount not so paid from and after the date
on which such amount first becomes due at the Default Rate; and such interest
shall be due and payable at such rate until the earlier of the cure of all
Events of Default or the payment of the entire amount due to Lender, whether or
not any action shall have been taken or proceeding commenced to recover the same
or to foreclose this Security Instrument. All unpaid and accrued interest shall
be secured by this Security Instrument as part of the Debt. Nothing in this
Section 13.05 or in any other provision of this Security Instrument shall
constitute an extension of the time for payment of the Debt.
 
Section 13.06. Mortgagor’s Actions After Default. After the happening of any
Event of Default and immediately upon the commencement of any action, suit or
other legal proceedings by Lender to obtain judgment for the Debt, or of any
other nature in aid of the enforcement of the Loan Documents, Mortgagor will (a)
after receipt of notice of the institution of any such action, waive the
issuance and service of process and enter its voluntary appearance in such
action, suit or proceeding, and (b) if required by Lender, consent to the
appointment of a receiver or receivers of the Property or any part thereof and
of all the earnings, revenues, rents, issues, profits and income thereof. 
 
-85-

--------------------------------------------------------------------------------


 
Section 13.07. Control by Lender After Default. Notwithstanding the appointment
of any custodian, receiver, liquidator or trustee of Mortgagor, or of any of its
property, or of the Property or any part thereof, to the extent permitted by
Legal Requirements, Lender shall be entitled to obtain possession and control of
all property now and hereafter covered by this Security Instrument and the
Assignment following the occurrence of an Event of Default in accordance with
the terms hereof.
 
Section 13.08. Right to Cure Defaults. (a) Upon the occurrence of any Event of
Default, Lender or its agents may, but without any obligation to do so and
without notice to or demand on Mortgagor and without releasing Mortgagor from
any obligation hereunder, make or do the same in such manner and to such extent
as Lender may deem necessary to protect the security hereof. Lender and its
agents are authorized to enter upon the Property or any part thereof for such
purposes, or appear in, defend, or bring any action or proceedings to protect
Lender’s interest in the Property or any part thereof or to foreclose this
Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 13.08, shall constitute a portion of the
Debt and shall be immediately due and payable to Lender upon demand. All such
costs and expenses incurred by Lender or its agents in remedying such Event of
Default or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period from the date so
demanded to the date of payment to Lender. All such costs and expenses incurred
by Lender or its agents together with interest thereon calculated at the above
rate shall be deemed to constitute a portion of the Debt and be secured by this
Security Instrument.
 
(b) If Lender makes any payment or advance that Lender is authorized by this
Security Instrument to make in the place and stead of Mortgagor (i) relating to
the Impositions or tax liens asserted against the Property, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of the bill, statement or
estimate or into the validity of any of the Impositions or the tax liens or
claims thereof; (ii) relating to any apparent or threatened adverse title, lien,
claim of lien, encumbrance, claim or charge, Lender will be the sole judge of
the legality or validity of same; or (iii) relating to any other purpose
authorized by this Security Instrument but not enumerated in this Section 13.08,
Lender may do so whenever, in its judgment and discretion, the payment or
advance seems necessary or desirable to protect the Property and the full
security interest intended to be created by this Security Instrument. In
connection with any payment or advance made pursuant to this Section 13.08,
Lender has the option and is authorized, but in no event shall be obligated, to
obtain a continuation report of title prepared by a title insurance company. The
payments and the advances made by Lender pursuant to this Section 13.08 and the
cost and expenses of said title report will be due and payable by Mortgagor on
demand, together with interest at the Default Rate, and will be secured by this
Security Instrument.
 
Section 13.09. Late Payment Charge. If any portion of the Debt is not paid in
full on or before the day on which it is due and payable hereunder Mortgagor
shall pay to Lender an amount equal to five percent (5%) of such unpaid portion
of the Debt (“Late Charge”) to defray the expense incurred by Lender in handling
and processing such delinquent payment, and such amount shall constitute a part
of the Debt; provided, that no late charge shall be due and payable if Mortgagor
fails to repay the Loan evidenced hereby upon the Maturity Date (whether by
acceleration or otherwise). 
 
-86-

--------------------------------------------------------------------------------


 
Section 13.10. Recovery of Sums Required to Be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Debt as the same become due and payable hereunder (after the
expiration of any grace period or the giving of any notice herein provided, if
any), without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Mortgagor
existing at the time such earlier action was commenced.
 
Section 13.11. Marshalling and Other Matters. Mortgagor hereby waives, to the
fullest extent permitted by law, the benefit of all appraisement, valuation,
stay, extension, reinstatement, redemption (both equitable and statutory) and
homestead laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Nothing herein or in any other Loan Document shall be construed as
requiring Lender to resort to any particular Cross-collateralized Property for
the satisfaction of the Debt in preference or priority to any other
Cross-collateralized Property but Lender may seek satisfaction out of all the
Cross-collateralized Properties or any part thereof in its absolute discretion.
Further, Mortgagor hereby expressly waives any and all rights of redemption from
sale under any order or decree of foreclosure of this Security Instrument on
behalf of Mortgagor, whether equitable or statutory and on behalf of each and
every Person acquiring any interest in or title to the Property or any part
thereof subsequent to the date of this Security Instrument and on behalf of all
Persons to the fullest extent permitted by applicable law.
 
Section 13.12. Tax Reduction Proceedings. After an Event of Default, Mortgagor
shall be deemed to have appointed Lender as its attorney-in-fact to seek a
reduction or reductions in the assessed valuation of the Property for real
property tax purposes or for any other purpose and to prosecute any action or
proceeding in connection therewith. This power, being coupled with an interest,
shall be irrevocable for so long as any part of the Debt remains unpaid and any
Event of Default shall be continuing.
 
Section 13.13. General Provisions Regarding Remedies.
 
(a) Right to Terminate Proceedings. Lender may terminate or rescind any
proceeding or other action brought in connection with its exercise of the
remedies provided in Section 13.02 at any time before the conclusion thereof, as
determined in Lender’s sole discretion and without prejudice to Lender.
 
(b) No Waiver or Release. The failure of Lender to exercise any right, remedy or
option provided in the Loan Documents shall not be deemed a waiver of such
right, remedy or option or of any covenant or obligation contained in the Loan
Documents. No acceptance by Lender of any payment after the occurrence of an
Event of Default and no payment by Lender of any payment or obligation for which
Mortgagor is liable hereunder shall be deemed to waive or cure any Event of
Default. No sale of all or any portion of the Property, no forbearance on the
part of Lender, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Lender to Mortgagor or any
other Person, shall operate to release or in any manner affect the interest of
Lender in the Property or the liability of Mortgagor to pay the Debt. No waiver
by Lender shall be effective unless it is in writing and then only to the extent
specifically stated.
 
-87-

--------------------------------------------------------------------------------


 
(c) No Impairment; No Releases. The interests and rights of Lender under the
Loan Documents shall not be impaired by any indulgence, including (i) any
renewal, extension or modification which Lender may grant with respect to any of
the Debt; (ii) any surrender, compromise, release, renewal, extension, exchange
or substitution which Lender may grant with respect to the Property or any
portion thereof; or (iii) any release or indulgence granted to any maker,
endorser, guarantor or surety of any of the Debt.
 
(d) Effect on Judgment. No recovery of any judgment by Lender and no levy of an
execution under any judgment upon any Property or any portion thereof shall
affect in any manner or to any extent the lien of the other Cross-collateralized
Mortgage upon the remaining Cross-collateralized Properties or any portion
thereof, or any rights, powers or remedies of Lender hereunder or thereunder.
Such lien, rights, powers and remedies of Lender shall continue unimpaired as
before.
 
ARTICLE XIV:   COMPLIANCE WITH REQUIREMENTS
 
Section 14.01. Compliance with Legal Requirements. (a) Mortgagor shall promptly
comply with all present and future Legal Requirements, foreseen and unforeseen,
ordinary and extraordinary, whether requiring structural or nonstructural
repairs or alterations including, without limitation, all zoning, subdivision,
building, safety and environmental protection, land use and development Legal
Requirements, all Legal Requirements which may be applicable to the curbs
adjoining the Property or to the use or manner of use thereof, and all rent
control, rent stabilization and all other similar Legal Requirements relating to
rents charged and/or collected in connection with the Leases. Mortgagor
represents and warrants that the Property to the best of Mortgagor’s knowledge
is in compliance in all material respects with all Legal Requirements as of the
date hereof, no notes or notices of violations of any Legal Requirements have
been entered or received by Mortgagor and there is no basis for the entering of
such notes or notices.
 
(b) Mortgagor shall have the right to contest by appropriate legal proceedings
diligently conducted in good faith, without cost or expense to Lender, the
validity or application of any Legal Requirement and to suspend compliance
therewith if permitted under applicable Legal Requirements, provided (i) failure
to comply therewith may not subject Lender to any civil or criminal liability,
(ii) prior to and during such contest, Mortgagor shall furnish to Lender
security reasonably satisfactory to Lender, in its discretion, against loss or
injury by reason of such contest or non-compliance with such Legal Requirement,
(iii) no Default or Event of Default shall exist during such proceedings and
such contest shall not otherwise violate any of the provisions of any of the
Loan Documents, (iv) such contest shall not (unless Mortgagor shall comply with
the provisions of clause (ii) of this Section 14.01(b)) subject the Property to
any lien or encumbrance the enforcement of which is not suspended or otherwise
affect the priority of the lien of this Security Instrument; (v) such contest
shall not affect the ownership, use or occupancy of the Property; (vi) the
Property or any part thereof or any interest therein shall not be in any danger
of being sold, forfeited or lost by reason of such contest by Mortgagor; (vii)
Mortgagor shall give Lender prompt notice of the commencement of such
proceedings and, upon request by Lender, notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) - (vi) of this Section 14.01(b); and (viii) upon a
final determination of such proceeding, Mortgagor shall take all steps necessary
to comply with any requirements arising therefrom.
 
-88-

--------------------------------------------------------------------------------


 
(c) Mortgagor shall at all times comply with all applicable Legal Requirements
with respect to the construction, use and maintenance of any vaults adjacent to
the Property. If by reason of the failure to pay taxes, assessments, charges,
permit fees, franchise taxes or levies of any kind or nature, the continued use
of the vaults adjacent to Property or any part thereof is discontinued,
Mortgagor nevertheless shall, with respect to any vaults which may be necessary
for the continued use of the Property, take such steps (including the making of
any payment) to ensure the continued use of vaults or replacements.
 
Section 14.02. Compliance with Recorded Documents; No Future Grants. Mortgagor
shall promptly perform and observe or cause to be performed and observed, all of
the terms, covenants and conditions of all Property Agreements and all things
necessary to preserve intact and unimpaired any and all appurtenances or other
interests or rights affecting the Property.
 
ARTICLE XV:   PREPAYMENT
 
Section 15.01. Prepayment.  Except as set forth in Section 1.5 of the Note, no
prepayment of the Debt may be made in whole or in part.
 
ARTICLE XVI:   ENVIRONMENTAL COMPLIANCE
 
Section 16.01.   Covenants, Representations and Warranties. (a) Mortgagor has
not, at any time, and, to Mortgagor’s best knowledge after due inquiry and
investigation, except as set forth in the Environmental Report, no other Person
has at any time, handled, buried, stored, retained, refined, transported,
processed, manufactured, generated, produced, spilled, allowed to seep, leak,
escape or leach, or pumped, poured, emitted, emptied, discharged, injected,
dumped, transferred or otherwise disposed of or dealt with Hazardous Materials
on, to or from the Premises or any other real property owned and/or occupied by
Mortgagor (other than in compliance with all Legal Requirements), and Mortgagor
does not intend to and shall not use the Property or any part thereof or any
such other real property for the purpose of handling, burying, storing,
retaining, refining, transporting, processing, manufacturing, generating,
producing, spilling, seeping, leaking, escaping, leaching, pumping, pouring,
emitting, emptying, discharging, injecting, dumping, transferring or otherwise
disposing of or dealing with Hazardous Materials, except for use and storage for
use of heating oil, cleaning fluids, pesticides and other substances customarily
used in the operation of properties that are being used for the same purposes as
the Property is presently being used, provided such use and/or storage for use
is in compliance with the requirements hereof and the other Loan Documents and
does not give rise to liability under applicable Legal Requirements or
Environmental Statutes or be the basis for a lien against the Property or any
part thereof. In addition, without limitation to the foregoing provisions,
Mortgagor represents and warrants that, to the best of its knowledge, after due
inquiry and investigation, except as previously disclosed in writing to Lender
or in the Environmental Report or Engineering Report, there is no asbestos in,
on, over, or under all or any portion of the fire-proofing or any other portion
of the Property.
 
-89-

--------------------------------------------------------------------------------


 
(b) Mortgagor, after due inquiry and investigation, knows of no seepage, leak,
escape, leach, discharge, injection, release, emission, spill, pumping, pouring,
emptying or dumping of Hazardous Materials into waters on, under or adjacent to
the Property or any part thereof or any other real property owned and/or
occupied by Mortgagor, or onto lands from which such Hazardous Materials might
seep, flow or drain into such waters, except as disclosed in the Environmental
Report.
 
(c) Mortgagor shall not permit any Hazardous Materials to be handled, buried,
stored, retained, refined, transported, processed, manufactured, generated,
produced, spilled, allowed to seep, leak, escape or leach, or to be pumped,
poured, emitted, emptied, discharged, injected, dumped, transferred or otherwise
disposed of or dealt with on, under, to or from the Property or any portion
thereof at any time, except for use and storage for use of heating oil, ordinary
cleaning fluids, pesticides and other substances customarily used in the
operation of properties that are being used for the same purposes as the
Property is presently being used, provided such use and/or storage for use is in
compliance with the requirements hereof and the other Loan Documents and does
not give rise to liability under applicable Legal Requirements or be the basis
for a lien against the Property or any part thereof.
 
(d) Mortgagor represents and warrants that no actions, suits, or proceedings
have been commenced, or are pending, or to the best knowledge of Mortgagor, are
threatened with respect to any Legal Requirement governing the use, manufacture,
storage, treatment, transportation, or processing of Hazardous Materials with
respect to the Property or any part thereof. Mortgagor has received no notice
of, and, except as disclosed in the Environmental Report, after due inquiry, has
no knowledge of any fact, condition, occurrence or circumstance which with
notice or passage of time or both would give rise to a claim under or pursuant
to any Environmental Statute pertaining to Hazardous Materials on, in, under or
originating from the Property or any part thereof or any other real property
owned or occupied by Mortgagor or arising out of the conduct of Mortgagor,
including, without limitation, pursuant to any Environmental Statute.
 
(e) Mortgagor has not waived any Person’s liability with regard to Hazardous
Materials in, on, under or around the Property, nor has Mortgagor retained or
assumed, contractually or by operation of law, any other Person’s liability
relative to Hazardous Materials or any claim, action or proceeding relating
thereto.
 
(f) In the event that there shall be filed a lien against the Property or any
part thereof pursuant to any Environmental Statute pertaining to Hazardous
Materials, Mortgagor shall, within sixty (60) days or, in the event that the
applicable Governmental Authority has commenced steps to cause the Premises or
any part thereof to be sold pursuant to the lien, within fifteen (15) days, from
the date that Mortgagor receives notice of such lien, either (i) pay the claim
and remove the lien from the Property, or (ii) furnish (A) a bond satisfactory
to Lender in the amount of the claim out of which the lien arises, (B) a cash
deposit in the amount of the claim out of which the lien arises, or (C) other
security reasonably satisfactory to Lender in an amount sufficient to discharge
the claim out of which the lien arises.
 
-90-

--------------------------------------------------------------------------------


 
(g) Mortgagor represents and warrants that (i) except as disclosed in the
Environmental Report, Mortgagor has no knowledge of any violation of any
Environmental Statute or any Environmental Problem in connection with the
Property, nor has Mortgagor been requested or required by any Governmental
Authority to perform any remedial activity or other responsive action in
connection with any Environmental Problem and (ii) neither the Property nor any
other property owned by Mortgagor is included or, to Mortgagor’s best knowledge,
after due inquiry and investigation, proposed for inclusion on the National
Priorities List issued pursuant to CERCLA by the United States Environmental
Protection Agency (the “EPA”) or on the inventory of other potential “Problem”
sites issued by the EPA and has not otherwise been identified by the EPA as a
potential CERCLA site or included or, to Mortgagor’s knowledge, after due
inquiry and investigation, proposed for inclusion on any list or inventory
issued pursuant to any other Environmental Statute, if any, or issued by any
other Governmental Authority. Mortgagor covenants that Mortgagor will comply
with all Environmental Statutes affecting or imposed upon Mortgagor or the
Property.
 
(h) Mortgagor covenants that it shall promptly notify Lender of the presence
and/or release of any Hazardous Materials and of any request for information or
any inspection of the Property or any part thereof by any Governmental Authority
with respect to any Hazardous Materials and provide Lender with copies of such
request and any response to any such request or inspection. Mortgagor covenants
that it shall, in compliance with applicable Legal Requirements, conduct and
complete all investigations, studies, sampling and testing (and promptly shall
provide Lender with copies of any such studies and the results of any such test)
and all remedial, removal and other actions necessary to clean up and remove all
Hazardous Materials in, on, over, under, from or affecting the Property or any
part thereof in accordance with all such Legal Requirements applicable to the
Property or any part thereof to the satisfaction of Lender.
 
(i) Following the occurrence of an Event of Default that is continuing
hereunder, and without regard to whether Lender shall have taken possession of
the Property or a receiver has been requested or appointed or any other right or
remedy of Lender has or may be exercised hereunder or under any other Loan
Document, Lender shall have the right (but no obligation) to conduct such
investigations, studies, sampling and/or testing of the Property or any part
thereof as Lender may, in its discretion, determine to conduct, relative to
Hazardous Materials. All costs and expenses incurred in connection therewith
including, without limitation, consultants’ fees and disbursements and
laboratory fees, shall constitute a part of the Debt and shall, upon demand by
Lender, be immediately due and payable and shall bear interest at the Default
Rate from the date so demanded by Lender until reimbursed. Mortgagor shall, at
its sole cost and expense, fully and expeditiously cooperate in all such
investigations, studies, samplings and/or testings including, without
limitation, providing all relevant information and making knowledgeable people
available for interviews.
 
(j) Mortgagor represents and warrants that, except as disclosed in the
Environmental Report, all paint and painted surfaces existing within the
interior or on the exterior of the Improvements are not flaking, peeling,
cracking, blistering, or chipping, and do not contain lead or are maintained in
a condition that prevents exposure of young children to lead-based paint, as of
the date hereof, and that the current inspections, operation, and maintenance
program at the Property with respect to lead-based paint is consistent with FNMA
guidelines and sufficient to ensure that all painted surfaces within the
Property shall be maintained in a condition that prevents exposure of tenants to
lead-based paint. To Mortgagor’s knowledge, there have been no claims for
adverse health effects from exposure on the Property to lead-based paint or
requests for the investigation, assessment or removal of lead-based paint at the
Property.
 
-91-

--------------------------------------------------------------------------------


 
(k) Mortgagor represents and warrants that except in accordance with all
applicable Environmental Statutes and as disclosed in the Environmental Report,
(i) no underground treatment or storage tanks or pumps or water, gas, or oil
wells are or have been located about the Property, (ii) no PCBs or transformers,
capacitors, ballasts or other equipment that contain dielectric fluid containing
PCBs are located about the Property, (iii) no insulating material containing
urea formaldehyde is located about the Property and (iv) no asbestos-containing
material is located about the Property.
 
(l) For the properties known as 100 James Drive, 120 Mallard Street, 6565
Exchequer Drive, 7042 Alamo Downs Parkway, 11301 Industriplex Blvd., 11441
Industriplex Blvd. and 1701-1759 Grandstand Drive, Mortgagor covenants and
agrees to institute, within thirty (30) days after the date hereof, an
operations and maintenance program (the "Maintenance Program") designed by an
environmental consultant, satisfactory to the Lender, with respect to asbestos
containing materials ("ACM's"), consistent with "Guidelines for Controlling
Asbestos-Containing Materials in Buildings" (USEPA, 1985) and other relevant
guidelines, and such Maintenance Program will hereafter continuously remain in
effect until the indebtedness secured hereby is repaid in full. In furtherance
of the foregoing, Mortgagor shall inspect and maintain all ACM's on a regular
basis and ensure that all ACM's shall be maintained in a condition that prevents
exposure of residents to ACM's at all times. Without limiting the generality of
the preceding sentence, Lender may reasonably require (i) periodic notices or
reports to Lender in form, substance and at such intervals as Lender may
specify, (ii) an amendment to such Maintenance Program to address changing
circumstances, laws or other matters, (iii) at Mortgagor's sole expense,
supplemental examination of the Property by consultants specified by Lender, and
(iv) variation of the Maintenance Program in response to the reports provided by
any such consultants.
 
Section 16.02. Environmental Indemnification. Mortgagor shall defend, indemnify
and hold harmless the Indemnified Parties for, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys’ and consultants’ fees and disbursements and
investigations and laboratory fees arising out of, or in any way related to any
Environmental Problem, including without limitation:
 
(a) the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threat of release of any Hazardous Materials in, on, over,
under, from or affecting the Property or any part thereof whether or not
disclosed by the Environmental Report;
 
(b) any personal injury (including wrongful death, disease or other health
condition related to or caused by, in whole or in part, any Hazardous Materials)
or property damage (real or personal) arising out of or related to any Hazardous
Materials in, on, over, under, from or affecting the Property or any part
thereof whether or not disclosed by the Environmental Report;
 
-92-

--------------------------------------------------------------------------------


 
(c) any action, suit or proceeding brought or threatened, settlement reached, or
order of any Governmental Authority relating to such Hazardous Material whether
or not disclosed by the Environmental Report; and/or
 
(d) any violation of the provisions, covenants, representations or warranties of
Section 16.01 hereof or of any Legal Requirement which is based on or in any way
related to any Hazardous Materials in, on, over, under, from or affecting the
Property or any part thereof including, without limitation, the cost of any work
performed and materials furnished in order to comply therewith whether or not
disclosed by the Environmental Report.
 
Notwithstanding the foregoing provisions of this Section 16.02 to the contrary,
Mortgagor shall have no obligation to indemnify Lender for liabilities, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which result directly from Lender’s willful misconduct or gross
negligence. Any amounts payable to Lender by reason of the application of this
Section 16.02 shall be secured by this Security Instrument and shall, upon
demand by Lender, become immediately due and payable and shall bear interest at
the Default Rate from the date so demanded by Lender until paid.
 
This indemnification shall survive the termination of this Security Instrument
whether by repayment of the Debt, foreclosure or deed in lieu thereof,
assignment, or otherwise. The indemnity provided for in this Section 16.02 shall
not be included in any exculpation of Mortgagor or its principals from personal
liability provided for in this Security Instrument or in any of the other Loan
Documents. Nothing in this Section 16.02 shall be deemed to deprive Lender of
any rights or remedies otherwise available to Lender, including, without
limitation, those rights and remedies provided elsewhere in this Security
Instrument or the other Loan Documents. The foregoing indemnity shall
specifically not include any such costs relating to Hazardous Materials which
are initially placed on, in or under any of the Properties after foreclosure or
other taking of title of such Properties by Lender or its successors or assigns.
 
ARTICLE XVII:   ASSIGNMENTS
 
Section 17.01. Participations and Assignments. Lender shall have the right to
assign this Security Instrument and/or any of the Loan Documents, and to
transfer, assign or sell participations and subparticipations (including blind
or undisclosed participations and subparticipations) in the Loan Documents and
the obligations hereunder to any Person; provided, however, that no such
participation shall increase, decrease or otherwise affect either Mortgagor’s or
Lender’s obligations under this Security Instrument or the other Loan Documents
or increase the Debt.
 
ARTICLE XVIII:   MISCELLANEOUS
 
Section 18.01. Right of Entry. Lender and its agents shall have the right to
enter and inspect the Property or any part thereof at all reasonable times, and,
except in the event of an emergency, upon reasonable notice and to inspect
Mortgagor’s books and records and to make abstracts and reproductions thereof
(but in no event more frequently than two (2) times per calendar year provided
no Event of Default has occurred).
 
-93-

--------------------------------------------------------------------------------


 
Section 18.02. Cumulative Rights. The rights of Lender under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Security
Instrument, to every right and remedy now or hereafter afforded by law.
 
Section 18.03. Liability. If Mortgagor consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several.
 
Section 18.04. Exhibits Incorporated. The information set forth on the cover
hereof, and the Exhibits annexed hereto, are hereby incorporated herein as a
part of this Security Instrument with the same effect as if set forth in the
body hereof.
 
Section 18.05. Severable Provisions. If any term, covenant or condition of the
Loan Documents including, without limitation, the Note or this Security
Instrument, is held to be invalid, illegal or unenforceable in any respect, such
Loan Document shall be construed without such provision.
 
Section 18.06. Duplicate Originals. This Security Instrument may be executed in
any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.
 
Section 18.07. No Oral Change. The terms of this Security Instrument, together
with the terms of the Note and the other Loan Documents, constitute the entire
understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Mortgagor and Lender with
respect to the Loan. This Security Instrument, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act on the part of Mortgagor or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
 
Section 18.08. Waiver of Counterclaim, Etc. MORTGAGOR HEREBY WAIVES THE RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR
IN ANY COUNTERCLAIM MORTGAGOR MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY
BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST MORTGAGOR, OR IN ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS SECURITY INSTRUMENT
OR THE DEBT.
 
Section 18.09. Headings; Construction of Documents; etc. The table of contents,
headings and captions of various paragraphs of this Security Instrument are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof. Mortgagor
acknowledges that it was represented by competent counsel in connection with the
negotiation and drafting of this Security Instrument and the other Loan
Documents and that neither this Security Instrument nor the other Loan Documents
shall be subject to the principle of construing the meaning against the Person
who drafted same.
 
-94-

--------------------------------------------------------------------------------


 
Section 18.10. Sole Discretion of Lender. Whenever Lender exercises any right
given to it to approve or disapprove, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide that arrangements or terms are satisfactory or not satisfactory shall be
in the sole discretion of Lender and shall be final and conclusive, except as
may be otherwise specifically provided herein.
 
Section 18.11. Waiver of Notice. Mortgagor shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Security Instrument specifically and expressly provides for the giving of
notice by Lender to Mortgagor and except with respect to matters for which
Mortgagor is not, pursuant to applicable Legal Requirements, permitted to waive
the giving of notice.
 
Section 18.12. Covenants Run with the Land. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises, shall be binding
upon Mortgagor and shall inure to the benefit of Lender, subsequent holders of
this Security Instrument and their successors and assigns. Without limitation to
any provision hereof, the term “Mortgagor” shall include and refer to Mortgagor
named herein, any subsequent owner of the Property, and its respective heirs,
executors, legal representatives, successors and assigns. The representations,
warranties and agreements contained in this Security Instrument and the other
Loan Documents are intended solely for the benefit of the parties hereto, shall
confer no rights hereunder, whether legal or equitable, in any other Person and
no other Person shall be entitled to rely thereon.
 
Section 18.13. Applicable Law. THIS SECURITY INSTRUMENT WAS NEGOTIATED IN NEW
YORK, AND MADE BY MORTGAGOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THE NOTE WERE DISBURSED FROM NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THIS SECURITY INSTRUMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE
OF THE LIENS AND SECURITY INTERESTS CREATED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PREMISES IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING HEREUNDER.
 
-95-

--------------------------------------------------------------------------------


 
Section 18.14. Security Agreement. (a) (i) This Security Instrument is both a
real property mortgage, deed to secure debt or deed of trust, as applicable, and
a “security agreement” within the meaning of the UCC. The Property includes both
real and personal property and all other rights and interests, whether tangible
or intangible in nature, of Mortgagor in the Property, and Mortgagor hereby
grants to Lender a security interest in all portions of the Property
constituting personal property or fixtures under the UCC. This Security
Instrument is filed as a fixture filing and covers goods which are or are to
become fixtures on the Property. Mortgagor by executing and delivering this
Security Instrument has granted to Lender, as security for the Debt, a security
interest in the Property to the full extent that the Property may be subject to
the UCC (said portion of the Property so subject to the UCC being called in this
Section 18.14 the “Collateral”). If an Event of Default shall occur, Lender, in
addition to any other rights and remedies which it may have, shall have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the UCC, including, without limiting the
generality of the foregoing, to the extent allowed by Legal Requirements. the
right to take possession of the Collateral or any part thereof, and to take such
other measures as Lender may deem necessary for the care, protection and
preservation of the Collateral. Upon request or demand of Lender following an
Event of Default, Mortgagor shall, at its expense, assemble the Collateral and
make it available to Lender at a convenient place acceptable to Lender.
Mortgagor shall pay to Lender on demand any and all expenses, including
reasonable legal expenses and attorneys’ fees, incurred or paid by Lender in
protecting its interest in the Collateral and in enforcing its rights hereunder
with respect to the Collateral. Any disposition pursuant to the UCC of so much
of the Collateral as may constitute personal property shall be considered
commercially reasonable if made pursuant to a public sale which is advertised at
least twice in a newspaper in which sheriff’s sales are advertised in the county
where the Premises is located. Any notice of sale, disposition or other intended
action by Lender with respect to the Collateral given to Mortgagor in accordance
with the provisions hereof at least ten (10) days prior to such action, shall
constitute reasonable notice to Mortgagor. The proceeds of any disposition of
the Collateral, or any part thereof, may be applied by Lender to the payment of
the Debt in such priority and proportions as Lender in its discretion shall deem
proper. It is not necessary that the Collateral be present at any disposition
thereof. Lender shall have no obligation to clean-up or otherwise prepare the
Collateral for disposition.
 
(ii) The mention in a financing statement filed in the records normally
pertaining to personal property of any portion of the Property shall not
derogate from or impair in any manner the intention of this Security Instrument.
Lender hereby declares that all items of Collateral are part of the real
property encumbered hereby to the fullest extent permitted by law, regardless of
whether any such item is physically attached to the Improvements or whether
serial numbers are used for the better identification of certain items.
Specifically, the mention in any such financing statement of any items included
in the Property shall not be construed to alter, impair or impugn any rights of
Lender as determined by this Security Instrument or the priority of Lender’s
lien upon and security interest in the Property in the event that notice of
Lender’s priority of interest as to any portion of the Property is required to
be filed in accordance with the UCC to be effective against or take priority
over the interest of any particular class of persons, including the federal
government or any subdivision or instrumentality thereof. No portion of the
Collateral constitutes or is the proceeds of “Farm Products”, as defined in the
UCC.
 
-96-

--------------------------------------------------------------------------------


 
(iii) If Mortgagor is at any time a beneficiary under a letter of credit now or
hereafter issued in favor of Mortgagor, Mortgagor shall promptly notify Lender
thereof and, at the request and option of Lender, Mortgagor shall, pursuant to
an agreement in form and substance satisfactory to Lender, either (A) arrange
for the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (B) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case, that the proceeds of any drawing
under the letter to credit are to be applied as provided in this Security
Instrument.
 
(iv) Mortgagor and Lender acknowledge that for the purposes of Article 9 of the
UCC, the law of the State of New York shall be the law of the jurisdiction of
the bank in which the Central Account is located.
 
(v) Lender may comply with any applicable Legal Requirements in connection with
the disposition of the Collateral, and Lender’s compliance therewith will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
 
(vi) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
 
(vii) If Lender sells any of the Collateral upon credit, Mortgagor will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of Mortgagor. In the event the purchaser of the
Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Mortgagor will be credited with the proceeds of such sale.
 
(b) Mortgagor hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements signed only by Lender, as secured
party, or, to the extent permitted under the UCC, unsigned, in connection with
the Collateral covered by this Security Instrument.
 
Section 18.15. Actions and Proceedings. Lender has the right to appear in and
defend any action or proceeding brought with respect to the Property in its own
name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Mortgagor, which Lender
believes will adversely affect the Property or this Security Instrument and to
bring any action or proceedings, in its name or in the name and on behalf of
Mortgagor, which Lender, in its reasonable discretion, decides should be brought
to protect its interest in the Property.
 
Section 18.16. Usury Laws. This Security Instrument and the Note are subject to
the express condition, and it is the expressed intent of the parties, that at no
time shall Mortgagor be obligated or required to pay interest on the principal
balance due under the Note at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in excess of the
maximum interest rate which Mortgagor is permitted by law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Mortgagor is at
any time required or obligated to pay interest on the principal balance due
under the Note at a rate in excess of such maximum rate, such rate of interest
shall be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of the Note. No application to
the principal balance of the Note pursuant to this Section 18.16 shall give rise
to any requirement to pay any prepayment fee or charge of any kind due
hereunder, if any.
 
-97-

--------------------------------------------------------------------------------


 
Section 18.17. Remedies of Mortgagor. In the event that a claim or adjudication
is made that Lender has acted unreasonably or unreasonably delayed acting in any
case where by law or under the Note, this Security Instrument or the Loan
Documents, it has an obligation to act reasonably or promptly, Lender shall not
be liable for any monetary damages, and Mortgagor’s remedies shall be limited to
injunctive relief or declaratory judgment.
 
Section 18.18. Offsets, Counterclaims and Defenses. Any assignee of this
Security Instrument, the Assignment and the Note shall take the same free and
clear of all offsets, counterclaims or defenses which are unrelated to the Note,
the Assignment or this Security Instrument which Mortgagor may otherwise have
against any assignor of this Security Instrument, the Assignment and the Note
and no such unrelated counterclaim or defense shall be interposed or asserted by
Mortgagor in any action or proceeding brought by any such assignee upon this
Security Instrument, the Assignment or the Note and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Mortgagor.
 
Section 18.19. No Merger. If Mortgagor’s and Lender’s estates become the same
including, without limitation, upon the delivery of a deed by Mortgagor in lieu
of a foreclosure sale, or upon a purchase of the Property by Lender in a
foreclosure sale, this Security Instrument and the lien created hereby shall not
be destroyed or terminated by the application of the doctrine of merger and in
such event Lender shall continue to have and enjoy all of the rights and
privileges of Lender as to the separate estates; and, as a consequence thereof,
upon the foreclosure of the lien created by this Security Instrument, any Leases
or subleases then existing and created by Mortgagor shall not be destroyed or
terminated by application of the law of merger or as a result of such
foreclosure unless Lender or any purchaser at any such foreclosure sale shall so
elect. No act by or on behalf of Lender or any such purchaser shall constitute a
termination of any Lease or sublease unless Lender or such purchaser shall give
written notice thereof to such lessee or sublessee.
 
Section 18.20. Restoration of Rights. In case Lender shall have proceeded to
enforce any right under this Security Instrument by foreclosure sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, in every such case,
Mortgagor and Lender shall be restored to their former positions and rights
hereunder with respect to the Property subject to the lien hereof.
 
-98-

--------------------------------------------------------------------------------


 
Section 18.21. Waiver of Statute of Limitations. The pleadings of any statute of
limitations as a defense to any and all obligations secured by this Security
Instrument are hereby waived to the full extent permitted by Legal Requirements.
 
Section 18.22. Advances. This Security Instrument shall cover any and all
advances made pursuant to the Loan Documents, rearrangements and renewals of the
Debt and all extensions in the time of payment thereof, even though such
advances, extensions or renewals be evidenced by new promissory notes or other
instruments hereafter executed and irrespective of whether filed or recorded.
Likewise, the execution of this Security Instrument shall not impair or affect
any other security which may be given to secure the payment of the Debt, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution of partial releases of the security, or any
extension of time of payment of the Debt shall not diminish the force, effect or
lien of this Security Instrument and shall not affect or impair the liability of
Mortgagor and shall not affect or impair the liability of any maker, surety, or
endorser for the payment of the Debt.
 
Section 18.23. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Security Instrument,
any other Loan Document or applicable Legal Requirements, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate may be invoked.
 
Section 18.24. Intervening Lien. To the fullest extent permitted by law, any
agreement hereafter made pursuant to this Security Instrument shall be superior
to the rights of the holder of any intervening lien or security interest.
 
Section 18.25. No Joint Venture or Partnership. Mortgagor and Lender intend that
the relationship created hereunder be solely that of mortgagor and mortgagee or
grantor and beneficiary or borrwoer and lender, as the case may be. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Mortgagor and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.
 
Section 18.26. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Mortgagor hereunder.
 
Section 18.27. Mortgagor’s Obligations Absolute. Mortgagor acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Mortgagor. Except as set forth to the contrary in the Loan
Documents, all sums payable by Mortgagor hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Mortgagor hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
damage to or destruction of or any Taking of the Property or any portion thereof
or any other Cross-collateralized Property; (b) any restriction or prevention of
or interference with any use of the Property or any portion thereof or any other
Cross-collateralized Property; (c) any title defect or encumbrance or any
eviction from the Premises or any portion thereof by title paramount or
otherwise; (d) any bankruptcy proceeding relating to Mortgagor, any General
Partner, or any guarantor or indemnitor, or any action taken with respect to
this Security Instrument or any other Loan Document by any trustee or receiver
of Mortgagor or any other Cross-collateralized Mortgagor or any such General
Partner, guarantor or indemnitor, or by any court, in any such proceeding; (e)
any claim which Mortgagor has or might have against Lender; (f) any default or
failure on the part of Lender to perform or comply with any of the terms hereof
or of any other agreement with Mortgagor or any other Cross-collateralized
Mortgagor; or (g) any other occurrence whatsoever, whether similar or dissimilar
to the foregoing, whether or not Mortgagor shall have notice or knowledge of any
of the foregoing. 
 
-99-

--------------------------------------------------------------------------------


 
Section 18.28. Publicity. All promotional news releases, publicity or
advertising by Manager, Mortgagor or their respective Affiliates through any
media intended to reach the general public shall not refer to the Loan Documents
or the financing evidenced by the Loan Documents, or to Lender or to any of its
Affiliates without the prior written approval of Lender or such Affiliate, as
applicable, in each instance, such approval not to be unreasonably withheld or
delayed. Lender shall be authorized to provide information relating to the
Property, the Loan and matters relating thereto to rating agencies,
underwriters, potential securities investors, auditors, regulatory authorities
and to any Persons which may be entitled to such information by operation of
law. 
 
Section 18.29. Securitization Opinions. In the event the Loan is included as an
asset of a Securitization by Lender or any of its Affiliates, Mortgagor shall,
within fifteen (15) Business Days after Lender’s written request therefor, at
Lender’s sole cost and expense, deliver opinions in form and substance and
delivered by counsel reasonably acceptable to Lender and each Rating Agency, as
may be reasonably required by Lender and/or each Rating Agency in connection
with such securitization. Mortgagor’s failure to deliver the opinions required
hereby within such ten (10) Business Day period shall constitute an “Event of
Default” hereunder.
 
Section 18.30. Intentionally Deleted. 
 
Section 18.31. Securitization Financials. Mortgagor covenants and agrees that,
upon Lender’s written request therefor in connection with a Securitization,
Mortgagor shall, at Lender’s sole cost and expense, promptly deliver audited
financial statements and related documentation prepared by an Independent
certified public accountant that satisfy securities laws and requirements for
use in a public registration statement (which may include up to three (3) years
of historical audited financial statements).
 
-100-

--------------------------------------------------------------------------------


 
Section 18.32. Exculpation. Notwithstanding anything herein or in any other Loan
Document to the contrary, except as otherwise set forth in this Section 18.32 to
the contrary, Lender shall not enforce the liability and obligation of Mortgagor
or (a) if Mortgagor is a partnership, its constituent partners or any of their
respective partners, (b) if Mortgagor is a trust, its beneficiaries or any of
their respective Partners (as hereinafter defined), (c) if Mortgagor is a
corporation, any of its shareholders, directors, principals, officers or
employees, or (d) if Mortgagor is a limited liability company, any of its
members, managers, officers or directors (the Persons described in the foregoing
clauses (a) - (d), as the case may be, are hereinafter referred to as the
“Partners”) to perform and observe the obligations contained in this Security
Instrument or any of the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Mortgagor or the Partners,
except that Lender may bring a foreclosure action, action for specific
performance, or other appropriate action or proceeding (including, without
limitation, an action to obtain a deficiency judgment) solely for the purpose of
enabling Lender to realize upon (i) Mortgagor’s interest in the Property, (ii)
the Rent to the extent received by Mortgagor (or received by its Partners) after
the occurrence of an Event of Default and not either delivered to Lender (or
Lender’s agent) or applied to ordinary and necessary expenses of owning and
operating the Property (the “Recourse Distributions”) and (iii) any other
collateral given to Lender under the Loan Documents (the collateral described in
the foregoing clauses (i) - (iii) is hereinafter referred to as the “Default
Collateral”); provided, however, that any judgment in any such action or
proceeding shall be enforceable against Mortgagor or the Partners, as the case
may be, only to the extent of any such Default Collateral. The provisions of
this Section shall not, however, (a) impair the validity of the Debt evidenced
by the Note or in any way affect or impair the lien of this Security Instrument
or any of the other Loan Documents or the right of Lender to foreclose this
Security Instrument following the occurrence of an Event of Default; (b) impair
the right of Lender to name Mortgagor as a party defendant in any action or suit
for judicial foreclosure and sale under this Security Instrument; (c) affect the
validity or enforceability of the Note, this Security Instrument, or any of the
other Loan Documents, or impair the right of Lender to seek a personal judgment
against the Guarantor; (d) impair the right of Lender to obtain the appointment
of a receiver; (e) impair the enforcement of the Assignment; (f) impair the
right of Lender to bring suit for a monetary judgment against Mortgagor with
respect to any losses resulting from fraud, material misrepresentation, or
failure to disclose a material fact, any untrue statement of a material fact or
omission to state a material fact in the written materials and/or information
provided to Lender or any of its affiliates by or on behalf of Mortgagor,
Guarantor or any of their Affiliates in connection with this Security
Instrument, the Note or the other Loan Documents, and the foregoing provisions
shall not modify, diminish or discharge the liability of Mortgagor, Guarantor or
any of their Affiliates with respect to same; (g) impair the right of Lender to
bring suit for a monetary judgment against Mortgagor to obtain the Recourse
Distributions received by Mortgagor including, without limitation, the right to
bring suit for a monetary judgment to proceed against Guarantor to the extent of
Guarantor’s liability under any guaranty delivered by Guarantor and the
foregoing provisions shall not modify, diminish or discharge the liability of
Mortgagor or Guarantor with respect to same; (h) impair the right of Lender to
bring suit for a monetary judgment against Mortgagor with respect to any losses
resulting from Mortgagor’s misappropriation of tenant security deposits or Rent
(other than rent deemed “additional rent” under the Leases) collected more than
one (1) month in advance, and the foregoing provisions shall not modify,
diminish or discharge the liability of Mortgagor with respect to same; (i)
impair the right of Lender to obtain Loss Proceeds due to Lender pursuant to
this Security Instrument to the extent actually paid by the insurer; (j) impair
the right of Lender to enforce the provisions of Sections 2.02(g), 16.01 or
16.02, inclusive of this Security Instrument, even after repayment in full by
Mortgagor of the Debt or to bring suit for a monetary judgment against Mortgagor
with respect to any losses resulting from any obligation set forth in said
Sections; (k) prevent or in any way hinder Lender from exercising, or constitute
a defense, or counterclaim, or other basis for relief in respect of the exercise
of, any other remedy against any or all of the collateral securing the Note as
provided in the Loan Documents; (l) impair the right of Lender to bring suit for
a monetary judgment against Mortgagor with respect to any losses resulting from
any misappropriation or conversion of Loss Proceeds, and the foregoing
provisions shall not modify, diminish or discharge the liability of Mortgagor
with respect to same; (m) impair the right of Lender to sue for, seek or demand
a deficiency judgment against Mortgagor solely for the purpose of foreclosing
the Property or any part thereof, or realizing upon the Default Collateral;
provided, however, that any such deficiency judgment referred to in this clause
(m) shall be enforceable against Mortgagor and Guarantor only to the extent of
any of the Default Collateral; (n) impair the ability of Lender to bring suit
for a monetary judgment against Mortgagor with respect to any losses resulting
from arson or physical waste to or of the Property or damage to the Property in
each case resulting from the intentional acts or intentional omissions of
Mortgagor, Guarantor or any of their Affiliates; (o) impair the right of Lender
to bring a suit for a monetary judgment against Mortgagor in the event of the
exercise of any right or remedy under any federal, state or local forfeiture
laws resulting in the loss of the lien of this Security Instrument, or the
priority thereof, against the Property; (p) be deemed a waiver of any right
which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt; (q)
impair the right of Lender to bring suit for monetary judgment against Mortgagor
with respect to any losses resulting from any claims, actions or proceedings
initiated by Mortgagor (or any Affiliate of Mortgagor) alleging that the
relationship of Mortgagor and Lender is that of joint venturers, partners,
tenants in common, joint tenants or any relationship other than that of debtor
and creditor; (r) impair the right of Lender to bring suit for a monetary
judgment with respect to any losses resulting from a Transfer in violation of
the provisions of Article IX hereof; or (s) impair the right of Lender to bring
suit against Mortgagor for Mortgagor’s failure to pay any valid taxes,
assessments, mechanic’s liens, materialmen’s liens or other liens which could
create liens on any portion of the Property superior to the lien or security
title of this Security Instrument or the other Loan Documents, except, (1) with
respect to any such taxes or assessments, to the extent that funds have been
deposited with Lender pursuant to the terms of this Security Instrument
specifically for the applicable taxes or assessments and not applied by Lender
to pay such taxes and assessments, and (2) to the extent that there is
insufficient available cash flow at any time to enable Mortgagor to pay all
operating expenses (including taxes and assessments) then due and payable,
necessary property improvement expenditures and amounts due and payable under
the Loan Documents (as demonstrated to the reasonable satisfaction of Lender)
and Mortgagor applies all available cash flow to the payment of any one or more
of the foregoing items. The provisions of this Section 18.32 shall be
inapplicable to Mortgagor if (a) any proceeding, action, petition or filing
under the Bankruptcy Code, or any similar state or federal law now or hereafter
in effect relating to bankruptcy, reorganization or insolvency, or the
arrangement or adjustment of debts, shall be filed by, consented to or
acquiesced in by or with respect to Mortgagor, or if Mortgagor shall institute
any proceeding for its dissolution or liquidation, or shall make an assignment
for the benefit of creditors or (b) Mortgagor or any Affiliate contests or
interferes with Lender’s enforcement of its rights and remedies hereunder or
under the Loan Documents by asserting any defense (x) as to the validity of the
obligations under the Loan Documents or in any way relating to the structure of
the Mortgagor or the enforceability of Lender’s rights and remedies under the
Loan Documents, or (y) for the purpose of delaying, hindering or impairing
Lender’s rights and remedies under the Loan Documents (collectively, a
“Contest”) (provided that if any such Person obtains a non-appealable order
successfully asserting a Contest, Mortgagor shall have no liability under this
clause (b)), in which event Lender shall have recourse against all of the assets
of Mortgagor including, without limitation, any right, title and interest of
Mortgagor in and to the Property.
 
-101-

--------------------------------------------------------------------------------


 
Section 18.33. Intentionally Deleted
 
Section 18.34. Intentionally Deleted
 
Section 18.35. Release of Security Instrument. If all of the Debt is paid, then
and in that event only, all rights under this Security Instrument, except for
those provisions hereof which by their terms survive, shall terminate and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby, which shall be promptly released of record by
Lender at Grantor’s sole cost and expense.
 
Section 18.36. Cooperation. (a) Mortgagor covenants and agrees that in the event
the Loan is to be included as an asset of a Securitization, Mortgagor shall (a)
gather any information reasonably required by the Rating Agencies in connection
with such a Securitization, (b) at Lender’s request, meet with representatives
of the Rating Agency to discuss the business and operations of the Property, and
(c) cooperate with the reasonable requests of each Rating Agency and Lender in
connection with all of the foregoing as well as in connection with all other
matters and the preparation of any offering documents with respect thereof,
including, without limitation, entering into any amendments or modifications to
this Security Instrument or to any other Loan Document which may be requested by
Lender to conform to Rating Agency or market standards for a Securitization
provided that no such modification shall modify (a) the interest rate payable
under the Note, (b) the stated maturity of the Note, (c) the amortization of
principal under the Note, (d) Section 18.32 hereof, (e) any other material
economic term of the Loan or (f) any provision, the effect of which would
materially increase Mortgagor’s obligations or materially decrease Mortgagor’s
rights under the Loan Documents. Mortgagor acknowledges that the information
provided by Mortgagor to Lender may be incorporated into the offering documents
for a Securitization. Lender and each Rating Agency shall be entitled to rely on
the information supplied by, or on behalf of, Mortgagor and Mortgagor
indemnifies and holds harmless the Indemnified Parties, their Affiliates and
each Person who controls such Persons within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as same may
be amended from time to time, for, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature, known or unknown, contingent or otherwise, whether
incurred or imposed within or outside the judicial process, including, without
limitation, reasonable attorneys’ fees and disbursements (including, without
limitation, reasonable attorney’s fees and expenses, whether incurred within or
outside the judicial process) that arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such
information or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information, or in light of
the circumstances under which they were made, not misleading.
 
-102-

--------------------------------------------------------------------------------


 
(b) Further, Mortgagor shall cooperate at no cost to Mortgagor, with Lender and
its affiliates in connection with any such sale of the Loan by mortgage backed
pass through certificates, participations, securities or pari passu notes
evidencing whole or component interests therein through one of more public or
private offerings, including, but not limited to:
 
(i) separating the Loan into two or more separate notes (or components that
correspond to one or more tranches of the certificates/securities created in a
Securitization) or participation interests. Such notes or components or
participation interests may be assigned different interest rates, so long as the
weighted average of such interest rates equals the interest rate on the Note.
Additionally, Lender may split the Loan into a senior/subordinated participation
structure;
 
(ii) obtaining ratings from two or more Rating Agencies;
 
(iii) making or causing to be made reasonable changes or modifications to the
loan documentation, organizational documentation, opinion letters and other
documentation;
 
(iv) reviewing prepared offering materials relating to the Property, Mortgagor,
Guarantor and the Loan;
 
(v) delivering updated information on the Mortgagor, Guarantor and the Property;
 
(vi) participating in investor or Rating Agency meetings if requested by Lender;
 
(vii) permitting adjustment of Lender’s security interest to permit a
senior/subordinate or other structure to enhance a Securitization, participation
interest or a distribution of the Loan;
 
(viii) restructuring of the Loan and/or a reduction of the Loan Amount with the
imposition of a mezzanine loan in the corresponding amount to be reduced, which
mezzanine loan shall be secured by a pledge of ownership interests in Mortgagor
or the members of Mortgagor. Such notes or components may be assigned different
interest rates, so long as the weighted average of such interest rates equals
the interest rate on the Note; and
 
(ix) uncrossing the Loan and each Cross-collateralized Mortgage to two (2) or
more separate loans.
 
-103-

--------------------------------------------------------------------------------


 
Section 18.37. Regulation A/B. (a) If requested by Lender, Mortgagor shall
furnish, or shall cause the applicable tenant to furnish, to Lender financial
data and/or financial statements in accordance with Regulation AB (as defined
herein) for any tenant of any Property if, in connection with a securitization,
Lender expects there to be, with respect to such tenant or group of affiliated
tenants, a concentration within all of the mortgage loans included or expected
to be included, as applicable, in such securitization such that such tenant or
group of affiliated tenants would constitute a Significant Obligor (as defined
herein); provided, however, that in the event the related lease does not require
the related tenant to provide the foregoing information, Mortgagor shall use
commercially reasonable efforts to cause the applicable tenant to furnish such
information.
 
(b)If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Mortgagor alone or Mortgagor and one or more
affiliates of Mortgagor collectively, or the Property alone or the Property and
any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor, to the Property (a “Related Property”)
collectively, will be a Significant Obligor, Mortgagor shall furnish to Lender
upon request (i) the selected financial data or, if applicable, net operating
income, required under Item 1112(b)(1) of Regulation AB and meeting the
requirements thereof, if Lender expects that the principal amount of the Loan,
together with any loans made to an affiliate of Mortgagor or secured by a
Related Property that is included in a securitization with the Loan (a “Related
Loan”), as of the cut-off date for such securitization may, or if the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such securitization and at any time during which the Loan and any Related Loans
are included in a securitization does, equal or exceed ten percent (10%) (but
less than twenty percent (20%)) of the aggregate principal amount of all
mortgage loans included or expected to be included, as applicable, in the
securitization or (ii) the financial statements required under Item 1112(b)(2)
of Regulation AB and meeting the requirements thereof, if Lender expects that
the principal amount of the Loan together with any Related Loans as of the
cut-off date for such securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such securitization
and at any time during which the Loan and any Related Loans are included in a
securitization does, equal or exceed twenty percent (20%) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the securitization. Such financial data or financial statements
shall be furnished to Lender (A) within ten (10) Business Days after notice from
Lender in connection with the preparation of Disclosure Documents for the
securitization, (B) not later than thirty (30) days after the end of each fiscal
quarter of Mortgagor and (C) not later than seventy-five (75) days after the end
of each fiscal year of Mortgagor; provided, however, that Mortgagor shall not be
obligated to furnish financial data or financial statements pursuant to clauses
(B) or (C) of this sentence with respect to any period for which a filing
pursuant to the Securities Exchange Act of 1934 in connection with or relating
to the securitization (an “Exchange Act Filing”) is not required. As used
herein, “Regulation AB” shall mean Regulation AB under the Securities Act of
1933 and the Securities Exchange Act of 1934 (as amended). As used herein,
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, in
each case in preliminary or final form, used to offer securities in connection
with a securitization. As used herein, “Significant Obligor” shall have the
meaning set forth in Item 1101(k) of Regulation AB.
 
-104-

--------------------------------------------------------------------------------


 
ARTICLE XIX: STATE SPECIFIC PROVISIONS
 
Section 19.01. Louisiana Remedies. If any Event of Default shall occur and be
continuing, Lender may, in addition to and not in lieu of any other rights and
remedies hereunder or provided by law, exercise any and all remedies provided in
any of the other Loan Documents, or exercise one or more of the following rights
and remedies:


(a) Acceleration; Foreclosure. Lender shall have the right, at its sole option,
to accelerate the maturity and demand payment in full of the secured
indebtedness. Lender shall then have the right to commence appropriate
foreclosure proceedings against the Property as provided in this Mortgage.


(b) Seizure and Sale of Property. In the event that the Lender elects to
commence appropriate Louisiana foreclosure proceedings under this Mortgage,
Lender may cause the Property, or any part or parts thereof, to be immediately
seized and sold, whether in term of court or in vacation, under ordinary or
executory process, in accordance with applicable Louisiana law, to the highest
bidder for cash, with or without appraisement, and without the necessity of
making additional demand upon or notifying Mortgagor or placing Mortgagor in
default, all of which are expressly waived.


(c) Confession of Judgment. For purposes of foreclosure under Louisiana
executory process procedures, Mortgagor confesses judgment and acknowledges to
be indebted unto and in favor of the Lender, up to the full amount of the
secured indebtedness, in principal, interest, costs, expenses, and attorneys’
fees. To the extent permitted under applicable Louisiana law, Mortgagor
additionally waives: (a) the benefit of appraisal as provided in Articles 2332,
2336, 2723 and 2724 of the Louisiana Code of Civil Procedure, and all other laws
with regard to appraisal upon judicial sale; (b) the demand and three (3) days'
delay as provided under Article 2721 of the Louisiana Code of Civil Procedure;
(c) the notice of seizure as provided under Articles 2293 and 2721 of the
Louisiana Code of Civil Procedure; (d) the three (3) days' delay provided under
Articles 2331 and 2722 of the Louisiana Code of Civil Procedure; and (e) all
other benefits provided under Articles 2331, 2722 and 2723 of the Louisiana Code
of Civil Procedure and all other Articles not specifically mentioned above.


(d) Keeper. Should any or all of the Property be seized as an incident to an
action for the recognition or enforcement of this Mortgage, by executory
process, sequestration, attachment, writ of fieri facias or otherwise, Mortgagor
hereby agrees that the court issuing any such order shall, if requested by
Lender, appoint Lender, or any agent designated by Lender, or any person or
entity named by Lender at the time such seizure is requested, or any time
thereafter, as Keeper of the Property as provided under La. R.S. 9:5136 et seq.
Such a Keeper shall be entitled to reasonable compensation. Mortgagor agrees to
pay the reasonable fees of such Keeper, which are hereby fixed at the greater of
market rate or $50.00 per hour, which compensation to the Keeper shall also be
secured by this Mortgage.


(e) Declaration of Fact. Should it become necessary for Lender to foreclose
under this Mortgage, all declarations of fact, which are made under an authentic
act before a Notary Public in the presence of two witnesses, by a person
declaring such facts to lie within his or her knowledge, shall constitute
authentic evidence for purposes of executory process and also for purposes of
La. R.S. 9:3509.1, La. R.S. 9:3504(D)(6) and La. R.S. 10:9-629, where
applicable.
 
-105-

--------------------------------------------------------------------------------


 
(f) Specific Performance. Lender may, in addition to the foregoing remedies, or
in lieu thereof, in Lender’s sole discretion, pursuant to Louisiana Civil Code
Article 1986, commence an appropriate action against Mortgagor seeking specific
performance of any covenant contained herein, or in aid of the execution or
enforcement of any power herein granted.


(g) Cumulative Remedies. Lender’s remedies as provided herein shall be
cumulative in nature and nothing under this Mortgage shall be construed as to
limit or restrict the options and remedies available to Lender following any
Event of Default, or to in any way limit or restrict the rights and ability of
Lender to proceed directly against Mortgagor and/or any guarantor or endorser of
Mortgagor's secured indebtedness, or to proceed against other collateral
directly or indirectly securing any such secured indebtedness.


(h) Assignment of Leases. Upon the occurrence of an Event of Default hereunder,
then the assignment of Rents and Profits granted in this Mortgage shall
automatically become absolute as provided in La. R.S. 9:4401, and Lender,
without in any way waiving such default, at its option, upon notice and without
regard to the adequacy of the security for the secured indebtedness or to
whether it has exercised any of its other rights or remedies hereunder, shall
have the right to directly collect and receive all rents and any other proceeds
and/or payments arising under or in any way accruing under the leases assigned
herein, as such amounts become due and payable and to apply the same to the
secured indebtedness as provided herein. Nothing herein shall be construed to
limit the exercise of any remedies otherwise granted to Lender in this
instrument. Mortgagor unconditionally agrees to deliver to Lender, immediately
following demand, any and all of Mortgagor’s records, ledger sheets, and other
documentation, in the form requested by Lender, with regard to the Leases and
the Rents and any and all proceeds and/or payments applicable thereto. Lender
shall have the further right, upon the occurrence of an Event of Default, where
appropriate and within Lender’s sole discretion, to file suit, either in
Mortgagor’s own name or in the name of Lender, to collect any and all Rents and
other proceeds and payments that may then and/or in the future be due and owing
under and/or as a result of the Leases assigned herein. Where it is necessary
for Lender to attempt to collect any such Rents and other proceeds and/or
payments from the obligors therefor, Lender may compromise, settle, extend, or
renew for any period (whether or not longer than the original period) any
obligation or indebtedness thereunder or evidenced thereby, or surrender,
release, or exchange all or any part of said obligation or indebtedness, without
affecting the liability of Lender under this Mortgage or under the Debt. To that
end, Mortgagor hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, coupled with an interest and with full power of substitution,
to take any and all such actions and any and all other actions permitted hereby,
either in the name of Mortgagor or Lender. In order to permit the foregoing,
Lender shall have the additional irrevocable right, coupled with an interest,
to: (a) remove any and all of Mortgagor’s documents, instruments, files and
records relating or pertaining to the Leases and/or the Rents from any premises
where the same shall then be located; (b) at Mortgagor’s sole cost and expense,
use such of Mortgagor’s personnel, supplies and space at Mortgagor’s place or
places of business as may be necessary and proper within Lender’s sole
discretion, to administer collection of such proceeds and/or payments; (c)
receive, open and dispose of all mail addressed to Mortgagor pertaining to any
of the Leases and/or the Rents and proceeds and/or payments thereunder; (d)
notify the postal authorities to change the address the delivery of mail
addressed to Mortgagor pertaining to any of the Leases and/or Rents and proceeds
and/or payments thereunder, to such address as Lender may designate; (e) endorse
Mortgagor’s name on any and all notes, acceptances, checks, drafts, money
orders, or other evidences of payment of such proceeds and/or payments that may
come into Lender’s possession, and to deposit or otherwise collect the same; (f)
prepare and mail invoices and/or statements to such obligors and/or debtors; (g)
send verifications of amounts owed to such obligors; and (h) execute in
Mortgagor’s name affidavits and/or notices with regard to lien rights available
to Mortgagor in connection with such Leases and/or Rents. In the event that
Mortgagor should, for any reason whatsoever, receive any proceeds derived from
the sale, lease, insurance loss, damage and/or condemnation, of all or any part
of said premises and/or the Leases or Rents, or should Mortgagor receive any
other payments under the Leases or Rents as provided hereunder (with such
proceeds and/or payments being hereinafter individually, collectively and
interchangeably referred to as Mortgagor’s “Rent Funds”), following notice to
the obligors thereunder to make their respective payments directly to Mortgagor,
Mortgagor shall hold such Rent Funds in trust for and on behalf of Lender, and
Mortgagor hereby unconditionally agrees to remit or to otherwise turn over such
Rent Funds to Lender immediately following demand. Should Mortgagor deposit any
such Rent Funds into one or more of Mortgagor’s deposit accounts, no matter
where located, Lender shall have the additional right to attach any and all of
Mortgagor’s deposit accounts in which Lender may prove such Rent Funds were
deposited, whether or not such Rent Funds are or were commingled with other
moneys of Mortgagor, and whether or not such Rent Funds then remain on deposit
in such an account or accounts. Anything to the contrary in this Mortgage
notwithstanding, Lender will not be deemed or construed to have taken possession
of said premises or to be managing it by reason of its exercise of any of its
rights or remedies under this Paragraph.
 
-106-

--------------------------------------------------------------------------------


 
The term “lien” will also mean a privilege, mortgage, security interest,
assignment, or other encumbrance. The term “real property” will mean “immovable
property” as that term is used in the Louisiana Civil Code. The term “personal
property” will mean “movable property” as that term is used in the Louisiana
Civil Code. The term “easement” will mean “servitude” as that term is used in
the Louisiana Civil Code. The term “building” will also include “other
constructions” as that term is used in the Louisiana Civil Code. The term
“tangible” will mean “corporeal” as that term is used in the Louisiana Civil
Code. The term “intangible” will mean “incorporeal” as that term is used in the
Louisiana Civil Code. The term “Uniform Commercial Code” will mean Louisiana
Commercial Laws, La. R.S. 10:1-101 et seq. The term “fee estate” will mean “full
ownership interest” as that term is used in the Louisiana Civil Code. The term
“condemnation” will include “expropriation” as that term is used in Louisiana
law. The term “receiver” will include “keeper” as that term is used in Louisiana
law. The term “conveyance in lieu of foreclosure” or “action in lieu thereof”
will mean “giving in payment” as that term is used in the Louisiana Civil Code
and “dation en paiment”. The term “joint and several” will mean “solidary” as
that term is used in the Louisiana Civil Code. The term “county” will mean
“parish” as that term is used in Louisiana.
 
-107-

--------------------------------------------------------------------------------


 
(i) Automatic Transfer of Rights. In the event of foreclosure under this
Mortgage, or other transfer of title or assignment of the Property, or any part
or parts thereof, in lieu of payment of the Debt, whether in whole or in part,
all policies of insurance and other incorporeal rights applicable to the
foreclosed upon or transferred Property (collectively, the “Rights”) shall
automatically inure to the benefit of and shall pass to the purchaser(s) or
transferee)s) thereof, subject to the rights of the purchaser(s) or
transferee(s) to reject such insurance coverage and/or Rights at its or their
sole option and election.
 
(j) Public or Private Sale of Collateral. To the extent that any of the Property
is then in Lender’s possession, Lender shall have full power to sell, lease,
transfer, or otherwise deal with the Property or proceeds thereof in its own
name or that of Mortgagor. Lender may sell the Property at public auction or
private sale. Unless the Property threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Lender will give Mortgagor
reasonable notice of the time after which any private sale or any other intended
disposition of the Property is to be made. All expenses relating to the
disposition of the Property, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Property, shall
become a part of the Debt secured hereby and shall be payable on demand, with
interest at the Default Interest Rate from date of expenditure until repaid.
Mortgagor agrees that any such sale shall be conclusively deemed to be conducted
in a commercially reasonable manner if it is made consistent with the standard
of similar sales of collateral by commercial banks in Louisiana.
 
(k) Collect Revenues, Apply Accounts. Lender shall have the right, at its sole
option and election, to directly collect and receive all proceeds and/or
payments arising under or in any way accruing from the Property, as such amounts
become due and payable. In order to permit the foregoing, Mortgagor
unconditionally agrees to deliver to Lender, immediately following demand, any
and all of Mortgagor’s records, ledger sheets, and other documentation, in the
form requested by Lender, with regard to the Property and any and all proceeds
and/or payments applicable thereto. Lender shall have the further right within
Lender’s sole discretion, to file suit, either in Lender’s own name or in the
name of Mortgagor, to collect any and all proceeds and payments that may then
and/or in the future be due and owing under this Mortgage, and if as a result of
such it is necessary for Lender to attempt to collect any such proceeds and/or
payments from the obligors therefor, Lender may compromise, settle, extend, or
renew for any period (whether or not longer than the original period) any
obligation or indebtedness thereunder or evidenced thereby, or surrender,
release, or exchange all or any part of said obligation or indebtedness, without
affecting the liability of Mortgagor under this Mortgage or under the
Obligations. To that end, Mortgagor hereby irrevocably constitutes and appoints
Lender as its attorney-in-fact, coupled with an interest and with full power of
substitution, to take any and all such actions and any and all other actions
permitted hereby, either in the name of Mortgagor or Lender.
 
(l) Additional Expenses. In the event that it should become necessary for Lender
to conduct a search for any of the Property in connection with any foreclosure
action, or should it be necessary to remove the Property, or any part or parts
thereof, from the premises in which or on which the Property is then located,
and/or to store and/or refurbish such Property, Mortgagor agrees to reimburse
Lender for the cost of conducting such a search and/or removing and/or storing
and/or refurbishing such Property, which additional expense shall also be
secured by the lien of this Mortgage and the assignments and security interests
created herein.
 
-108-

--------------------------------------------------------------------------------


 
Section 19.02. Waiver and Release. The parties to this Security Instrument
hereby waive the production of mortgage, conveyance, tax, paving and other
certificates and relive and release the Notary Public before whom this Security
Instrument was passed from all responsibilities and liabilities in connection
therewith.
 
Section 19.03. No Paraph. Mortgagor declares that none of the secured
indebtedness secured by this Mortgage has been “paraphed” for identification
with this Mortgage.
 
Section 19.04. The parties to this Security Instrument hereby waive the
production of mortgage, conveyance, tax, paying, assignment of accounts
receivable and other certificates and relieve and release the Notary before whom
this Mortgage was passed from all responsibilities and liabilities in connection
therewith
 
Section 19.05. This Security Instrument secures any and all present and future
loans, advances, and/or other extensions of credit or other indebtedness now
owing or which hereafter be owing by Mortgagor to Lender, as well as Lender’s
successors and assigns, from time to time, one or more times, now and in the
future, and any and all promissory notes evidencing such present and/or future
loans, advances and/or other extensions of credit, as well as any and all other
obligations, including, without limitation, Mortgagor’s covenants and agreements
in any present or future loan or credit agreement or any other agreement,
document or instrument executed by Mortgagor, and liabilities that Mortgagor may
now and/or in the future owe to and/or incur in favor of Lender, as well as
Lender’s successors and assigns, whether direct or indirect, or by way of
assignment or purchase of a participation interest, and whether related or
unrelated, or whether committed or purely discretionary, however and whenever
incurred or evidenced, whether express or implied, direct or indirect, absolute
or contingent, or due or to become due, and all renewals, modifications,
consolidations, replacements and extensions thereof, whether Mortgagor is
obligated alone or with others on a “solidary” or “joint and several” basis, as
a principal obligor or as a surety, guarantor, or endorser, of every nature and
kind whatsoever, whether or not any such indebtedness may be barred under any
statute of limitations or prescriptive period or may be or become otherwise
unenforceable or voidable for any reason whatsoever, up to the Maximum Amount.
Notwithstanding any other provision of this Mortgage, the maximum amount of
indebtedness secured hereby at any time and from time to time shall be limited
to the Maximum Amount.
 
Section 19.06. This Security Instrument has been executed by Mortgagor pursuant
to Article 3298 of the Louisiana Civil Code and other applicable law for the
purpose of securing the secured indebtedness that may now be existing and/or
that may arise in the future as provided herein, with the preferences and
priorities provided under applicable Louisiana law. However, nothing under this
Security Instrument shall be construed as limiting the duration of this Mortgage
or the purpose or purposes for which the secured indebtedness may be requested
or extended.
 
Section 19.07. Forfeiture. There has not been and shall never be committed by
Mortgagor or any other person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Mortgagor’s obligations under
any of the Loan Document.
 
-109-

--------------------------------------------------------------------------------


 
Section 19.08. Rents and Leases. In order to secure the secured indebtedness up
to the Maximum Amount and to the extent permitted by La. R.S. 9:4401 et seq., as
additional and collateral security for the payment of the Debt and cumulative of
any and all rights and remedies herein provided for, Mortgagor hereby
collaterally and conditionally assigns to Lender all existing and future Rents
and Leases, such assignment to become absolute upon the occurrence of an Event
of Default.
 
Section 19.09. As used in this Security Instrument, the definition of
"Environmental Statutes" includes the Louisiana Environmental Quality Act
(Louisiana Revised Statutes § 30:2001, et seq.), as amended and any other laws
of the State of Louisiana governing the handling of hazardous materials, and the
regulations promulgated thereunder as used in this Security Instrument the term
"Environmental Statute" included.
 
Section 19.10. Foreclosure. At any time after an Event of Default, Lender has
immediately commence an action to foreclose this Mortgage or to specifically
enforce its provisions or any of the indebtedness secured hereby pursuant to the
statutes in such case made and provided and sell the Property or cause the
Property to be sold in accordance with the requirements and procedures provided
by said statutes in a single parcel or in several parcels at the option of
Lender.
 

(1)  
In the event foreclosure proceedings are filed by Lender, all expenses incident
to such proceeding, including, but not limited to, reasonable attorneys' fees
and costs, shall be paid by Mortgagor and secured by this Mortgage and by all of
the other Loan Documents securing all or any part of the indebtedness evidenced
by the Note. The secured indebtedness and all other obligations secured by this
Mortgage, including, without limitation, interest at the Default Interest Rate
(as defined in the Note), any prepayment charge, fee or premium required to be
paid under the Note in order to prepay principal (to the extent permitted by
applicable law), attorneys' fees and any other amounts due and unpaid to Lender
under the Loan Documents, may be bid by Lender in the event of a foreclosure
sale hereunder. In the event of a judicial sale pursuant to a foreclosure
decree, it is understood and agreed that Lender or its assigns may become the
purchaser of the Property or any part thereof.

 

(2)  
Lender may, by following the procedures and satisfying the requirements
prescribed by applicable law, foreclose on only a portion of the Property and,
in such event, said foreclosure shall not affect the lien of this Mortgage on
the remaining portion of the Property foreclosed.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-110-

--------------------------------------------------------------------------------


 
THUS DONE AND SIGNED in ________________, ________________on this 31st day of
January, 2007, in the presence of the undersigned witnesses and Notary Public
after due reading of the whole.
 


LVP GULF COAST INDUSTRIAL PORTFOLIO LLC, a Delaware limited liability company
 
 

By: /s/ Michael Schurer        

--------------------------------------------------------------------------------

Name: Michael Schurer
Title: Vice President
   

 

--------------------------------------------------------------------------------


 
EXHIBIT A-1


(Legal Description)
PARCEL 1


100 JAMES DRIVE EAST.


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof know as James Business Park, and shown on a
plan of resubdivision of J.J. Krebs & Sons, Inc., dated April 14, 1983, approved
by the St. Charles Parish Planning Commission on June 1, 1983, and registered in
COB 298, folio 297 on June 2, 1983, and identified as Lot 15-A, Square 4, and
said lot is more particularly described as follows:


Commence at the intersection of the northerly right of way of James Drive East
and the easterly right of way of James Drive West a near point of curvature on
James Drive East, thence along the northerly right of way line of James Drive
East North 72 degrees 46 minutes 00 seconds East a distance of 175.38 feet to
the point of beginning;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 564.18 feet to
a point on the line common to Lots 15-A and 15-B;


Thence along said common line North 89 degrees 49 minutes 00 seconds East a
distance of 466.87 feet tot a point;


Thence South 00 degrees 11 minutes 00 seconds East a distance of 421.00 feet to
a point on the northerly right of way of James Drive East;


Thence South 72 degrees 46 minutes 00 seconds West along said right of way line
a distance of 488.33 feet to the point of beginning.


Lot 15-A is a portion of former Lot 15, James Business Park.


The improvements thereon bear the municipal no. 100 James Drive East.
 

--------------------------------------------------------------------------------


 
EXHIBIT A-2
PARCEL 2


120 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, and shown on a
plan of resubdivision of J.J. Krebs & Sons, Inc., dated April 14, 1983, approved
by the St. Charles Parish Planning Commission on June 1, 1983, and registered in
COB 298, folio 297 on June 2, 1983, and identified as Lot 15-B, Square 4, and
said lot is more particularly described as follows:


Lot 15-B begins 133.13 feet from the near point of curvature of the intersection
of the easterly right of way of James Drive West and the southerly right of way
of Mallard Street and measures thence along the southerly right of way of
Mallard Street North 89 degrees 49 minutes 00 seconds East a distance of 440
feet to a point;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 200 feet to a
point;


Thence North 89 degrees 49 minutes 00 seconds East, a distance of 26.87 feet to
a point;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 129.00 feet to
the line common to Lots 15-A and 15-B;


Thence South 89 degrees 49 minutes 00 seconds West along said common line a
distance of 466.87 feet to a point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 329.00 feet to
the point of beginning.


Said Lot 15-B is composed of a portion of former Lot 15 and all of Lots 6, 7, 8
and 9, Square 4, James Business Park.


The improvements thereon bear the municipal no. 120 Mallard Street.
 

--------------------------------------------------------------------------------


 
EXHIBIT A-3


PARCEL 3


150 CANVASBACK DRIVE


THAT CERTAIN PORTION OF GROUND, situated in the Parish of St. Charles, State
Louisiana, in that part thereof known as James Business Park Extension No. 2 in
Square No. 11 thereof, bounded by James Drive East, Pintail Street, James West
and Canvasback Drive, designated as Lot 10-A, according to a resubdivision plan
made by J.J. Krebs & Sons, Inc., dated December 9, 1986, approved by St. Charles
Parish Planning Director April 10, 1987, recorded at Entry No. 127655, COB 371,
folio 8 on April 23, 1987, and which lot is described as follows:


Begin at the intersection of the westerly right of way of James Drive East and
the southerly right of way of Canvasback Drive, the point of curvature on James
Drive East;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 329.53 feet to
a point;


Thence South 89 degrees 49 minutes 00 seconds West, a distance of 325.00 feet to
a point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 354.53 feet to
a point on the southerly right of way of Canvasback Drive;


Thence along said right of way North 89 degrees 49 minutes 00 seconds East a
distance of 300.00 feet to a point of curve;


Thence along a curve to the right having a radius of 25.00 feet, a distance of
39.27 feet to the Point of Beginning.


Improvements thereon bear Municipal Number 150 Canvasback Drive.


Together with those certain servitudes established as follows:



1.  
COB 366, folio 626 - Servitude by Destination of Owner as established by St.
Charles Three, Limited Partnership, by act before Frank J. Stitch, Jr., N.P. ,
dated January 13, 1987, filed January 14, 1987, under Entry No. 125464, as shown
on the Lot 10-A Survey.



(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT A-4


PARCEL 4


107 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, in accordance
with a plan of resubdivision prepared by J. J. Krebs & Sons, Inc., dated June
13, 1978, last revised August 14, 1979, approved under St. Charles Parish Policy
Jury Ordinance No. 66-3-544 and registered in COB 234, folio 490 on October 2,
1979, and identified as Lots 1, 2, and 3, Square 5, and said lots are more
particularly described as follows:


Begin at a near point of curvature at the northeast intersection of Mallard
Street and James Drive West; thence along the east right of way of James Drive
West North 00 degrees 11 minutes 00 seconds West a distance of 175.00 feet to a
point;


Thence North 89 degrees 49 minutes 00 seconds East a distance of 325.00 feet to
a point on the line common to Lots 3 and 4;


Thence South 00 degrees 11 minutes 00 seconds East a distance of 200.00 feet to
the northerly right of way of Mallard Street;


Thence along said right of way South 89 degrees 49 minutes 00 seconds West a
distance of 300 feet to a point on a curve to the right at the northeast
intersection of Mallard Street and James Drive West;


Thence along said curve, having a radius of 25.00 feet a distance of 39.27 feet
to the point of beginning.


The improvements thereon bear the municipal no. 107 Mallard Street.


Together with those servitudes benefiting the land and established as follows:



1.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20,

2.  
1983 and establishing non-exclusive driveway servitudes across Lots 1 through
18, Square 5, filed October 20, 1983.

3.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

4.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.

(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT A-5


PARCEL 5


143 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, in accordance
with a plan of resubdivision prepared by J. J. Krebs & Sons, Inc., dated June
13, 1978, last revised August 14, 1979, approved under St. Charles Parish Police
Jury Ordinance No. 66-3-544 and registered in COB 234, folio 490 on October 2,
1979, and identified as Lots 7, 8 and 9, Square 5, and said lots are more
particularly described as follows:


Begin at the northwest intersection of James Drive East and Mallard Street, a
near point of curvature on Mallard Street;


Thence along the northerly right of way of Mallard Street South 89 degrees 49
minutes 00 West a distance of 300.00 feet to a point on the line common to Lots
6 and 7;
Thence along said line North 00 degrees 11 minutes 00 seconds West a distance of
200.00 feet to a point;


Thence North 89 degrees 49 minutes 00 seconds East a distance of 325.00 feet to
a point on the westerly right of way of James Drive East;


Thence along said right of way South 00 degrees 11 minutes 00 seconds East a
distance of 175.00 feet to a point of curve;


Thence along the arc of a curve to the right having a radius of 25.00 feet a
distance of 39.27 feet to the point of beginning.


The improvements thereon bear municipal no. 143 Mallard Street.


Together with those servitudes benefiting the land and established as follows:

1.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20, 1983, and establishing non-exclusive driveway servitudes across Lots
1 through 18, Square 5, filed October 20, 1983.

2.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

3.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.

(the “Insured Servitudes”).
 

--------------------------------------------------------------------------------


 
EXHIBIT A-6


PARCEL 6


150 TEAL STREET


A CERTAIN PIECE OR PORTION OF GROUND, situated in Section 39, Township 12 South,
Range 9 East, St. Charles Parish, La., that part thereof known as James Business
Park, designated as Lot 10-A, Square 5, on a plan of Resubdivision by Krebs,
LaSalle, LeMieuz Consultants, Inc. entitled Resubdivision of Lots 10, 11, 12,
13, 14, 15 & 16, Square 5 into Lot 10-A, James Business Park in Section 39,
Township 12 South, Range 9 East, dated October 29, 1998, approved by Director,
St. Charles Parish Planning and Zoning on November 2, 1998, filed November 10,
1998, registered at COB 546, folio 226, Parish of St. Charles, State of
Louisiana, and Lot 10-A is more particularly described as follows:


Commence at the point of curvature on the southerly right of way line of Teal
Street at the intersection of James Drive West;


Thence along the southerly right of way line of Teal Street, North 89 degrees 49
minutes 00 seconds East a distance of 200.00 feet to the Point of beginning;


Thence continue along the southerly right of way line of Teal Street, North 89
degrees 49 minutes 00 seconds East, a distance of 700.00 feet to a point of
curvature;


Thence along a curve to the right, having a radius of 25.00 feet, an arc length
of 39.27 feet, a chord bearing of South 45 degrees 11 minutes 00 seconds East, a
chord distance of 35.36 feet to a point on the westerly right of way line of
James Drive East;


Thence along the westerly right of way line of James Drive East, South 00
degrees 11 minutes 00 seconds East, a distance of 175.00 feet to a point;


Thence South 89 degrees 49 minutes 00 seconds West, a distance of 725.00 to a
point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 200.00 feet to
a point of beginning.


Improvements bear municipal number 150 Teal Street.


Together with those servitudes benefiting the land and established as follows:



1.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20, 1983, and establishing non-exclusive driveway servitudes across Lots
1 through 18, Square 5, filed October 20, 1983.

2.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas, dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

3.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.



(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT A-7


PARCEL 7


520 AND 524 ELMWOOD PARK BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in the Parish of Jefferson, State
of Louisiana, in that portion thereof known as Elmwood Industrial Park,
designated as Parcel 16-C-2, per plan of Michael W. Flores, C.E. and L.S., dated
April 3, 1985 last revised November 21, 1985, approved by Jefferson Parish
Council Ordinance No. 16704 on December 18, 1985 filed in COB 1396, folio 307.
Parcel 16-C-2 is described as follows:


Commence at the intersection of the west right of way line of Jefferson Highway
and the south right of way line of Elmwood Park Boulevard, thence North 47
degrees 25 minutes 41 seconds West along the south right of way line of Elmwood
Park Boulevard, a distance of 405.37 feet to the Point of Beginning; thence
South 42 degrees 33 minutes 47 seconds West a distance of 521.05 feet to a
point; thence North 47 degrees 26 minutes 11 seconds West, a distance of 445.00
feet to the point; thence North 42 degrees 33 minutes 47 seconds East a distance
of 521.12 feet to a point on the south right of way line of Elmwood Park
Boulevard; thence along said right of way line South 47 degrees 25 minutes 41
seconds East a distance of 445.00 feet to the Point of Beginning.


Address: 520 and 524 Elmwood Park Boulevard.


Together with those certain servitudes benefiting the land and established as
follows:



1.  
COB 1916, folio 275 - Servitude of Destination of the Owner as established by
Crow-Coleman, New Orleans, #1, a Louisiana General Partnership by act dated
March 21, 1988, registered as Entry No. 88-12359. This is a non-exclusive
servitude of common drive and passage, affecting a portion of Parcels 16-C-2 and
16-C-3.




2.  
COB 1913, folio 221 - Servitude of Destination of the Owner established by
Crow-Coleman New Orleans #1, a Louisiana General Partnership, by act last dated
March 16, 1988, filed as Entry No. 88-11515. This is a non-exclusive servitude
of common drive affecting a portion of Parcels 16-C-1 and 16-C-2. (Collectively
the “Insured Servitudes”)

 

--------------------------------------------------------------------------------


 
EXHIBIT A-8


PARCEL 8


11301 INDUSTRIPLEX BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in that subdivision of East Baton
Rouge Parish, Louisiana, known as Baton Rouge Industriplex Subdivision, Fourth
Filing, and designated as Lot No. 99-A, and according to Map Showing
Resubdivision of Lots 98-101, Baton Rouge Industriplex Subdivision, Fourth
Filing, creating Lots 99-A and 101-A, by James R. Clary, Sr., P.L.S., dated
March 3, 1988, approved by East Baton Rouge Planning Commissions on March 9,
1988, recorded as Original 85, Bundle 9987, Lot 99-A is more particularly
described as follows:


Begin at the intersection of the northerly right of way of Industriplex
Boulevard and the easterly right of way of Fieldstone Drive;


Thence North 13 degrees 14 minutes 11 seconds East along the east right of way
of Fieldstone Drive, a distance of 291.70 feet to a point;


Thence South 81 degrees 13 minutes 20 seconds East a distance of 377.15 feet to
a point;


Thence South 13 degrees 14 minutes 11 seconds West a distance of 321.02 feet to
a point on the north right of way of Industriplex Boulevard;


Thence North 76 degrees 45 minutes 49 seconds West along the north right of way
of Industriplex Boulevard a distance of 376.01 feet to the Point of Beginning.


Improvements thereon bear Municipal No. 11301 Industriplex Boulevard.


Together with those certain servitudes established as follows:



1.  
Original 586, Bundle 9988 - Servitude of Destination of the Owner as established
by Baton Rouge Trade Center Partnership by act dated March 21, 1988, filed March
22, 1988. This is a non-exclusive servitude of common drive and passage,
affecting a portion of Lots 99-A and 101-A.



(the “Insured Servitude”)
 

--------------------------------------------------------------------------------


 
EXHIBIT A-9


PARCEL 9


11441 INDUSTRIPLEX BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in the that subdivision of East
Baton Rouge Parish known as Baton Rouge Industriplex Subdivision, Fourth Filing
and Baton Rouge Industriplex Subdivision, Fifth Filing and designated as Lot
104-A-1, and according to Map Showing Resubdivision of Lots 103, 104-A and 105
Baton Rouge Industriplex Subdivision Fourth Filing and Lots 106-A and 107-A,
Baton Rouge Industriplex Subdivision, Fifth Filing, creating Lots 103-A, 104-A-1
and 107-A-1, by James R. Clary, Sr., P.L.S., dated March 7, 1988, approved by
East Baton Rouge Planning Commission March 9, 1988, recorded as Original 86,
Bundle 9987, said Lot 104-A-1 is more described as follows:


Begin at the northeast intersection of Industriplex Boulevard and Sunbelt Court:


Thence along the northeasterly right of way of Industriplex Boulevard along a
curve having a radius of 290.20 feet, a distance of 286.42 feet to point;


Thence continue along said right of way line North 76 degrees 45 minutes 49
seconds West a distance of 10.49 feet to a point;


Thence North 13 degrees 14 minutes 11 seconds East a distance of 343.42 feet to
a point;


Thence South 81 degrees 13 minutes 20 seconds East a distance of 239.57 feet to
a point;


Thence South 09 degrees 04 minutes 39 seconds West a distance of 275.02 feet to
a point;


Thence South 19 degrees 56 minutes 22 seconds East a distance of 8.89 feet to a
point;


Thence South 50 degrees 55 minutes 59 seconds East a distance of 165.01 feet to
a point;


Thence South 34 degrees 24 minutes 55 seconds East a distance of 28.62 feet to a
point on the north right of way line of Sunbelt Court;


Thence South 69 degrees 47 minutes 07 seconds West the north right of way line
of Sunbelt Court a distance of 216.58 feet to the Point of Beginning.


Improvements thereon bear Municipal No. 11441 Industriplex Boulevard.



--------------------------------------------------------------------------------


 
EXHIBIT A-10


PARCEL 10


6565 EXCHEQUER DRIVE


TWO (2) CERTAIN PIECES OR PORTIONS OF GROUND, situated in the subdivision of
East Baton Rouge Parish, Louisiana known as Baton Rouge Industriplex
Subdivision, First and Second Filing, designated as Lot Nos. 33-A and 34-A and
according to a map prepared by Dawson Engineers Incorporated, Consulting Civil
Engineers, dated August 2, 1982, entitled “Map Showing Survey of a Resubdivision
of Lot 18 of the Baton Rouge Industriplex Subdivision (First filing) into Lot
18A and Lot 33 of the Baton Rouge Industriplex Subdivision (Second filing) into
Lot 33-A and Lot 34 of the Baton Rouge Industriplex Subdivision (Second Filing)
into Lot 34-A, located in Section 6, T8S, R2E, Greensburg Land District, Parish
of East Baton Rouge, Louisiana”, approved by East Baton Rouge Planning
Commission August 11, 1982, recorded on Original 557, Bundle 9514, said Lots
33-A and 34-A are more particularly described as follows:


Commence at the north right of way line of Industriplex Boulevard and last right
of way line of Exchequer Drive;


Thence North 18 degrees 17 minutes 07 seconds East along the east right of way
of Exchequer Drive a distance of 300.00 feet to the Point of Beginning;


Thence continuing along the east right of way of Exchequer Drive North 18
degrees 17 minutes 07 seconds East a distance of 291.13 feet to a point;
Thence North 89 degrees 41 minutes 35 seconds East a distance of 456.21 feet to
a point;


Thence South 36 degrees 53 minutes 09 seconds East a distance of 327.29 feet to
a point;


Thence South 01 degrees 22 minutes 42 seconds West a distance of 260.94 feet to
a point;


Thence North 71 degrees 42 minutes 53 seconds West a distance of 776.95 feet to
the Point of Beginning.


Improvements thereon bear Municipal No. 6565 Exchequer Drive.



--------------------------------------------------------------------------------



EXHIBIT B
 
SUMMARY OF RESERVES
 
Reserve Items
Initial Deposit Amount
Monthly Installment Amount
Basic Carrying Costs
·  Taxes
·  Insurance Premiums
·  Taxes
     $139,237,51
·  Insurance Premium
     $139,422.18
 
·  Taxes
     $59,132.84
 
·  Insurance Premiums
     12,582.09
Initial Engineering/Environmental Deposits
·  Immediate Repairs
·  Environmental Remediation
 
 
·  Immediate Repairs
     $843,241.25
 
·  Environmental Remediation
N/A
Recurring Monthly Replacement Reserve Deposit
N/A
$12,584.40 Capped at $528,544.80
Reletting Reserve
N/A
$29,363.61 Capped at 1,233,271.20




--------------------------------------------------------------------------------


 
EXHIBIT C
 
CASH FLOW STATEMENT
 
 

    Property:____________________________    
Location:____________________________ Cash Flow Statement for Month
of:____________   Year:

 
Current
Month
Year to
Date
 
REVENUE
Net Rental Revenue
Other Revenue
Effective Gross Income
 
 
 
 
________
 
 
 
 
________
 
 
OPERATING EXPENSES
Common Area Maintenance
Payroll
Administration
Leasing
Service
Clean & Decorate
Utilities
Repairs & Maintenance
Taxes
Insurance
Management Fees
Other
Total Operating Expenses
Net Operating Income
 
 
 
 
 
 
 
 
 
 
 
________
________
 
 
 
 
 
 
 
 
 
 
 
________
________
 
 
RECURRING EXPENSES
To Include Expenses for: Carpet Replacement, Appliance Replacement, HVAC/Water
Heater Replacement; Miniblinds/Drapes/Ceiling Fans:
 
 
 
 
________
 
 
 
 
________
 
NON-RECURRING EXPENSES
To Include Capital Expenses for: Playground, Major Signage, Lawns/Trees/Shrubs,
Paving/Parking, Roof Replacement, Carpentry/Siding/Balconies, Exterior Paint,
Major Concrete/Sidewalks, Foundations, Major Exterior, Boiler Replacement, Major
HVAC Replacement, Plumbing Replace, Electrical Replace, Other Major, Fire &
Storm, Ins. Loss Recovery:
Net Cash Flow
 
 
 
 
 
 
 
________
 
 
 
 
 
 
 
________

Certified By:_____________________________
Name:_____________________________
Title:_____________________________
                              Management Company:_____________________________
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
Required Engineering Work for100 James Drive


ITEM
 
AMOUNT
         
1. Provide 2 ADA Parking Spaces
 
$
0.00
 
2. Concrete Pavement Repair
 
$
0.00
 
3. Roof Surfacing
 
$
150,693.00
 
Subtotal
 
$
150,693.00
 
Plus 25% Contingency
       
TOTAL
 
$
188,366.25
 

 
Required Engineering Work for120 Mallard Street


ITEM
 
AMOUNT
         
1. Replace Roof
 
$
36,000.00
 
2. Striping of Parking Lot
 
$
0.00
 
3. Replace 4-Ton Heat Pumps
 
$
144,000.00
 
Subtotal
 
$
180,000.00
 
Plus 25% Contingency
       
TOTAL
 
$
225,000.00
 

 
Required Engineering Work 1700 Grandstand Drive


ITEM
 
AMOUNT
         
1. Remove and Replace Exterior Sealants
 
$
0.00
 
2. Allowance for roof repair indicated in the roof inspection report provided
for our review. The opinion of cost is based upon estimated repair budget
reported in the inspection report
 
$
15,000.00
 
Subtotal
 
$
15,000.00
 
Plus 25% Contingency
       
TOTAL
 
$
18,750.00
 




--------------------------------------------------------------------------------


 
Required Engineering Work 5405 Bandera Road


ITEM
 
AMOUNT
         
1. Remove and Replace Exterior Sealants
 
$
0.00
 
2. Allowance to have concrete wall panel cracking issue evaluated by a
structural engineer. This allowance does not include any repairs that may be
required based upon the results of the evaluation.
 
$
10,000.00
 
3. Allowance to repair the distressed stairs in the loading dock area.
 
$
2,500.00
 
4. Allowance to seal creaking and replace distressed sections in the concrete
pavement.
 
$
0.00
 
5. Allowance to have the fire sprinkler system inspected. This allowance does
not include any repairs that may be required based upon the results of the
inspection.
   
Routine Maintenance
 
Subtotal
 
$
12,500.00
 
Plus 25% Contingency
       
TOTAL
 
$
15,625.00
 

 
Required Engineering Work 7402-7648 Reindeer Trail


ITEM
 
AMOUNT
         
1. Remove and Replace Exterior Sealants
 
$
0.00
 
2. Allowance to seal cracks and repair distressed sections of the concrete
pavements
 
$
0.00
 
3. Allowance to make fence repairs.
   
Routine Maintenance
 
4. Allowance for roof repairs indicated in the roof inspection report provided
for our review. The opinion of cost is based upon the estimated repair budget
reported in the inspection report.
 
$
16,400.00
 
5. Replace roof of 7402-7424 building. Estimate is based upon replacement cost
indicated in roof condition report provided for our review.
 
$
300,000.00
 
Subtotal
 
$
316,400.00
 
Plus 25% Contingency
       
TOTAL
 
$
395,500.00
 




--------------------------------------------------------------------------------


 
EXHIBIT E
 
Form of Direction Letter
 
[Letterhead of Landlord]
 
[Name and Address of tenant]
 
Re: [Address of Premises]
 
Dear tenant:
 
You are hereby directed to make all future payments of rent and other sums due
to Landlord under the Lease payable as follows:
 
Payable To: [____________] and Wachovia Bank, National Association
 

  If by federal wire transfer:       Bank:  Wachovia Bank, NA   ABA #: 
053-000-219   Acct Name: [__________]   Acct #:       Ref Loan #:
___________________

 

  If by US Mail:     _________________   PO Box _____   Charlotte, NC 28260-1443
      If by Overnight Courier:    
Wachovia Bank, NA
1525 West WT Harris Blvd
Bldg 2C2 (Ref # ______)
Charlotte, NC 28262
Ref Loan #:_____________________

 
Please take particular care in making the check payable only to the
above-mentioned names because only checks made payable to the referenced names
will be credited against sums due by you to landlord. Until otherwise advised in
writing by Landlord and the above-mentioned bank (or its successor), you should
continue to make your payments for rent and other sums as directed by the terms
of this letter.
 
Thank you in advance for your cooperation with this change in payment
procedures.
 

 
By: _________________________________
 
_______________________________

 

--------------------------------------------------------------------------------


 
EXHIBIT F


Allocated Loan Amount and
Individual Properties



Individual Property  
The Allocated Loan Amount
 
100 James Drive
 
$
2,025,000
 
5405 Bandera Road
 
$
5,475,000
 
120 Mallard Street
 
$
3,112,500
 
150 Canvasback Drive
 
$
1,612,500
 
107 Mallard Street
 
$
2,062,500
 
143 Mallard Street
 
$
1,762,500
 
150 Teal Street
 
$
3,787,500
 
520-524 Elmwood Park
 
$
7,912,500
 
7042 Alamo Drive
 
$
1,837,500
 
7402-7648 Reindeer Trail
 
$
9,375,000
 
11301 Industriplex Blvd.
 
$
2,662,500
 
11441 Industriplex Blvd.
 
$
2,962,500
 
1700 Grandstand Drive
 
$
3,975,000
 
6565 Exchequer Dr.
 
$
4,462,500
 

 

--------------------------------------------------------------------------------


 
EXHIBIT G-1


(Legal Description)
PARCEL 1


100 JAMES DRIVE EAST.


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof know as James Business Park, and shown on a
plan of resubdivision of J.J. Krebs & Sons, Inc., dated April 14, 1983, approved
by the St. Charles Parish Planning Commission on June 1, 1983, and registered in
COB 298, folio 297 on June 2, 1983, and identified as Lot 15-A, Square 4, and
said lot is more particularly described as follows:


Commence at the intersection of the northerly right of way of James Drive East
and the easterly right of way of James Drive West a near point of curvature on
James Drive East, thence along the northerly right of way line of James Drive
East North 72 degrees 46 minutes 00 seconds East a distance of 175.38 feet to
the point of beginning;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 564.18 feet to
a point on the line common to Lots 15-A and 15-B;


Thence along said common line North 89 degrees 49 minutes 00 seconds East a
distance of 466.87 feet tot a point;


Thence South 00 degrees 11 minutes 00 seconds East a distance of 421.00 feet to
a point on the northerly right of way of James Drive East;


Thence South 72 degrees 46 minutes 00 seconds West along said right of way line
a distance of 488.33 feet to the point of beginning.


Lot 15-A is a portion of former Lot 15, James Business Park.


The improvements thereon bear the municipal no. 100 James Drive East.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-2
PARCEL 2


120 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, and shown on a
plan of resubdivision of J.J. Krebs & Sons, Inc., dated April 14, 1983, approved
by the St. Charles Parish Planning Commission on June 1, 1983, and registered in
COB 298, folio 297 on June 2, 1983, and identified as Lot 15-B, Square 4, and
said lot is more particularly described as follows:


Lot 15-B begins 133.13 feet from the near point of curvature of the intersection
of the easterly right of way of James Drive West and the southerly right of way
of Mallard Street and measures thence along the southerly right of way of
Mallard Street North 89 degrees 49 minutes 00 seconds East a distance of 440
feet to a point;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 200 feet to a
point;


Thence North 89 degrees 49 minutes 00 seconds East, a distance of 26.87 feet to
a point;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 129.00 feet to
the line common to Lots 15-A and 15-B;


Thence South 89 degrees 49 minutes 00 seconds West along said common line a
distance of 466.87 feet to a point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 329.00 feet to
the point of beginning.


Said Lot 15-B is composed of a portion of former Lot 15 and all of Lots 6, 7, 8
and 9, Square 4, James Business Park.


The improvements thereon bear the municipal no. 120 Mallard Street.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-3


PARCEL 3


150 CANVASBACK DRIVE


THAT CERTAIN PORTION OF GROUND, situated in the Parish of St. Charles, State
Louisiana, in that part thereof known as James Business Park Extension No. 2 in
Square No. 11 thereof, bounded by James Drive East, Pintail Street, James West
and Canvasback Drive, designated as Lot 10-A, according to a resubdivision plan
made by J.J. Krebs & Sons, Inc., dated December 9, 1986, approved by St. Charles
Parish Planning Director April 10, 1987, recorded at Entry No. 127655, COB 371,
folio 8 on April 23, 1987, and which lot is described as follows:


Begin at the intersection of the westerly right of way of James Drive East and
the southerly right of way of Canvasback Drive, the point of curvature on James
Drive East;


Thence South 00 degrees 11 minutes 00 seconds East, a distance of 329.53 feet to
a point;


Thence South 89 degrees 49 minutes 00 seconds West, a distance of 325.00 feet to
a point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 354.53 feet to
a point on the southerly right of way of Canvasback Drive;


Thence along said right of way North 89 degrees 49 minutes 00 seconds East a
distance of 300.00 feet to a point of curve;


Thence along a curve to the right having a radius of 25.00 feet, a distance of
39.27 feet to the Point of Beginning.


Improvements thereon bear Municipal Number 150 Canvasback Drive.


Together with those certain servitudes established as follows:



2.  
COB 366, folio 626 - Servitude by Destination of Owner as established by St.
Charles Three, Limited Partnership, by act before Frank J. Stitch, Jr., N.P. ,
dated January 13, 1987, filed January 14, 1987, under Entry No. 125464, as shown
on the Lot 10-A Survey.



(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT G-4


PARCEL 4


107 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, in accordance
with a plan of resubdivision prepared by J. J. Krebs & Sons, Inc., dated June
13, 1978, last revised August 14, 1979, approved under St. Charles Parish Policy
Jury Ordinance No. 66-3-544 and registered in COB 234, folio 490 on October 2,
1979, and identified as Lots 1, 2, and 3, Square 5, and said lots are more
particularly described as follows:


Begin at a near point of curvature at the northeast intersection of Mallard
Street and James Drive West; thence along the east right of way of James Drive
West North 00 degrees 11 minutes 00 seconds West a distance of 175.00 feet to a
point;


Thence North 89 degrees 49 minutes 00 seconds East a distance of 325.00 feet to
a point on the line common to Lots 3 and 4;


Thence South 00 degrees 11 minutes 00 seconds East a distance of 200.00 feet to
the northerly right of way of Mallard Street;


Thence along said right of way South 89 degrees 49 minutes 00 seconds West a
distance of 300 feet to a point on a curve to the right at the northeast
intersection of Mallard Street and James Drive West;


Thence along said curve, having a radius of 25.00 feet a distance of 39.27 feet
to the point of beginning.


The improvements thereon bear the municipal no. 107 Mallard Street.


Together with those servitudes benefiting the land and established as follows:



5.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20,

6.  
1983 and establishing non-exclusive driveway servitudes across Lots 1 through
18, Square 5, filed October 20, 1983.

7.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

8.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.

(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT G-5


PARCEL 5


143 MALLARD STREET


THAT CERTAIN PORTION OF GROUND, situated in the State of Louisiana, Parish of
St. Charles, in that part thereof known as James Business Park, in accordance
with a plan of resubdivision prepared by J. J. Krebs & Sons, Inc., dated June
13, 1978, last revised August 14, 1979, approved under St. Charles Parish Police
Jury Ordinance No. 66-3-544 and registered in COB 234, folio 490 on October 2,
1979, and identified as Lots 7, 8 and 9, Square 5, and said lots are more
particularly described as follows:


Begin at the northwest intersection of James Drive East and Mallard Street, a
near point of curvature on Mallard Street;


Thence along the northerly right of way of Mallard Street South 89 degrees 49
minutes 00 West a distance of 300.00 feet to a point on the line common to Lots
6 and 7;
Thence along said line North 00 degrees 11 minutes 00 seconds West a distance of
200.00 feet to a point;


Thence North 89 degrees 49 minutes 00 seconds East a distance of 325.00 feet to
a point on the westerly right of way of James Drive East;


Thence along said right of way South 00 degrees 11 minutes 00 seconds East a
distance of 175.00 feet to a point of curve;


Thence along the arc of a curve to the right having a radius of 25.00 feet a
distance of 39.27 feet to the point of beginning.


The improvements thereon bear municipal no. 143 Mallard Street.


Together with those servitudes benefiting the land and established as follows:

4.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20, 1983, and establishing non-exclusive driveway servitudes across Lots
1 through 18, Square 5, filed October 20, 1983.

5.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

6.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.

(the “Insured Servitudes”).
 

--------------------------------------------------------------------------------


 
EXHIBIT G-6


PARCEL 6


150 TEAL STREET


A CERTAIN PIECE OR PORTION OF GROUND, situated in Section 39, Township 12 South,
Range 9 East, St. Charles Parish, La., that part thereof known as James Business
Park, designated as Lot 10-A, Square 5, on a plan of Resubdivision by Krebs,
LaSalle, LeMieuz Consultants, Inc. entitled Resubdivision of Lots 10, 11, 12,
13, 14, 15 & 16, Square 5 into Lot 10-A, James Business Park in Section 39,
Township 12 South, Range 9 East, dated October 29, 1998, approved by Director,
St. Charles Parish Planning and Zoning on November 2, 1998, filed November 10,
1998, registered at COB 546, folio 226, Parish of St. Charles, State of
Louisiana, and Lot 10-A is more particularly described as follows:


Commence at the point of curvature on the southerly right of way line of Teal
Street at the intersection of James Drive West;


Thence along the southerly right of way line of Teal Street, North 89 degrees 49
minutes 00 seconds East a distance of 200.00 feet to the Point of beginning;


Thence continue along the southerly right of way line of Teal Street, North 89
degrees 49 minutes 00 seconds East, a distance of 700.00 feet to a point of
curvature;


Thence along a curve to the right, having a radius of 25.00 feet, an arc length
of 39.27 feet, a chord bearing of South 45 degrees 11 minutes 00 seconds East, a
chord distance of 35.36 feet to a point on the westerly right of way line of
James Drive East;


Thence along the westerly right of way line of James Drive East, South 00
degrees 11 minutes 00 seconds East, a distance of 175.00 feet to a point;


Thence South 89 degrees 49 minutes 00 seconds West, a distance of 725.00 to a
point;


Thence North 00 degrees 11 minutes 00 seconds West a distance of 200.00 feet to
a point of beginning.


Improvements bear municipal number 150 Teal Street.


Together with those servitudes benefiting the land and established as follows:



4.  
COB 305, folio 4 - Destination of the Owner with Respect to Driveway, dated
October 20, 1983, and establishing non-exclusive driveway servitudes across Lots
1 through 18, Square 5, filed October 20, 1983.

5.  
COB 305, folio 8 - Destination of the Owner with Respect to Non-Exclusive
Parking Areas, dated October 20, 1983, and establishing non-exclusive parking
areas across Lots 1 through 18, Square 5, filed October 20, 1983.

6.  
COB 507, folio 148 - Supplement to Act of Destination by T.L. James & Company,
Inc., dated April 9, 1996.



(the “Insured Servitudes”)
 

--------------------------------------------------------------------------------


 
EXHIBIT G-7


PARCEL 7


520 AND 524 ELMWOOD PARK BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in the Parish of Jefferson, State
of Louisiana, in that portion thereof known as Elmwood Industrial Park,
designated as Parcel 16-C-2, per plan of Michael W. Flores, C.E. and L.S., dated
April 3, 1985 last revised November 21, 1985, approved by Jefferson Parish
Council Ordinance No. 16704 on December 18, 1985 filed in COB 1396, folio 307.
Parcel 16-C-2 is described as follows:


Commence at the intersection of the west right of way line of Jefferson Highway
and the south right of way line of Elmwood Park Boulevard, thence North 47
degrees 25 minutes 41 seconds West along the south right of way line of Elmwood
Park Boulevard, a distance of 405.37 feet to the Point of Beginning; thence
South 42 degrees 33 minutes 47 seconds West a distance of 521.05 feet to a
point; thence North 47 degrees 26 minutes 11 seconds West, a distance of 445.00
feet to the point; thence North 42 degrees 33 minutes 47 seconds East a distance
of 521.12 feet to a point on the south right of way line of Elmwood Park
Boulevard; thence along said right of way line South 47 degrees 25 minutes 41
seconds East a distance of 445.00 feet to the Point of Beginning.


Address: 520 and 524 Elmwood Park Boulevard.


Together with those certain servitudes benefiting the land and established as
follows:



3.  
COB 1916, folio 275 - Servitude of Destination of the Owner as established by
Crow-Coleman, New Orleans, #1, a Louisiana General Partnership by act dated
March 21, 1988, registered as Entry No. 88-12359. This is a non-exclusive
servitude of common drive and passage, affecting a portion of Parcels 16-C-2 and
16-C-3.




4.  
COB 1913, folio 221 - Servitude of Destination of the Owner established by
Crow-Coleman New Orleans #1, a Louisiana General Partnership, by act last dated
March 16, 1988, filed as Entry No. 88-11515. This is a non-exclusive servitude
of common drive affecting a portion of Parcels 16-C-1 and 16-C-2. (Collectively
the “Insured Servitudes”)

 

--------------------------------------------------------------------------------


 
EXHIBIT G-8


PARCEL 8


11301 INDUSTRIPLEX BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in that subdivision of East Baton
Rouge Parish, Louisiana, known as Baton Rouge Industriplex Subdivision, Fourth
Filing, and designated as Lot No. 99-A, and according to Map Showing
Resubdivision of Lots 98-101, Baton Rouge Industriplex Subdivision, Fourth
Filing, creating Lots 99-A and 101-A, by James R. Clary, Sr., P.L.S., dated
March 3, 1988, approved by East Baton Rouge Planning Commissions on March 9,
1988, recorded as Original 85, Bundle 9987, Lot 99-A is more particularly
described as follows:


Begin at the intersection of the northerly right of way of Industriplex
Boulevard and the easterly right of way of Fieldstone Drive;


Thence North 13 degrees 14 minutes 11 seconds East along the east right of way
of Fieldstone Drive, a distance of 291.70 feet to a point;


Thence South 81 degrees 13 minutes 20 seconds East a distance of 377.15 feet to
a point;


Thence South 13 degrees 14 minutes 11 seconds West a distance of 321.02 feet to
a point on the north right of way of Industriplex Boulevard;


Thence North 76 degrees 45 minutes 49 seconds West along the north right of way
of Industriplex Boulevard a distance of 376.01 feet to the Point of Beginning.


Improvements thereon bear Municipal No. 11301 Industriplex Boulevard.


Together with those certain servitudes established as follows:



2.  
Original 586, Bundle 9988 - Servitude of Destination of the Owner as established
by Baton Rouge Trade Center Partnership by act dated March 21, 1988, filed March
22, 1988. This is a non-exclusive servitude of common drive and passage,
affecting a portion of Lots 99-A and 101-A.



(the “Insured Servitude”)
 

--------------------------------------------------------------------------------


 
EXHIBIT G-9


PARCEL 9


11441 INDUSTRIPLEX BOULEVARD


A CERTAIN PIECE OR PORTION OF GROUND, situated in the that subdivision of East
Baton Rouge Parish known as Baton Rouge Industriplex Subdivision, Fourth Filing
and Baton Rouge Industriplex Subdivision, Fifth Filing and designated as Lot
104-A-1, and according to Map Showing Resubdivision of Lots 103, 104-A and 105
Baton Rouge Industriplex Subdivision Fourth Filing and Lots 106-A and 107-A,
Baton Rouge Industriplex Subdivision, Fifth Filing, creating Lots 103-A, 104-A-1
and 107-A-1, by James R. Clary, Sr., P.L.S., dated March 7, 1988, approved by
East Baton Rouge Planning Commission March 9, 1988, recorded as Original 86,
Bundle 9987, said Lot 104-A-1 is more described as follows:


Begin at the northeast intersection of Industriplex Boulevard and Sunbelt Court:


Thence along the northeasterly right of way of Industriplex Boulevard along a
curve having a radius of 290.20 feet, a distance of 286.42 feet to point;


Thence continue along said right of way line North 76 degrees 45 minutes 49
seconds West a distance of 10.49 feet to a point;


Thence North 13 degrees 14 minutes 11 seconds East a distance of 343.42 feet to
a point;


Thence South 81 degrees 13 minutes 20 seconds East a distance of 239.57 feet to
a point;


Thence South 09 degrees 04 minutes 39 seconds West a distance of 275.02 feet to
a point;


Thence South 19 degrees 56 minutes 22 seconds East a distance of 8.89 feet to a
point;


Thence South 50 degrees 55 minutes 59 seconds East a distance of 165.01 feet to
a point;


Thence South 34 degrees 24 minutes 55 seconds East a distance of 28.62 feet to a
point on the north right of way line of Sunbelt Court;


Thence South 69 degrees 47 minutes 07 seconds West the north right of way line
of Sunbelt Court a distance of 216.58 feet to the Point of Beginning.


Improvements thereon bear Municipal No. 11441 Industriplex Boulevard.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-10


PARCEL 10


6565 EXCHEQUER DRIVE


TWO (2) CERTAIN PIECES OR PORTIONS OF GROUND, situated in the subdivision of
East Baton Rouge Parish, Louisiana known as Baton Rouge Industriplex
Subdivision, First and Second Filing, designated as Lot Nos. 33-A and 34-A and
according to a map prepared by Dawson Engineers Incorporated, Consulting Civil
Engineers, dated August 2, 1982, entitled “Map Showing Survey of a Resubdivision
of Lot 18 of the Baton Rouge Industriplex Subdivision (First filing) into Lot
18A and Lot 33 of the Baton Rouge Industriplex Subdivision (Second filing) into
Lot 33-A and Lot 34 of the Baton Rouge Industriplex Subdivision (Second Filing)
into Lot 34-A, located in Section 6, T8S, R2E, Greensburg Land District, Parish
of East Baton Rouge, Louisiana”, approved by East Baton Rouge Planning
Commission August 11, 1982, recorded on Original 557, Bundle 9514, said Lots
33-A and 34-A are more particularly described as follows:


Commence at the north right of way line of Industriplex Boulevard and last right
of way line of Exchequer Drive;


Thence North 18 degrees 17 minutes 07 seconds East along the east right of way
of Exchequer Drive a distance of 300.00 feet to the Point of Beginning;


Thence continuing along the east right of way of Exchequer Drive North 18
degrees 17 minutes 07 seconds East a distance of 291.13 feet to a point;
Thence North 89 degrees 41 minutes 35 seconds East a distance of 456.21 feet to
a point;


Thence South 36 degrees 53 minutes 09 seconds East a distance of 327.29 feet to
a point;


Thence South 01 degrees 22 minutes 42 seconds West a distance of 260.94 feet to
a point;


Thence North 71 degrees 42 minutes 53 seconds West a distance of 776.95 feet to
the Point of Beginning.


Improvements thereon bear Municipal No. 6565 Exchequer Drive.
 

--------------------------------------------------------------------------------



 
EXHIBIT G-11
 
(Legal Description)
 
5405 BANDERA ROAD
 
TRACT I (WEST LOOP PARK):
 
Lot 4, Block 1, West Loop Park, City of Leon Valley, an addition in Bexar
County, Texas, according to the map or plat thereof, recorded in Volume19100,
Page 150, Deed and Plat Records of Bexar County, Texas, being more particularly
described as follows:
 
BEGINNING at the most Southerly corner of Lot 4, said point being North 67
degrees 03 minutes 09 seconds West, 522.91 feet from the point of intersection
of the Northeast line of Bandera Road and the Northwest line of Hodges Drive;
 
THENCE North 67 degrees 25 minutes 37 seconds West, 208.69 feet along the
Northeast line of Bandera Road to a found THD Monument for an angle point;
 
THENCE North 67 degrees 07 minutes 44 seconds West, 69,71 feet along the
Northeast line of Bandera Road to an iron pin found for the Southwest corner of
Lot 4;
 
THENCE along the Westerly line of Lot 4, the following courses and distances:
North 30 degrees 52 minutes 54 seconds East, 806.84 feet to a found iron pin.
North 61 degrees 37 minutes 28 seconds West, 67.49 feet to a found iron pin,
 
North 44 degrees 16 minutes 59 seconds East, 493.79 feet to an iron pin in the
Southwest line of Evers Road for the Northwest corner of Lot 4;
 
THENCE South 48 degrees 44 minutes 00 seconds East, 232.74 feet along the
Southwest line of Evers Road to an iron pipe found for the Northeast corner of
the herein described tract;
 
THENCE along the Easterly line of Lot 4, the following courses and distances:
South 30 degrees 57 minutes 36 seconds West, 693.00 feet to a found iron pin,
South 30 degrees 37 minutes 51 seconds West, 159.42 feet to a found iron pin.
 
South 30 degrees 54 minutes 31 seconds West, 34 9.99 feet to a found iron pipe,
said iron pipe being the POINT OP BEGINNING.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-12
 
(Legal Description)
 
7402-7648 REINDEER TRAIL
 
TRACT II (NORTHWEST BUSINESS PARK, PHASE 5):
 
A 14.216 acre tract out of Lot 1, Block 2, North Valley Unit 5, and Lot 6, Block
2, Northwest Business Park Phase 5, an addition in Bexar County, Texas,
according to the map or plat thereof, recorded in Volume 7500, Page 241 and
Volume 9507, Page 189, respectively, Deed and Plat Records of Bexar County,
Texas, and being described as follows:
 
BEGINNING at a found 1/2" iron pin on the South Right-of-Way line of Reindeer
Trail, in a Westerly direction, 851.07 feet from the West Right-of-Way line of
Bandera Road, said pin being the Northernmost corner of this tract and the POINT
OP BEGINNING;
 
THENCE departing the South Right-of-Way line of Reindeer Trail, South 46 degrees
05 minutes 06 seconds East, a distance of 380.00 feet to a found "X on concrete
for an angle point;
 
THENCE South 46 degrees 11 minutes 19 seconds East, a distance of 163.92 feet to
a found "X" on concrete, and said "X" on concrete being the Easternmost corner
of this tract;
 
THENCE South 40 degrees 43 minutes 11 seconds West, a distance of 1061.87 feet
to a found 1/2" iron pin for an angle point;
 
THENCE North 80 degrees 44 minutes 12 seconds West, a distance of 364.73 feet to
a found 1/2" iron pin on the South Right-of-Way line of Reindeer Trail, said pin
being the Northwest corner of this tract;
 
THENCE along the South Right-of-Way line of Reindeer Trail, North 09 degrees 15
minutes 48 seconds East, a distance of 153.91 feet to a found 1/2" iron pin for
a P.C.,
 
THENCE along the South Right-of-Way line of Reindeer Trail on a curve to the
right whose radius is 1670.73 feet and length is 418.53 feet to a found 1/2"
iron pin for a P.C.C. ,
 
THENCE along the South Right-of-Way line of Reindeer Trail on a curve to the
right whose radius is 370.00 feet and length is 131.09 feet to a found 1/2" iron
pin for a P.T.,
 
THENCE continuing along the South Right-of-Way line of Reindeer Trail North 43
degrees 54 minutes 54 seconds East, a distance of 641.99 feet to the POINT OF
BEGINNING and containing 14.216 acres of land.
 
NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-13
 
(Legal Description)
 
7042 ALAMO DOWNS PARKWAY
 
TRACT III (COMMERCE BUSINESS PARK)s
 
A 2.855 acre (124,394 square feet) tract of land being all of Lot 4, Block 4,
New City Block 16115, Commerce Center at Alamo Downs Subdivision, an addition to
the City of San Antonio, Bexar County, Texas according to the map or plat
thereof, recorded in, Volume 9200,Page 103, Deed and Plat Records of Bexar
County, Texas and being more particularly described as follows:
 
BEGINNING at a found 1/2 inch iron pin in the North Right-of-Way line of Alamo
Downs Parkway at the cutback to Grandstand Drive, said point being at the
Southeast corner of said Lot 4;
 
THENCE South 54 degrees 02 minutes 38 seconds West for a distance of 311.00 feet
along the North Right-of-Way line of Alamo Downs Parkway to a set "X" in
concrete and the South most corner of said Lot 4;
 
THENCE North 35 degrees 57 minutes 22 seconds West for a distance of 442.00 feet
along the West line of said Lot 4 to a set X" in concrete;
 
THENCE North 54 degrees 02 minutes 38 seconds East for a distance of 210.67 feet
along the North line of said Lot 4 to a found "X" in concrete, said point being
in the South Right-of-Way line of Grandstand Drive and a point on the curve of a
cul-de-sac;
 
THENCE 116.59 feet along a curve to the left said curve having a radius of 100
feet, a delta angle of 66 degrees 48 minutes 10 seconds and a chord bearing and
distance of South 75 degrees 05 minutes 59 seconds East, 110.10 feet and also
along the cul-de-sac and Right-of-Way line of Grandstand Drive to a found 1/2
inch iron pin;
 
THENCE South 35 degrees 57 minutes 22 seconds East for a distance of 152.56 feet
along the West Right-of-Way line of Grandstand to a found 1/2 inch iron pin and
point of curvature;
 
THENCE 100.01 feet along a curve to the left, said curve having a radius of
205.00 feet, a delta angle of 27 degrees 57 minutes 04 seconds and a chord
bearing and distance of South 49 degrees 55 minutes 54 seconds East, 99.02 feet
and also along the West Right-of-Way line of Grandstand Drive to a found 1/2
inch iron pin and a point of reverse curvature;
 
THENCE 70.74 feet along a curve to the right, said curve having a radius of
145.00 feet, a delta angle of 27 degrees 57 minutes 04 seconds and a chord
bearing and distance of South 49 degrees 55 minutes 54 seconds East, 70.04 feet
and also along the West Right-of-Way line of Grandstand Drive to a found 1/2
inch iron pin and a point of tangency;
 
THENCE South 35 degrees 57 minutes 22 seconds East for a distance of 30.00 feet
along the West Right-of-Way line of Grandstand Drive and the East line of said
Lot 4 to a found 1/2 inch iron pin and a point of curvature;
 
THENCE 15.71 feet along a curve to the right, said curve having a radius of
10.00 feet, a delta angle of 90 degrees 01 minutes 10 seconds, and a chord
bearing and distance of South 09 degrees 02 minutes 57 seconds West 14.14 feet
and also along the cutback Right-of-Way line at the Northwest intersection of
Grandstand Drive and Alamo Downs Parkway to the POINT OF BEGINNING and
containing 2.855 acres (124,394 square feet) of land.
 
NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.
 

--------------------------------------------------------------------------------


 
EXHIBIT G-14
 
(Legal Description)
 
1700 GRANDSTAND DRIVE
 
TRACT IV (WESTWAY SERVICE CENTER):
 
A 6.803 acres {296,374 square feet) tract of land being all of Lot 8, Block 4,
New City Block 16115, Lincoln Service Center Phase III, at Alamo Downs, an
addition to the City of San Antonio, Bexar County, Texas according to the map or
plat thereof, recorded in Volume 9400, Page 129, Deed and Plat Records of Bexar
County, Texas, being more particularly described as follows:
 
BEGINNING at a found 1/2 inch iron pin at the South most corner of said Lot 8;
 
THENCE North 53 degrees 59 minutes 08 seconds West for a distance of 460.56 feet
along the Southwest line of said Lot 8 to a found 1/2 inch iron pin;
 
THENCE North 35 degrees 56 minutes 21 seconds East for a distance of 599.21 feet
along the Northwest line of said Lot 8 to a found "X" in concrete;
 
THENCE North 38 degrees 40 minutes 49 seconds East for a distance of 75.75 feet
along the Northwest line of said Lot 8 to a found 1/2 inch iron pin, said point
being the North corner of said Lot 8;
 
THENCE South 54 degrees 02 minutes 40 seconds East for a distance of 381.19 feet
along the Northeast line of said Lot 8 to a set 1/2 inch iron pin with Vickery &
Associates property corner cap, said point being in the West Right-of-Way line
and cul-de-sac of Grandstand;
 
THENCE 233.79 feet along a curve to the left said curve having a radius of 100
feet, a delta angle of 133 degrees 57 minutes 03 seconds and a chord bearing and
distance of South 11 degrees 36 minutes 43 seconds West, 184.07 feet and along
the West Right-of-Way line and cul-de-sac of Grandstand and the East line of
said Lot 8 to a set 1/2 inch iron pin with Vickery &. Associates property corner
cap;
 
THENCE South 35 degrees 56 minutes 53 seconds for a distance of 507.65 feet
along the East line of said Lot 8 to the POINT OF BEGINNING and containing 6.803
acres (296,374 square feet) of land.
 
NOTE: COMPANY DOES NOT REPRESENT THAT THE ABOVE ACREAGE AND/OR SQUARE FOOTAGE
CALCULATIONS ARE CORRECT.
 

--------------------------------------------------------------------------------




SCHEDULE 1




"Texas Borrowers"


LIGHT 5405 BANDERA LLC
LIGHT 1700 GRANDSTAND LLC
LVP 7042 ALAMO DOWNS LLC
LVP 7402 REINDEER LLC


"Louisiana Borrower":


LVP GULF COAST INDUSTRIAL PORTFOLIO LLC



--------------------------------------------------------------------------------

